Exhibit 10.7

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of September 22, 2004

 

Between

 

FIRST STATES INVESTORS 3300, LLC,

as Borrower

 

and

 

LEHMAN BROTHERS HOLDINGS INC.

as Lender

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1.

  Definitions.    1

Section 1.2.

  Principles of Construction.    32

II. GENERAL TERMS

   32

Section 2.1.

  Loan Commitment; Disbursement to Borrower.    32

Section 2.2.

  Interest; Loan Payments; Late Payment Charge.    33

Section 2.3.

  Prepayments.    38

Section 2.4.

  Defeasance.    39

Section 2.5.

  Release.    48

Section 2.6.

  Property Substitution.    53

Section 2.7.

  Deposits into Lockbox Account.    61

III. INTENTIONALLY DELETED

   61

IV. REPRESENTATIONS AND WARRANTIES

   61

Section 4.1.

  Borrower Representations.    61

Section 4.2.

  Survival of Representations.    72

V. BORROWER COVENANTS

   72

Section 5.1.

  Affirmative Covenants.:    72

Section 5.2.

  Negative Covenants.    84

VI. INSURANCE; CASUALTY; CONDEMNATION

   91

Section 6.1.

  Insurance.    91

Section 6.2.

  Casualty.    96

Section 6.3.

  Condemnation.    96

Section 6.4.

  Restoration.    97

VII. RESERVE FUNDS

   102

Section 7.1.

  Ground Rent Reserve.    102

Section 7.2.

  Tax and Insurance Reserve.    103

Section 7.3.

  Replacement Reserve.    104

Section 7.4.

  Immediate Repair Reserve.    109

Section 7.5.

  Rollover Reserve.    110

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 7.6.

  Low DSCR Reserve    111

Section 7.7.

  Branch Agreement Reserve.    112

Section 7.8.

  Special Release Reserve    113

Section 7.9.

  Reserve Funds, Generally.    114

Section 7.10.

  Letters of Credit, Generally.    115

VIII. DEFAULTS

   116

Section 8.1.

  Event of Default.    116

Section 8.2.

  Remedies.    119

Section 8.3.

  Remedies Cumulative; Waivers.    120

IX. SPECIAL PROVISIONS

   120

Section 9.1.

  Sale of Security Instruments and Securitization.    120

Section 9.2.

  Securitization Indemnification.    125

Section 9.3.

  Rating Surveillance.    127

Section 9.4.

  Exculpation.    127

Section 9.5.

  Servicer.    129

Section 9.6.

  Termination of Manager(s).    130

Section 9.7.

  Creation of Security Interest.    130

Section 9.8.

  Assignments and Participations.    130

Section 9.9.

  Intentionally Deleted.    131

Section 9.10.

  Uncross of Properties.    131

X. MISCELLANEOUS

   132

Section 10.1.

  Survival.    132

Section 10.2.

  Lender’s Discretion    132

Section 10.3.

  Governing Law.    132

Section 10.4.

  Modification, Waiver in Writing.    133

Section 10.5.

  Delay Not a Waiver.    133

Section 10.6.

  Notices.    133

Section 10.7.

  Trial by Jury.    134

Section 10.8.

  Headings.    135

Section 10.9.

  Severability.    135

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page


--------------------------------------------------------------------------------

Section 10.10.

  Preferences    135

Section 10.11.

  Waiver of Notice.    135

Section 10.12.

  Remedies of Borrower.    135

Section 10.13.

  Expenses; Indemnity.    135

Section 10.14.

  Schedules Incorporated    136

Section 10.15.

  Offsets, Counterclaims and Defenses.    137

Section 10.16.

  No Joint Venture or Partnership; No Third Party Beneficiaries.    137

Section 10.17.

  Publicity.    137

Section 10.18.

  Waiver of Marshalling of Assets    137

Section 10.19.

  Waiver of Counterclaim    137

Section 10.20.

  Conflict; Construction of Documents; Reliance.    138

Section 10.21.

  Brokers and Financial Advisors.    138

Section 10.22.

  Prior Agreements.    138

 

SCHEDULES

 

Schedule 1

  -   Property Names and Locations; Allocated Loan Amounts

Schedule 2

  -   Payment Schedule

Schedule 3

  -   Ground Leases

Schedule 4

  -   Special Release Properties

Schedule 5

  -   Borrower Organizational Structure Chart

Schedule 6

  -   Litigation

Schedule 7

  -   Property Rent Rolls

Schedule 8

  -   Material Agreements

Schedule 9

  -   Immediate Repairs

Schedule 10

  -   Form of Special Release Guaranty

Schedule 11

  -   Special Flood Hazard Properties

Schedule 12

  -   Wachovia Managed Properties

Schedule 13

  -   Exceptions to Compliance Representations and Warranties

Schedule 14

  -   Exceptions to Ground Lease Representations and Warranties

Schedule 15

  -   Intentionally Deleted

Schedule 16

  -   Bristol SITB Parcel

Schedule 17

  -   Branch Agreement / Portfolio RSF Analysis

 

-iii-



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of September 22, 2004 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation,
having an address at 399 Park Avenue, New York, New York 10022 (“Lender”) and
FIRST STATES INVESTORS 3300, LLC, a Delaware limited liability company, having
its principal place of business at c/o American Financial Realty Trust, 680 Old
York Road, Suite 200, Jenkintown, Pennsylvania 19046 (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“Acceptable Alteration Security” shall have the meaning set forth in Section
5.1.21 hereof.

 

“Acceptable Replacement Tenant” shall mean a Person which (i) has a senior
unsecured long-term credit rating no lower than the lesser of (A) the senior
unsecured long-term credit rating of Wachovia immediately prior to the execution
by such Person of the applicable Lease described below and (B) a rating of “A”
by S&P and a rating of Aa3 by Moody’s; provided, that if such rating is lower
than the ratings set forth in both clauses (A) and (B) above, such credit rating
shall be deemed approved by Lender upon Lender’s receipt of a Rating Agency
Confirmation with respect to such tenant, and (ii) is a tenant under a Lease
encumbering a Property which (A) provides that every monetary and non-monetary
obligation associated with managing, owning, developing and operating such
Property is an obligation of the tenant thereunder (i.e., a “triple net” Lease),
(B) has a term substantially similar or longer than that of the Wachovia Lease
previously encumbering such Property, (C) provides offset and termination rights
in favor of the tenant thereunder substantially similar (or more favorable to
Borrower, as landlord thereunder) to those in favor of Wachovia provided for by
the Master Agreement and the Wachovia Lease previously encumbering such
Property, and (D) provides for annual cash flow equal to or in excess of the
Underwritten Net Cash Flow on an annual basis of such Property encumbered by the
applicable Wachovia Lease.

 

“Acquired Property” shall have the meaning set forth in Section 9.1(c) hereof.



--------------------------------------------------------------------------------

“Acquired Property Statements” shall have the meaning set forth in Section
9.1(c) hereof.

 

“Additional Release Amount” shall mean, with respect to each Special Release
Property, an amount equal to the product obtained by multiplying (a) $110 by (b)
the total number of rentable square feet of space demised under Wachovia Leases
encumbering Properties then subject to the Liens of the Security Instruments and
the other Loan Documents at the time such Special Release Property is released
pursuant to Section 2.5.2, which space Wachovia has the right to terminate
pursuant to the Master Agreement as a result of the release of such Special
Release Property.

 

“Additional Special Release Obligation” shall have the meaning set forth in
Section 2.5.2(c)(ii)(A) hereof.

 

“Affected Property” shall have the meaning set forth in Section 9.10 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“AFRT” shall mean American Financial Realty Trust, a Maryland real estate
investment trust.

 

“Agent” shall mean any Person selected by Lender to serve as Agent upon notice
to Borrower or any successor Eligible Institution acting as Agent under the Cash
Management Agreement.

 

“Aggregate Debt Service” shall mean the aggregate amount of debt service due
under the Loan, the Mezzanine Loan and the Junior Mezzanine Loan, if any;
provided, that, if the interest rate on the Junior Mezzanine Loan is a floating
rate of interest, the foregoing calculation of aggregate debt service payments
shall assume that the Junior Mezzanine Loan is bearing interest at an interest
rate equal to the strike rate set forth in the Interest Rate Cap Agreement plus
the LIBOR Spread, and further assuming that with respect to the Loan for periods
prior to the Fixed Rate Conversion Date, a mortgage loan constant of 7.75%.

 

“Allocated Loan Amount” shall mean, (i) with respect to each Property on the
date hereof, the amount set forth on Schedule 1 attached hereto with respect to
such Property, and (ii) with respect to each Substitute Property added to the
Collateral in connection with a Property Substitution pursuant to Section 2.6,
the Allocated Loan Amount of the related Replaced Property immediately prior to
such Property Substitution, as such amount shall be adjusted from time to time
as hereinafter set forth. Upon each reduction of the principal balance of the
Loan due to a regular payment of monthly Debt Service pursuant to Section 2.2.4,
each Allocated Loan Amount shall be decreased by an amount equal to the product
of (i) the amount of such principal payment and (ii) a fraction, the numerator
of which is the applicable Allocated Loan Amount (prior to the reduction in
question) and the denominator of which is the total of all Allocated Loan
Amounts (prior to the reduction in question). At any time when the outstanding
principal balance of the Loan is reduced as a result of Lender’s receipt and
retention of proceeds with respect to a Condemnation or Casualty of a specific
Property, Lender may adjust the Allocated Loan Amounts of each of the Properties
in such a manner as Lender may determine in its discretion, so long as the
entire amount of such

 

- 2 -



--------------------------------------------------------------------------------

proceeds received and retained by Lender shall be applied, in the aggregate,
against the Allocated Loan Amounts of one or more of the Properties.
Notwithstanding the foregoing to the contrary, all references in this Agreement
to the defined term “Allocated Loan Amount,” other than as set forth on Schedule
1 attached hereto, shall mean, (i) with respect to the Dunedin Property, the
Dunedin Release Amount and (ii) with respect to each of the Properties
identified on Schedule 1 attached hereto as “Miami Springs Pkg. Garage,”
“Downtown St. Petersburg,” “Ed Ball Building” and “Columbia Browning Road
Annex,” the Release Amount set forth on Schedule 4 attached hereto for each such
Property.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration” shall mean any demolition, alteration, installation, improvement or
expansion of or to a Property or any portion thereof.

 

“Alteration Threshold Amount” shall mean an amount equal to $11,700,000.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for the Properties in the aggregate and for each Property,
prepared by Borrower for the applicable Fiscal Year or other period.

 

“Applicable Accounts” shall have the meaning set forth in Section 7.10(a).

 

“Applicable Interest Rate” shall mean (i) for the period commencing on the
Closing Date and ending on but excluding the Fixed Rate Conversion Date, the
LIBOR Rate, as such rate may change on each Determination Date for the next
succeeding Interest Period, provided, however, that the Applicable Interest Rate
for the Interest Period for the period commencing on the date hereof through and
including October 10, 2004 shall be 3.3275%, and (ii) for the period commencing
on and including the Fixed Rate Conversion Date through but excluding the
Maturity Date, the Regular Interest Rate.

 

“Appraisal” shall mean, with respect to each Property, an appraisal of such
Property satisfactory to Lender prepared in accordance with the requirements of
FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is state licensed or state certified if required under the laws
of the state where such Property is located, who meets the requirements of
FIRREA and who is otherwise satisfactory to Lender.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“Approved Bank” shall mean (i) with regard to a Letter of Credit having a term
in excess of one (1) month, either (A) a bank or other financial institution
which has a minimum long-term unsecured debt rating of at least “AA” by S&P and
its equivalent by the other Rating Agency or Rating Agencies, as applicable, or
(B) Wachovia; provided that at the time in question, (x) Wachovia is an Eligible
Institution and (y) the issuance by Wachovia of such Letter of Credit shall not
cause or give rise to a Material Adverse Effect on any Secondary Market
Transaction and (ii) with regard to a Letter of Credit having a term not in
excess of one (1) month, a bank or other financial institution which has a
minimum short-term unsecured debt rating by S&P of at least A-1+ and its
equivalent by the other Rating Agency or Rating Agencies, as applicable,

 

- 3 -



--------------------------------------------------------------------------------

“Assessments” shall mean all common charges, assessments and any other amounts
payable by Borrower with respect to the Condominium Property pursuant to the
terms and conditions of the Condominium Documents.

 

“Assignment of Agreements Affecting Real Estate” shall mean that certain
Assignment of Agreements Affecting Real Estate dated the date hereof from
Borrower, as assignor, to Lender, as assignee, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Assignment of Leases” shall mean, with respect to each Property, that certain
first priority Assignment of Leases and Rents, dated as of the date hereof, from
Borrower, as assignor, to Lender, as assignee, assigning to Lender all of
Borrower’s interest in and to the Leases and Rents of such Property as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. All such Assignments of Leases and Rents
are collectively referred to hereinafter as the “Assignments of Leases.”

 

“Assignment of Management Agreement” shall mean (i) that certain Assignment of
Management Agreement and Subordination of Management Fees dated the date hereof
among Lender, Borrower and FSMC, as Manager, and (ii) with respect to the
Properties identified on Schedule 12, that certain Assignment of Management
Agreement and Subordination of Management Fees dated the date hereof among
Lender, Borrower and Wachovia, as Manager, in each case, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time. The documents identified in clauses (i) and (ii) above are collectively
referred to hereinafter as the “Assignments of Management Agreement.”

 

“Association” shall have the meaning set forth in the defined term Condominium
Documents.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part a Property.

 

“BALA Property” shall have the meaning set forth in Section 7.7 hereof.

 

“Basic Carrying Costs” shall mean, the sum of the following costs associated
with each Property for the relevant Fiscal Year or payment period: (i) Taxes and
(ii) Insurance Premiums.

 

“Borrower” shall mean First States Investors 3300, LLC, a Delaware limited
liability company, together with its successors and assigns.

 

“Branch Agreement” shall have the meaning set forth in Section 4.1.39 hereof.

 

“Branch Agreement Reserve Account” shall have the meaning set forth in Section
7.7(a) hereof.

 

“Branch Agreement Reserve Funds” shall have the meaning set forth in Section
7.7(a) hereof.

 

“Branch Agreement Reserve Letter of Credit” shall have the meaning set forth in
Section 7.7(b) hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Branch Agreement Side Letter” shall have the meaning set forth in Section
4.1.39 hereof.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.9(g) hereof.

 

“Bristol Property” shall mean the Property identified on Schedule 1 attached
hereto as “Bristol Office.”

 

“Bristol SITB Parcel” shall mean the parcel of real estate depicted on Schedule
16 attached hereto which is marked with an “*”.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Business Property” shall have the meaning set forth in Section 9.1(c) hereof.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (or such other accounting basis reasonably acceptable to
Lender) (including expenditures for building improvements or major repairs,
leasing commissions and tenant improvements).

 

“Cash” shall mean the legal currency of The United States of America.

 

“Cash Collateral Account” shall have the meaning set forth in Section 2.7(b)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement by
and among Borrower, FSMC, Agent and Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“CDO” shall have the meaning set forth in the defined term Qualified Junior
Mezzanine Loan Transferee.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Closing Date DSCR” shall mean a Debt Service Coverage Ratio of 1.13:1.00.

 

“Closing Date LTV” shall mean a Loan-to-Value Ratio of 42.9%.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” shall mean the Properties, the Rents and all other tangible and
intangible property (including, without limitation, any Total Defeasance
Collateral and any Partial Defeasance Collateral) in respect of which Lender is
granted a Lien under the Loan Documents, and all proceeds thereof.

 

- 5 -



--------------------------------------------------------------------------------

“Common Area” shall have the meaning set forth in the Condominium Documents.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of a Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting a Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

“Condominium Board of Directors” shall have the meaning of the defined term
“Board of Directors” as defined in the Condominium Documents.

 

“Condominium Documents” shall mean, individually or collectively (as the context
requires) (i) that certain Master Deed of Nations Plaza Horizontal Property
Regime, Spartanburg, South Carolina dated as of June 1, 1988 and recorded in the
Office of the Recorder of Mesne Conveyances of Spartanburg, South Carolina in
Deed Book 54-R, Page 12, as modified by that certain First Amendment to Master
Deed of Nations Plaza Horizontal Property Regime dated April 5, 1989 and
recorded in the aforesaid Recorder’s Office in Deed Book 55-H, Page 500, as
further modified by that certain First Supplement to Master Deed of National
Plaza Horizontal Property Regime dated as of February 28, 1991 and recorded in
the aforesaid Recorder’s Office in Deed Book 57-R, Page 819, (ii) those certain
Bylaws of Nations Plaza Owners Association (the “Association”) and (iii) all
amendments, supplements, restatements and other modifications of each of the
foregoing in accordance with the terms hereof and of the other Loan Documents.

 

“Condominium Property” shall mean, collectively, those units identified in the
Condominium Documents as “Unit 1” and “Unit 2” owned by Borrower and encumbered
by the applicable Security Instrument and the other Loan Documents, together
with all rights and interests pertaining to such units, and all other collateral
for the Loan as more particularly described in the granting clauses of such
applicable Security Instrument. The Condominium Property is known as
“Spartanburg Main” and is located at 101 N. Pine Street, Spartanburg, South
Carolina.

 

“Consumer Price Index” shall mean the Consumer Price Index for All Urban
Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York Metropolitan Statistical Area, All Items
(1982-84=100), or any successor index thereto, approximately adjusted, and in
the event that the Consumer Price Index is converted to a different standard
reference base or otherwise revised, the determination of adjustments provided
for herein shall be made with the use of such conversion factor, formula or
table for converting the Consumer Price Index as may be published by the Bureau
of Labor Statistics or, if said Bureau shall not publish the same, then with the
use of such conversion factor, formula or table as may be published by
Prentice-Hall, Inc., or any other nationally recognized publisher of similar
statistical information; and if the Consumer Price Index ceases to be published,
and there is no successor thereto, such other index as reasonably selected by
Lender.

 

- 6 -



--------------------------------------------------------------------------------

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instruments or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.

 

“Debt Service Coverage Ratio” shall mean the ratio calculated by Lender on a
quarterly basis of (i) Underwritten Net Cash Flow for the twelve (12) calendar
month period immediately preceding the date of calculation to (ii) the projected
Aggregate Debt Service that would be due for the twelve (12) calendar month
period immediately following such calculation.

 

“Debt Service Payment Amount” shall mean for each Payment Date, an amount equal
to the sum of (A) the scheduled principal payment due for such Payment Date as
more particularly set forth on the payment schedule attached hereto as Schedule
2 and (B) the interest which has accrued on the outstanding principal balance of
the Loan for the applicable Interest Period calculated at the Applicable
Interest Rate.

 

Notwithstanding the foregoing, the payment schedule set forth on Schedule 2
shall be adjusted by Lender in the event of a release (by operation of a loan
paydown, rather than a defeasance) of any Special Release Property in accordance
with Section 2.5.2 as follows: the scheduled principal payment amount set forth
on Schedule 2 for each Payment Date occurring after the release of any Special
Release Property shall be reduced by an amount equal to the product of such
scheduled principal payment amount multiplied by a fraction, the numerator of
which is the Release Amount for the Special Release Property so released and the
denominator of which is the original principal amount of the Loan; provided,
however, that the foregoing adjustment shall not be made if, in connection with
the release of any Special Release Property in accordance with Section 2.5.2,
Borrower conducts a Property Substitution pursuant to Section 2.5.2(b)(ii).

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) three percent (3%) above the
Applicable Interest Rate.

 

“Defeasance Collateral Account” shall have the meaning set forth in Section
2.4.3 hereof.

 

“Defeased Note” shall have the meaning set forth in Section 2.4.2(a)(iv) hereof.

 

“Determination Date” shall mean with respect to any Interest Period, the date
that is two (2) LIBOR Business Days prior to the eleventh (11th) calendar day of
the month in which such Interest Period commenced.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Disclosure Document Date” shall have the meaning set forth in Section 9.1(c)
hereof.

 

“Dunedin Property” shall mean the Property identified on Schedule 1 attached
hereto as “Dunedin.”

 

- 7 -



--------------------------------------------------------------------------------

“Dunedin Release Amount” shall mean an amount equal to $776,160.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial mortgage properties.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company the
deposits of which are insured by the Federal Deposit Insurance Corporation and
the short-term unsecured debt obligations or commercial paper of which are rated
at least A-1 by S&P, P-1 by Moody’s, and if rated by Fitch, F-1+ by Fitch in the
case of accounts in which funds are held for 30 days or less (or, in the case of
accounts in which funds are held for more than 30 days, the long term unsecured
debt obligations of which are rated at least “A” by S&P and, if rated by Fitch,
“A” and “Aa2” by Moody’s).

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Equity Collateral” shall mean the 100% direct equity ownership interest in
Borrower held by Mezzanine Borrower as of the date hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.1(c).

 

“Executive Order” shall have the meaning set forth in Section 4.1.34 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

“Fee Property” shall mean each of the Properties other than the Leasehold
Properties.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

- 8 -



--------------------------------------------------------------------------------

“Fitch” shall mean Fitch, Inc.

 

“Fixed Rate Conversion Date” shall mean May 11, 2005.

 

“Foreign Taxes” shall have the meaning specified in Section 2.2.9(d) hereof.

 

“FSMC” shall mean First States Management Corp., LLC, a Delaware limited
liability company.

 

“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)(i)
hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean all income, computed on an accrual
basis of accounting in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender), derived from the ownership and operation of
the Properties from whatever source, including, but not limited to, Rents,
utility charges, escalations, service fees or charges, license fees, parking
fees, rent concessions or credits, and other required pass-throughs but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income insurance),
forfeited security deposits, interest on credit accounts, Awards, unforfeited
security deposits, utility and other similar deposits and any disbursements to
Borrower from the Reserve Funds. Gross Income from Operations shall not be
diminished as a result of the Security Instruments or the creation of any
intervening estate or interest in the Properties or any part thereof.

 

“Ground Lease” shall mean each of the Leases identified on Schedule 3 attached
hereto.

 

“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under any Ground Lease.

 

“Ground Rent Letter of Credit” shall have the meaning set forth in Section
7.1(b) hereof.

 

“Ground Rent Reserve Account” shall have the meaning set forth in Section 7.1(a)
hereof.

 

“Ground Rent Reserve Funds” shall have the meaning set forth in Section 7.1(a)
hereof.

 

“Guarantor” shall mean Sponsor.

 

“Guaranty of Recourse Obligations” shall mean the Guaranty dated the date hereof
executed by Guarantor in connection with the Loan as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

- 9 -



--------------------------------------------------------------------------------

“Hazardous Substances” has the meaning set forth in the Environmental Indemnity.

 

“Immediate Repairs” shall have the meaning set forth in Section 7.4(a) hereof.

 

“Immediate Repairs Letter of Credit” shall have the meaning set forth in Section
7.4(c) hereof.

 

“Immediate Repairs Reserve Account” shall have the meaning set forth in Section
7.4(a) hereof.

 

“Immediate Repairs Reserve Funds” shall have the meaning set forth in Section
7.4(a) hereof.

 

“Improvements” shall have the meaning, with respect to each Property, set forth
in the granting clause of the Security Instrument relating to such Property.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

 

“Independent Manager” shall mean a natural Person who is not at the time of
initial appointment, or at any time while serving as a director of the general
partner of Borrower and has not been at any time during the preceding five (5)
years: (a) a stockholder, director (with the exception of serving as the
Independent Manager of the general partner of Borrower), officer, employee,
partner, member, attorney or counsel of Borrower or any Affiliate of Borrower;
(b) a creditor, customer, supplier or other Person who derives any of its
purchases or revenues from its activities with Borrower or any Affiliate of
Borrower; (c) a Person controlling, controlled by or under common control with
Borrower or any Affiliate of such Person or any such stockholder, partner,
member, creditor, customer, supplier or other Person; or (d) a member of the
immediate family of any such stockholder, director, officer, employee, partner,
member, creditor, customer, supplier or other Person. (As used in this
definition, the term “Affiliate” means any Person controlling, under common
control with, or controlled by the Person in question; and the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management, policies or activities of a Person or entity,
whether through ownership of voting securities, by contract or otherwise.)

 

A natural Person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Manager of the
general partner of Borrower if such individual is an independent manager
provided by a nationally-recognized company that provides professional
independent managers and that also provides other corporate services in the
ordinary course of its business to Borrower and/or its Affiliates or if such
individual receives customary director’s fees for so serving, subject to the
limitation on fees set forth below.

 

- 10 -



--------------------------------------------------------------------------------

A natural Person who otherwise satisfies the foregoing shall not be disqualified
from serving as an Independent Manager of the general partner of Borrower if
such individual is at the time of initial appointment, or at any time while
serving as a Independent Manager of the general partner of Borrower, an
Independent Manager of a “Single Purpose Entity” affiliated with of Borrower
(other than any entity that owns a direct or indirect equity interest in
Borrower) if such natural Person is an independent manager provided by a
nationally-recognized company that provides professional independent managers or
such individual does not derive more than 5% of his or her annual income from
serving as a manager of Borrower or any Affiliate of Borrower.

 

“Insolvency Opinion” shall mean that certain substantive non-consolidation
opinion letter if, as and when required to be delivered by Morgan, Lewis &
Bockius LLP or other counsel selected by Borrower in connection with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the date hereof, between Lender and Mezzanine Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, the period from and
including the eleventh (11th) day of the prior calendar month to and including
the tenth (10th) day of the calendar month in which the applicable Payment Date
occurs; provided, however, that with respect to the Payment Date occurring in
October, 2004, the Interest Period shall be the period commencing on the Closing
Date to and including October 10, 2004. Each Interest Period, except for the
Interest Period ending October 10, 2004, shall be a full month and shall not be
shortened by reason of any payment of the Loan prior to the expiration of such
Interest Period.

 

“Interest Rate Cap Agreement” shall mean an interest rate cap agreement which
(i) is purchased and maintained by Junior Mezzanine Borrower; (ii) is provided
by a counterparty reasonably acceptable to Lender and acceptable to the Rating
Agencies; (iii) is written on standard ISDA documentation and otherwise contains
terms and conditions reasonably acceptable to Lender and acceptable to the
Rating Agencies; (iv) is co-terminus with the Junior Mezzanine Loan (including
all extensions thereof); (v) is for a notional amount equal to the amount of the
Junior Mezzanine Loan; and (vi) provides for a strike rate equal to (or less
than) the interest rate which, when added to the LIBOR Spread, would enable the
Debt Service Coverage Ratio to be equal to or greater than 1.10 to 1.00.

 

“Junior Equity Collateral” shall mean the 100% direct equity ownership interest
in Mezzanine Borrower held by Junior Mezzanine Borrower as of the date hereof.

 

“Junior Mezzanine Borrower” shall mean any wholly-owned subsidiary of Sponsor
which owns one hundred percent (100%) of the membership interests in Mezzanine
Borrower.

 

“Junior Mezzanine Foreclosure” shall have the meaning set forth in the
definition of Junior Mezzanine Transfer.

 

- 11 -



--------------------------------------------------------------------------------

“Junior Mezzanine Intercreditor” shall have the meaning set forth in Section
5.2.13(e) hereof.

 

“Junior Mezzanine Lender” shall have the meaning set forth in Section 5.2.13(e)
hereof.

 

“Junior Mezzanine Loan” shall have the meaning set forth in Section 5.2.13(e)
hereof.

 

“Junior Mezzanine Loan Documents” shall mean the documents, certificates and
instruments evidencing, securing or otherwise executed in connection with the
Junior Mezzanine Loan.

 

“Junior Mezzanine Option” shall have the meaning set forth in Section 5.2.13(e)
hereof.

 

“Junior Mezzanine Transfer” shall mean each of (i) the pledge of the Junior
Equity Collateral by Junior Mezzanine Borrower to Junior Mezzanine Lender in
connection with the Junior Mezzanine Loan and (ii) the transfer of the Junior
Equity Collateral to Junior Mezzanine Lender in connection with the exercise of
Junior Mezzanine Lender’s rights and remedies under the Junior Mezzanine Loan
Documents, provided, that, such transfer is made in accordance with the
applicable terms and conditions of the Junior Mezzanine Intercreditor (such
event, the “Junior Mezzanine Foreclosure”).

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Property (other than the Ground Leases), and every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

 

“Leasehold Property” shall mean each of the Properties encumbered by a Ground
Lease.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting each of the
Properties or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting each of the Properties or any part thereof.

 

“Lehman” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lehman Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lender” shall mean Lehman Brothers Holdings Inc., a Delaware corporation,
together with its successors and assigns.

 

- 12 -



--------------------------------------------------------------------------------

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit which is either (a) an “evergreen” letter of credit
(meaning, for the purposes of this definition, a Letter of Credit which is
automatically renewed unless the issuer thereof provides not less than thirty
(30) days notice to Lender that said Letter of Credit will not be automatically
renewed) or (b) one which does not expire until at least two Business Days after
the Maturity Date and which Letter of Credit is in form and substance reasonably
satisfactory to Lender, and entitles Lender as beneficiary thereunder to draw
thereon based solely on a statement executed by an officer of Lender stating
that it has the right to draw thereon, and issued by a domestic Approved Bank or
the U.S. agency or branch of a foreign Approved Bank, provided that if there are
no domestic Approved Banks or U.S. agencies or branches of a foreign Approved
Bank then issuing letters of credit, then such letter of credit may be issued by
a domestic bank, the long term unsecured debt rating of which is the highest
such rating then given by the Rating Agency or Rating Agencies, as applicable,
to a domestic commercial bank.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean for each Interest Period prior to the Fixed Rate Conversion
Date, the quoted offered rate for one-month United States dollar deposits with
leading banks in the London interbank market that appears as of 11:00 a.m.
(London time) on the related Determination Date on Telerate Page 3750. If, as of
such time on any Determination Date, no quotation is given on Telerate Page
3750, then Lender shall establish LIBOR on such Determination Date by requesting
four Reference Banks meeting the criteria set forth herein to provide the
quotation offered by its principal London office for making one-month United
States dollar deposits with leading banks in the London interbank market as of
11:00 a.m., London time, on such Determination Date.

 

(i) If two or more Reference Banks provide such offered quotations, then LIBOR
for the next Interest Period shall be the arithmetic mean of such offered
quotations (rounded upward if necessary to the nearest whole multiple of
1/1,000%).

 

(ii) If only one or none of the Reference Banks provides such offered
quotations, then LIBOR for the next Interest Period shall be the Reserve Rate.

 

(iii) If on any Determination Date, Lender is required but is unable to
determine LIBOR in the manner provided in the two immediately preceding
sentences, LIBOR for the next Interest Period shall be LIBOR as determined on
the preceding Determination Date.

 

The establishment of LIBOR on each Determination Date by Lender in accordance
with this Agreement shall be final and binding, absent manifest error.

 

“LIBOR Business Day” shall mean a day upon which United States dollar deposits
may be dealt in on the London interbank market and commercial banks and foreign
exchange markets are open in London.

 

“LIBOR Rate” shall mean, for each Interest Period prior to the Fixed Rate
Conversion Date, the sum of (i) LIBOR Spread and (ii) LIBOR for such Interest
Period.

 

“LIBOR Spread” shall mean one hundred fifty (150) basis points (1.50%).

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

- 13 -



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting Borrower, such Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

 

“Linked Properties” shall mean each of (i) the Properties identified on Schedule
1 attached hereto as “Miami Springs” and “Miami Springs Pkg. Garage”, (ii) the
Properties identified on Schedule 1 attached hereto as “Ft. Myers Downtown” and
“Ft. Myers Downtown (Parking)”, (iii) the Properties identified on Schedule 1
attached hereto as “Winston Salem Linden Center” and “Winston Salem Linden
Center Parking Lot” and (iv) the Properties identified on Schedule 1 attached
hereto as “Columbia Browning Rd. Ops. Center” and “Columbia Browning Road
Annex”. Each such Property is referred to hereinafter as a “Linked Property”;
provided that each Linked Property is a Linked Property only with the Property
identified in the same clause above as such Linked Property, and is not a Linked
Property with any other Property.

 

“Liquid Assets” shall mean assets in the form of cash, cash equivalents,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), certificates
of deposit issued by a commercial bank having net assets of not less than $500
million, securities listed and traded on a recognized stock exchange or traded
over the counter and listed in the National Association of Securities Dealers
Automatic Quotations, or liquid debt instruments that have a readily
ascertainable value and are regularly traded in a recognized financial market.

 

“Loan” shall mean the loan in the original principal amount of $219,000,000 made
by Lender to Borrower pursuant to this Agreement.

 

“Loan-To-Value Ratio” shall mean a percentage, calculated by taking a fraction,
the numerator of which is the sum of the outstanding principal balance of the
Loan, the Mezzanine Loan and the Junior Mezzanine Loan, if any, and the
denominator of which is the value of all of applicable Properties based on the
most recent Appraisals thereof, multiplied by one hundred (100) percent.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instruments, the Assignments of Leases, the Environmental Indemnity,
the Assignments of Management Agreement, the Assignment of Agreements Affecting
Real Estate, the Cash Management Agreement, the Lockbox Agreement, the Guaranty
of Recourse Obligations and all other documents executed and/or delivered in
connection with, evidencing and/or securing the Loan (other than the Mezzanine
Loan Documents), including without limitation, the Special Release Guaranty, if
any.

 

“Lockbox Account” shall have the meaning set forth in Section 2.7(a) hereof.

 

“Lockbox Agreement” shall have the meaning set forth in the Cash Management
Agreement.

 

“Lockout Release Date” shall mean July 11, 2011.

 

- 14 -



--------------------------------------------------------------------------------

“Low DSCR Cash Collateral” shall have the meaning set forth in Section 7.6
hereof.

 

“Low DSCR Cash Collateral Amount” shall have the meaning set forth in Section
7.6 hereof.

 

“Low DSCR Letter of Credit” shall have the meaning set forth in Section 7.6
hereof.

 

“Low DSCR Period” shall mean any period commencing on (i) the conclusion of any
calendar quarter for which the Debt Service Coverage Ratio is less than
1.10:1.00, to (ii) the conclusion of any two consecutive calendar quarters
thereafter for each of which the Debt Service Coverage Ratio is greater than or
equal to 1.10:1.00.

 

“Low DSCR Reserve Account” shall have the meaning set forth in Section 7.6
hereof.

 

“Low DSCR Reserve Funds” shall have the meaning set forth in Section 7.6 hereof.

 

“Management Agreement” shall mean, (i) the management agreement entered into by
and between Borrower and FSMC, as property manager, pursuant to which FSMC is to
provide management and other services with respect to such Properties, and (ii)
with respect to the Properties identified on Schedule 12 attached hereto, the
management agreement entered into by and between Borrower and Wachovia, as
property manager, pursuant to which Wachovia is to provide management and other
services with respect to such Properties. The agreements identified in clauses
(i) and (ii) above are collectively referred to hereinafter as the “Management
Agreements.”

 

“Manager” shall mean, (i) FSMC, and, (ii) with respect to those Properties
identified on Schedule 12 attached hereto, collectively, FSMC and Wachovia.

 

“Master Agreement” shall mean that certain Master Agreement Regarding Leases
made as of the date hereof by and between Wachovia and Borrower, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the use, value, operation or possession of any of the
Properties which has a material adverse effect on the use, value, operation or
possession of the Properties, taken as a whole, (ii) the business, profits,
operations or condition (financial or otherwise) of Borrower, or (iii) the
ability of Borrower to repay the principal and interest of the Loan as it
becomes due.

 

“Material Agreements” shall mean, with respect to each Property, each contract
and agreement (other than Leases, Ground Leases, the Management Agreement, the
REAs, the Condominium Documents and the Master Agreement) relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of such Property, or otherwise imposing obligations on Borrower,
under which Borrower would have the obligation to pay more than $500,000 per
annum or which cannot be terminated by Borrower without cause upon 60 days’
notice or less without payment of a termination fee.

 

“Material Lease” shall mean (i) each of the Ground Leases, (ii) any Lease at any
of the Properties, the tenant of which is Wachovia (each, as the same may be
amended,

 

- 15 -



--------------------------------------------------------------------------------

restated, replaced, supplemented or otherwise modified from time to time, a
“Wachovia Lease, and collectively, the “Wachovia Leases”) and (iii) with respect
to each Property, any Lease at such Property (A) covering more than 10,000
rentable square feet at such Property or (B) made with a tenant that is a tenant
under another Lease at such Property or that is an Affiliate of any other tenant
under a Lease at such Property, if the Leases together cover more than 10,000
rentable square feet or (C) pursuant to which Sponsor, or its designee, is the
tenant thereunder or (D) which has been assigned by Sponsor, or its designee, as
tenant thereunder, unless the senior unsecured long-term credit rating of the
assignee tenant thereunder is no lower than “A” by S&P and Aa3 by Moody’s.

 

“Maturity Date” shall mean October 11, 2011, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean First States Investors 3300 Holdings, LLC, a
Delaware limited liability company, together with its permitted successors and
assigns.

 

“Mezzanine Cash Collateral Account” shall have the meaning set forth in the
Mezzanine Loan Documents.

 

“Mezzanine Foreclosure” shall have the meaning set forth in the definition of
Mezzanine Transfer.

 

“Mezzanine Lender” shall mean Lehman Brothers Holdings Inc., a Delaware
corporation, together with its permitted successors and assigns.

 

“Mezzanine Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine Lender to Mezzanine Borrower in the original principal
amount of $15,000,000.

 

“Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan Agreement,
dated as of the date hereof, between Mezzanine Borrower and Mezzanine Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Mezzanine Loan Documents” shall mean all documents evidencing the Mezzanine
Loan and all documents executed and/or delivered in connection therewith.

 

“Mezzanine Loan Liens” shall mean the Liens in favor of the holder(s) of the
Mezzanine Loan, and/or the Junior Mezzanine Loan, if any.

 

“Mezzanine Transfer” shall mean each of (i) the pledge of the Equity Collateral
by Mezzanine Borrower to Mezzanine Lender in connection with the Mezzanine Loan
and (ii) the transfer of the Equity Collateral to Mezzanine Lender in connection
with the exercise of Mezzanine Lender’s rights under the Mezzanine Loan
Documents, provided, that, such transfer is made in accordance with the
applicable terms and conditions of the Intercreditor Agreement (such event, the
“Mezzanine Foreclosure”).

 

- 16 -



--------------------------------------------------------------------------------

“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 7.1(a)
hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“NB Annex Property” shall mean the Property identified on Schedule 1 attached
hereto as “North Brunswick Annex.”

 

“NBOC Operations Property” shall mean the Property identified on Schedule 1
attached hereto as “NBOC Operations Center.”

 

“Net Cash Flow” for any period shall mean the amount, determined in accordance
with accrual basis accounting methods consistently applied, obtained by
subtracting Operating Expenses and Capital Expenditures for such period from
Gross Income from Operations for such period (calculated either for a Property
or all Properties, as applicable).

 

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations (calculated either for a Property or
all Properties, as applicable).

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Net Worth” shall mean, as of a given date, Guarantor’s total consolidated
stockholder’s and partners’ equity minus (to the extent reflected in determining
stockholders’ equity of Guarantor): (i) the amount of any write-up in the book
value of any assets reflected in any balance sheet resulting from revaluation
thereof or any write-up in excess of the cost of such assets acquired, and (ii)
the aggregate of all amounts appearing on the assets side of any such balance
sheet for patents, patent applications copyrights, trademarks, trade names,
goodwill and other like assets which would be classified as intangible assets
under GAAP (but expressly excluding all lease and real estate-related
intangibles), all determined on a consolidated basis.

 

“New Insolvency Opinion” shall mean a substantive non-consolidation opinion
provided by outside counsel to Borrower (or, in connection with a Total
Defeasance Event or Partial Defeasance Event, a Successor Borrower) acceptable
in form and substance to Lender and after a Securitization, the Rating Agencies.

 

“New Manager” shall have the meaning set forth in Section 9.6 hereof.

 

“Non-Integration Event” shall have the meaning set forth in the Master
Agreement.

 

“Nondisturbance Agreement” shall have the meaning set forth in Section 5.1.20(e)
hereof.

 

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $219,000,000 made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

- 17 -



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP (or such other accounting basis reasonably acceptable to
Lender), of whatever kind relating to the operation, maintenance and management
of all of the Properties or of an individual Property, as applicable, that are
incurred on a regular monthly or other periodic basis, including without
limitation, utilities, ordinary repairs and maintenance, insurance, license
fees, property taxes and assessments, advertising expenses, management fees,
payroll and related taxes, computer processing charges, operational equipment or
other lease payments as approved by Lender, and other similar costs, but
excluding depreciation, Debt Service in connection with the Loan, the Mezzanine
Loan and the Junior Mezzanine Loan, if any, Capital Expenditures and
contributions to the Reserve Funds.

 

“Other Charges” shall mean all Ground Rent, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, charges
assessed pursuant to the Condominium Documents (including, without limitation,
the Assessments), vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Property, now or hereafter levied or assessed or
imposed against any Property or any part thereof.

 

“Owners” shall have the meaning set forth in the Condominium Documents.

 

“Partial Defeasance Collateral” shall mean U.S. Obligations which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all monthly Payment Dates and other scheduled payment
dates, if any, under the Defeased Note after the Partial Defeasance Date and up
to and including the Maturity Date, and (ii) (without taking into account any
earnings on reinvestment of proceeds of such U.S. Obligations) in amounts equal
to or greater than the Scheduled Defeasance Payments relating to such monthly
Payment Dates and other scheduled payment dates.

 

“Partial Defeasance Event” shall have the meaning set forth in Section 2.4.2(a)
hereof.

 

“Partial Defeasance Date” shall have the meaning set forth in Section
2.4.2(a)(i) hereof.

 

“Partial Defeasance Release Property” and “Partial Defeasance Release
Properties” shall have the meaning set forth in Section 2.4.2(a)(i) hereof.

 

“Patriot Act” shall have the meaning set forth in Section 4.1.34 hereof.

 

“Payment Date” shall mean the eleventh (11th) day of each calendar month during
the term of the Loan commencing in November, 2004 or, if such day is not a
Business Day, the immediately preceding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to each Property collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the applicable Title
Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent, (d) Liens created by the Condominium
Documents (other than any Lien caused by a default (either by an act or failure
to act) by Borrower thereunder), (e) such other title and survey exceptions as

 

- 18 -



--------------------------------------------------------------------------------

Lender has approved or may approve in writing in Lender’s sole discretion, which
Permitted Encumbrances in the aggregate do not materially adversely affect the
value or use of such Property or Borrower’s ability to repay the Loan and (f) if
applicable, the Mezzanine Loan Liens.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first monthly Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(ii) Federal Housing Administration debentures;

 

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), until September 30, 2008, the Student Loan Marketing Association
(debt obligations), the Financing Corp. (debt obligations), and the Resolution
Funding Corp. (debt obligations); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of

 

- 19 -



--------------------------------------------------------------------------------

any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all

 

- 20 -



--------------------------------------------------------------------------------

Rating Agencies, rated by at least one Rating Agency and otherwise acceptable to
each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) in its
highest short-term unsecured debt rating; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(viii) units of taxable money market funds or mutual funds, which funds are
regulated investment companies, seek to maintain a constant net asset value per
share and invest solely in obligations backed by the full faith and credit of
the United States, which funds have the highest rating available from each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency and otherwise acceptable to each other Rating Agency, as confirmed
in writing that such investment would not, in and of itself, result in a
downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) for money market funds or mutual
funds; and

 

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment or (C) such obligation or security is not treated
as “cash,” a “cash item,” a “government security” or a “real estate asset” for
purposes of Section 856(c)(4) of the Code.

 

“Permitted Owner” shall mean a Person who satisfies (i), (ii) or (iii) below:
(i) a Qualified Transferee or an Affiliate of a Qualified Transferee that is
wholly owned and controlled by such Qualified Transferee; (ii) a Sponsor or an
Affiliate of a Sponsor that is wholly owned and controlled by such Sponsor, or
(iii) any other Person (a) approved by Lender or, (b) if a Securitization shall
have occurred, regarding which Person a Rating Agency Confirmation is obtained.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, business trust, real estate investment
trust, unincorporated association, any federal, state, county or municipal
government or any bureau, department or agency thereof and any fiduciary acting
in such capacity on behalf of any of the foregoing.

 

- 21 -



--------------------------------------------------------------------------------

“Personal Property” shall have the meaning specified in Section 6.1(a)(i)
hereof.

 

“Physical Conditions Report” shall mean, with respect to each Property, the
report regarding the physical condition of such Property, satisfactory in form
and substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that such Property and its use complies, in all material
respects, with all applicable Legal Requirements (including, without limitation,
zoning, subdivision and building laws) and (b) include a copy of a certificate
of occupancy (temporary or final, as applicable) with respect to all
Improvements on such Property.

 

“Policy” and “Policies” shall have the meaning specified in Section 6.1(b)
hereof.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If The Wall Street Journal ceases to
publish the “Prime Rate,” the Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a reasonably comparable
interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the LIBOR Rate on the date LIBOR was last applicable to the
Loan and (b) the Prime Rate on the date that LIBOR was last applicable to the
Loan; provided, however, in no event shall such difference be a negative number.

 

“Prohibited Person” shall mean any Person:

 

(i) listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order;

 

(ii) that is owned or controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the provisions of the
Executive Order;

 

(iii) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering or other Legal Requirements,
including the Patriot Act and the Executive Order;

 

(iv) that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

(v) that is named as a “specifically designated national (SDN) and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

 

- 22 -



--------------------------------------------------------------------------------

(vi) that is an affiliate (including any principal, officer, immediate family
member or close associate) of a Person described in one or more of clauses (i) –
(v) of this definition of Prohibited Person.

 

“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by a Security Instrument,
together with all rights pertaining to such Property and Improvements, as more
particularly described in the Granting Clauses of each Security Instrument
relating to such Property, and each Substitute Property hereafter acquired by
Borrower and added to the Collateral in accordance with the terms and conditions
hereof. The name and address of each Property as of the date hereof is
identified on Schedule 1 attached hereto.

 

“Property Substitution” shall have the meaning set forth in Section 2.6(a)
hereof.

 

“Publicly Traded Corporation” shall mean any corporation, the shares of which
are publicly traded on the New York Stock Exchange or any other national
securities exchange.

 

“Qualified Junior Mezzanine Loan Transferee” shall mean any one of the following
Persons:

 

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (i) satisfies the Eligibility Requirements; or

 

(ii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act, or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act, provided that any such Person referred to in this clause (ii)
satisfies the Eligibility Requirements; or

 

(iii) an institution substantially similar to any of the foregoing entities
described in clauses (i) or (ii) that satisfies the Eligibility Requirements; or

 

(iv) any entity controlled by any of the entities described in clauses (i) or
(iii) above; or

 

(v) a Qualified Trustee in connection with a securitization of, the creation of
collateralized debt obligations (“CDO”) secured by or financing through an
“owner trust” of, the Junior Mezzanine Loan (collectively, “Securitization
Vehicles”), so long as (A) the special servicer or manager of such
Securitization Vehicle has the Required Special Servicer Rating and (B) the
entire “controlling class” of such Securitization Vehicle, other than with
respect to a CDO Securitization Vehicle, is held by one or more entities that
are otherwise Qualified Transferees under clauses (i), (ii), (iii) or (iv)

 

- 23 -



--------------------------------------------------------------------------------

of this definition; provided that the operative documents of the related
Securitization Vehicle require that (1) in the case of a CDO Securitization
Vehicle, the “equity interest” in such Securitization Vehicle is owned by one or
more entities that are Qualified Transferees under clauses (i), (ii), (iii) or
(iv) of this definition and (2) if any of the relevant trustee, special
servicer, manager fails to meet the requirements of this clause (v), such Person
must be replaced by a Person meeting the requirements of this clause (v) within
thirty (30) days; or

 

(vi) an investment fund, limited liability company, limited partnership or
general partnership where an entity that is otherwise a Qualified Transferee
under clauses (i), (ii), (iii) or (iv) of this definition acts as the general
partner, managing member or fund manager and at least 50% of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more entities that are otherwise Qualified Transferees under clauses (i),
(ii), (iii) or (iv) of this definition.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

(i) a pension fund, pension trust or pension account that (a) has total real
estate assets of at least $1 Billion and (b) is managed by a Person who controls
or manages at least $1 Billion of real estate equity assets; or

 

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $1 Billion of real estate equity assets or (b) is acting on behalf of
one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

 

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) or of Bermuda (a) with a net
worth, as of a date no more than six (6) months prior to the date of the
transfer of at least $500 Million and (b) who, immediately prior to such
transfer, controls or manages real estate equity assets of at least $1 Billion;
or

 

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (a)
with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls or manages real estate equity
assets of at least $1 Billion; or

 

(v) any Person (a) with a long term unsecured debt rating from the Rating
Agencies of at least investment grade or (b) who (i) owns or operates at least
six (6) office properties totaling at least two million square feet of gross
leasable area, (ii) has a net worth, as of a date no more than six (6) months
prior to the date of such transfer, of at least $500 Million and (iii)
immediately prior to such transfer, controls or manages real estate equity
assets of at least $1 Billion.

 

“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to

 

- 24-



--------------------------------------------------------------------------------

accept the trust conferred, having a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal or state
authority, (ii) an institution insured by the Federal Deposit Insurance
Corporation or (iii) an institution whose long-term senior unsecured debt is
rated either of the then in effect top two rating categories of each of the
Rating Agencies.

 

“Qualifying Manager” shall mean each of (i) Sponsor or an Affiliate of Sponsor,
(ii) FSMC, (iii) Wachovia or (iv) any reputable and experienced organization
possessing experience in managing real properties similar in size, scope and
value to the Properties, provided that, with respect to clause (iv) above, (a)
prior to a Securitization, Borrower shall have obtained the prior written
consent of Lender for such entity which consent shall not be unreasonably
withheld, conditioned or delayed and (b) after a Securitization, a Rating Agency
Confirmation with respect to the management of the Properties by such entity.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Dominion Bond
Rating Service, or any other nationally-recognized statistical rating agency
which has been approved by Lender.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

 

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3
hereof.

 

“REA” shall mean each of those certain reciprocal easement agreements
encumbering the Properties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Reference Bank” shall mean a leading bank engaged in transactions in Eurodollar
deposits in the international Eurocurrency market that has an established place
of business in London. If any such Reference Bank should be removed from the
Telerate Page 3750 or in any other way fail to meet the qualifications of a
Reference Bank, Lender may designate alternative Reference Banks meeting the
criteria specified above.

 

“Reflections One Property” shall mean the Property identified on Schedule 1
attached hereto as “Reflections One.”

 

“Reflections Two Property” shall mean the Property identified on Schedule 1
attached hereto as “Reflections Two.”

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Regular Interest Rate” shall mean a fixed rate of interest equal to 6.403% per
annum.

 

“Related Party” and “Related Parties” shall have the meaning set forth in
Section 4.1.30(d) hereof.

 

- 25 -



--------------------------------------------------------------------------------

“Release Amount” shall mean, (i) with respect to each Special Release Property,
an amount set forth on Schedule 4 attached hereto and (ii) with respect to each
Property other than the Special Release Properties, an amount equal to (A) one
hundred ten percent (110%) of the Allocated Loan Amount for such Property;
provided, that such Property is among the first ten percent (10%) of the
Properties (calculated on the basis of Allocated Loan Amounts), other than the
Special Release Properties, to be partially defeased pursuant to Section 2.4.2,
(B) one hundred fifteen percent (115%) of the Allocated Loan Amount for such
Property; provided, that such Property is among the second ten percent (10%) of
the Properties (calculated on the basis of Allocated Loan Amounts), other than
the Special Release Properties, to be partially defeased pursuant to Section
2.4.2, (C) one hundred twenty percent (120%) of the Allocated Loan Amount for
such Property; provided, that such Property is among the third ten percent (10%)
of the Properties (calculated on the basis of Allocated Loan Amounts), other
than the Special Release Properties, to be partially defeased pursuant to
Section 2.4.2 and (D) one hundred twenty five percent (125%) of the Allocated
Loan Amount for such Property; provided that thirty percent (30%) of the
Properties (calculated on the basis of Allocated Loan Amounts), other than the
Special Release Properties, have been previously partially defeased pursuant to
Section 2.4.2.

 

“Release Date” shall mean the earlier to occur of (i) the third anniversary of
the Fixed Rate Conversion Date and (ii) the date that is two (2) years from the
“startup day” (within the meaning of Section 860G(a)(9) of the Code) of the
REMIC Trust established in connection with the last Securitization involving any
portion of this Loan.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or its agents or employees from
any and all sources arising from or attributable to each Property, and proceeds,
if any, from business interruption or other loss of income insurance.

 

“Replaced Property” shall have the meaning set forth in Section 2.6 hereof.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3(a)
hereof.

 

“Replacement Reserve Funds” shall have the meaning set forth in Section 7.3(a)
hereof.

 

“Replacement Reserve Letter of Credit” shall have the meaning set forth in
Section 7.3(u) hereof.

 

“Replacement Reserve Monthly Deposit” shall initially mean an amount equal to
$213,075; which amount shall thereafter be adjusted from time to time by Lender
in its discretion such that the Replacement Reserve Monthly Deposit shall at all
times equal one-twelfth of the product obtained by multiplying $0.40 by the
aggregate number of square feet of space at the Properties then encumbered by
the Security Instruments and the other Loan

 

- 26 -



--------------------------------------------------------------------------------

Documents, excluding, however, from such calculation any Property of which at
least ninety percent (90%) of the square feet thereof is leased pursuant to a
Wachovia Lease providing that every monetary and non-monetary obligation
associated with managing, owning, developing and operating such Property is an
obligation of Wachovia (i.e., a “triple net” Lease).

 

“Replacements” shall have the meaning set forth in Section 7.3(a) hereof.

 

“Required Special Servicer Rating” means (i) such special servicer has a rating
of “CSS1” in the case of Fitch, (ii) such special servicer is on the S&P list of
approved special servicers in the case of S&P and (iii) in the case of Moody’s,
such special servicer is acting as special servicer in a commercial mortgage
loan securitization that was rated by Moody’s within the twelve (12) month
period prior to the date of determination, and Moody’s has not downgraded or
withdrawn the then-current rating on any class of commercial mortgage securities
or placed any class of commercial mortgage securities on watch citing the
continuation of such special servicer as special servicer of such commercial
mortgage securities.

 

“Reserve Funds” shall mean the Ground Rent Reserve Funds, the Tax and Insurance
Reserve Funds, the Replacement Reserve Funds, the Immediate Repairs Reserve
Funds, the Rollover Reserve Funds, the Low DSCR Reserve Funds, the Branch
Agreement Reserve Funds and any other escrow fund established by the Loan
Documents.

 

“Reserve Rate” means the rate per annum which Lender determines to be either (i)
the arithmetic mean (rounded upwards if necessary to the nearest whole multiple
of 1/1,000%) of the one-month United States dollar lending rates that at least
three major New York City banks selected by Lender are quoting, at 11:00 a.m.
(New York time) on the relevant Determination Date, to the principal London
offices of at least two of the Reference Banks, or (ii) in the event that at
least two such rates are not obtained, the lowest one-month United States dollar
lending rate which New York City banks selected by Lender are quoting as of
11:00 a.m. (New York time) on such Determination Date to leading European banks.

 

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

 

“Restoration Threshold Amount” shall mean, with respect to any Property, an
amount equal to (i) in connection with any Casualty of such Property, thirty
percent (30%) of the appraised value of such Property (based upon the most
recent Appraisal thereof), and (ii) in connection with any Condemnation of any
Property, fifteen percent (15%) of the appraised value of such Property (based
upon the most recent Appraisal thereof).

 

“Rollover Reserve Account” shall have the meaning set forth in Section 7.5(a)
hereof.

 

“Rollover Reserve Funds” shall have the meaning set forth in Section 7.5(a)
hereof.

 

“Rollover Reserve Letter of Credit” shall have the meaning set forth in Section
7.5(b) hereof.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note (in the case of a Total Defeasance Event) and under the
Defeased

 

- 27 -



--------------------------------------------------------------------------------

Note (in the case of a Partial Defeasance) for all monthly Payment Dates
occurring after the Total Defeasance Date or the Partial Defeasance Date, as
applicable, and up to and including the Maturity Date (including, in the case of
a Total Defeasance Event, the outstanding principal balance on the Note as of
the Maturity Date and, in the case of a Partial Defeasance Date, the outstanding
principal balance on the Defeased Note as of the Maturity Date), and all
payments required after the Total Defeasance Date or the Partial Defeasance
Date, as applicable, if any, under the Loan Documents for servicing fees, Rating
Surveillance Charges and other similar charges required hereunder.

 

“Secondary Market Transactions” shall have the meaning set forth in Section
9.1(a) hereof.

 

“Securities” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Securitization Vehicles” shall have the meaning set forth in the defined term
Qualified Junior Mezzanine Loan Transferee.

 

“Security Agreement” shall mean collectively, a security agreement, account
control agreement and other agreements, all in form and substance that would be
satisfactory to a prudent lender pursuant to which Borrower grants Lender a
perfected, first priority security interest in the Defeasance Collateral Account
and the Total Defeasance Collateral or the Partial Defeasance Collateral, as
applicable, and the proceeds thereof.

 

“Security Deposits” shall have the meaning set forth in Section 5.1.20(n)
hereof.

 

“Security Deposit Account” shall have the meaning set forth in Section 5.1.20(n)
hereof.

 

“Security Deposit Reserve Account” shall have the meaning set forth in Section
5.1.20(n) hereof.

 

“Security Instrument” shall mean, with respect to each Property, either the Fee
or Leasehold Mortgage and Security Agreement or the Fee or Leasehold Deed of
Trust and Security Agreement, in either case, dated the date hereof, executed
and delivered by Borrower as security for the Loan and encumbering such
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. All such Fee or Leasehold Mortgages and
Security Agreements and Fee or Leasehold Deeds of Trust and Security Agreements
are collectively referred to hereinafter as the “Security Instruments.”

 

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Special Release Cash Collateral” shall mean, with respect to each Special
Release Property, the Special Release Reserve Funds and/or Special Release
Letter of Credit deposited with Lender pursuant to Section 2.5.2(c)(ii) or
Section 2.5.2(c)(iii), as applicable.

 

- 28 -



--------------------------------------------------------------------------------

“Special Release Property” shall mean each of the Properties identified on
Schedule 4 attached hereto.

 

“Special Release Guaranty” shall mean a guaranty of payment and performance of
the Additional Special Release Obligation made by Guarantor in favor of Lender,
a form of which is attached hereto as Schedule 10.

 

“Special Release Reserve Account” shall have the meaning set forth in Section
7.8 hereof.

 

“Special Release Reserve Funds” shall have the meaning set forth in Section 7.8
hereof.

 

“Special Release Letter of Credit” shall have the meaning set forth in Section
7.8 hereof.

 

“Sponsor” shall mean First States Group, L.P., a Delaware limited partnership.

 

“Standard Statements” shall have the meaning set forth in Section 9.1(c) hereof.

 

“State” shall mean, with respect to each Property, the State or Commonwealth in
which such Property is located.

 

“Substitute Allocated Loan Amount” shall have the meaning set forth in Section
2.6(a) hereof.

 

“Substitute Property” shall mean real property located in the United States of
America, together with all buildings and other improvements thereon and
leasehold interests therein, added to the Collateral in connection with a
Property Substitution pursuant to Section 2.6 after satisfaction of the
conditions described in such Section.

 

“Successor Borrower” shall have the meaning set forth in Section 2.4.4 hereof.

 

“Survey” shall mean, with respect to each Property, a survey of such Property
prepared by a surveyor licensed in the State where such Property is located and
reasonably satisfactory to Lender and the company or companies issuing the
applicable Title Insurance Policy, and containing a certification of such
surveyor reasonably satisfactory to Lender.

 

“Tax and Insurance Letter of Credit” shall have the meaning set forth in Section
7.2(b) hereof.

 

“Tax and Insurance Reserve Account” shall have the meaning set forth in Section
7.2(a) hereof.

 

“Tax and Insurance Reserve Funds” shall have the meaning set forth in Section
7.2(a) hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any of the Properties or part thereof.

 

“Telerate Page 3750” shall mean the display designated as page 3750 on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service or such other service as may be nominated by the British
Bankers-Association as the information vendor for the purposes of displaying
British Bankers-Association Interest Settlement Rates for U.S. dollar deposits).

 

- 29 -



--------------------------------------------------------------------------------

“Terrorism Premium Threshold” shall mean an amount equal to $1,200,000 on the
Closing Date and that increases annually by a percentage equal to the increase
in the Consumer Price Index for the most recently ended 12-month period for
which such Consumer Price Index is available immediately prior to each annual
renewal of Borrower’s terrorism insurance coverage thereafter, but in no event
shall the Terrorism Premium Threshold be greater than an amount equal to 200% of
the then current premium payable in connection with the Policy described in
Section 6.1(a)(i) hereof at any time the Terrorism Premium Threshold is being
calculated.

 

“Title Insurance Policy” shall mean, with respect to each Property, an ALTA
mortgagee title insurance policy in the form (acceptable to Lender) (or, if such
Property is in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such State and acceptable to Lender) issued
with respect to such Property and insuring the lien of the Security Instrument
encumbering such Property.

 

“Total Defeasance Collateral” shall mean U.S. Obligations which provide payments
(i) on or prior to, but as close as possible to, the Business Day immediately
preceding all Payment Dates and other scheduled payment dates, if any, under the
Note after the Total Defeasance Date and up to and including the Maturity Date,
and (ii) in amounts equal to or greater than the Scheduled Defeasance Payments
relating to such monthly Payment Dates and other scheduled payment dates.

 

“Total Defeasance Date” shall have the meaning set forth in Section 2.4.1(a)(i)
hereof.

 

“Total Defeasance Event” shall have the meaning set forth in Section 2.4.1(a)
hereof.

 

“Trade Debt” shall have the meaning set forth in Section 4.1.30(e) hereof.

 

“Transfer” shall have the meaning set forth in Section 5.2.13 hereof.

 

“Trustee” shall have the meaning set forth in the Condominium Documents.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

“Undefeased Note” shall have the meaning set forth in Section 2.4.2(a)(iv)
hereof.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Underwritten Net Cash Flow” shall mean Net Cash Flow as calculated by Lender,
which calculation shall be based upon, among other things, Lender’s reasonable
determination of (i) items that do not qualify as Gross Income from Operations
or Operating Expenses and (ii) the then current underwriting standards of the
Rating Agencies, which determination shall include the following adjustments:
(i) Gross Income from Operations will be adjusted (A) to exclude rents from any
tenant operating under bankruptcy protection, (B) to exclude rents from any
tenant that is in arrears in the payment of rent for more than ninety (90)

 

- 30 -



--------------------------------------------------------------------------------

days, (C) to exclude rents from any tenant that is not in occupancy of its
demised premises, (D) to exclude any rents from any tenant who intends to give,
or has given, a notice to vacate all or a portion of such tenant’s demised
premises within a 12-month period, (E) to exclude rents from any temporary or
month-to-month tenant, (F) to exclude rents from any tenant which is an
Affiliate of Borrower, (G) to reflect any contractual adjustments to rent
expected to occur within a 12-month period, (H) to include reimbursements based
on then current occupancy, but not in excess of the corresponding expense items,
(I) to include other income on a case-by-case basis but only to the extent of
the lesser of (x) such actual other income for the most recent trailing 12 month
period and (y) such other income as identified in the applicable Approved Annual
Budget, (J) to include a vacancy and credit loss allowance equal to the greater
of (x) actual, historical vacancy and/or credit loss and (y) five percent (5%);
provided, however, in calculating such vacancy allowance, any deduction
previously taken pursuant to clauses (A) through (I) above shall be restored for
purposes of this clause (J) and (K) other adjustments as determined by Lender in
its reasonable discretion consistent with its due diligence findings and
prevailing local market conditions; and (ii) Operating Expenses will be adjusted
to reflect (A) the greater of (x) the actual expenses for the most recent
trailing 12 month period (except real estate taxes, ground rent (if applicable)
and insurance, which will be included at their stabilized, recurring levels) and
(y) the expenses as identified in the applicable Approved Annual Budget, (B)
Replacement Reserve Funds in an amount equal to the greater of (x) the product
obtained by multiplying $0.10 by the aggregate number of rentable square feet of
space at the Properties and (y) the amount specified in the Physical Conditions
Reports and (C) normalized tenant improvement costs and leasing commissions
based on tenants then in place at the Properties, (D) adjustments for
non-recurring items and (E) other adjustments as determined by Lender in its
reasonable discretion consistent with its due diligence findings and prevailing
local market conditions.

 

“Updated Information” shall have the meaning set forth in Section 9.1(b) hereof.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America.

 

“Utility Services” shall have the meaning set forth in Section 4.1.14 hereof.

 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association.

 

“Wachovia Termination/Offset Condition” shall mean the delivery by Borrower to
Lender of an estoppel certificate addressed to Lender executed by Wachovia (or
other evidence satisfactory to Lender) evidencing that Wachovia waives any and
all rights under the Master Agreement to offset rent and/or terminate space
under any Wachovia Lease encumbering any Property which then is subject to the
Liens of a Security Instrument and the other Loan Documents (after giving effect
to the partial defeasance, sale, transfer or other conveyance pursuant to
Section 2.4.2 or Section 5.2.13, as applicable).

 

“Wachovia Lease” shall have the meaning set forth in the definition of Material
Lease.

 

- 31 -



--------------------------------------------------------------------------------

“Wheat I Property” shall mean the Property identified on Schedule 1 attached
hereto as “Wheat Innsbrook Centre I.”

 

“Wheat II Property” shall mean the Property identified on Schedule 1 attached
hereto as “Wheat Innsbrook Centre II.”

 

“Work Item” shall have the meaning set forth in Section 7.3(b) hereof.

 

“Yield Maintenance Premium” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments as and when
due. In no event shall the Yield Maintenance Premium be less than zero.

 

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All uses of the phrase
“unreasonably withheld” shall mean “unreasonably withheld, conditioned or
delayed”. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

II. GENERAL TERMS

 

Section 2.1. Loan Commitment; Disbursement to Borrower.

 

2.1.1. The Loan. Subject to and upon the terms and conditions set forth herein,
Lender hereby agrees to make and Borrower hereby agrees to accept the Loan on
the Closing Date.

 

2.1.2. Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3. The Note, Security Instruments and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instruments, the Assignments
of Leases and the other Loan Documents.

 

2.1.4. Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Properties, (b) pay all past-due Basic Carrying Costs, if any, in
respect of the Properties, (c) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (d) fund any working
capital requirements of the Properties, and (e) distribute the balance, if any,
to Borrower.

 

- 32 -



--------------------------------------------------------------------------------

Section 2.2. Interest; Loan Payments; Late Payment Charge.

 

2.2.1. Interest Rate; Payments Generally. Interest on the outstanding principal
balance of the Loan and the Note shall accrue at the Applicable Interest Rate
and shall be calculated in accordance with Section 2.2.2. All amounts due under
the Note shall be payable without setoff, counterclaim or any other deduction
whatsoever.

 

2.2.2. Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the Interest Period for which the calculation is being made by (b) a
daily rate based on a three hundred sixty (360) day year (that is, the
Applicable Interest Rate or the Default Rate, as then applicable, expressed as
an annual rate divided by 360) by (c) the outstanding principal balance of the
Loan.

 

2.2.3. Making of Payments. Each payment by Borrower hereunder or under the Note
shall be made in funds immediately available to Lender by 1:00 p.m., New York
City time, on the date such payment is due, to Lender by deposit to such account
as Lender may designate by written notice to Borrower. For purposes of making
payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately succeeding Business
Day.

 

2.2.4. Payments Before Maturity Date. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only calculated at the Applicable
Interest Rate on the outstanding principal balance of the Loan from the Closing
Date up to and including October 10, 2004 and (b) on the Payment Date occurring
in November, 2004 and on each Payment Date thereafter up to but not including
the Maturity Date, an amount equal to the Debt Service Payment Amount, which
payments shall be applied first to accrued and unpaid interest for the prior
Interest Period and the balance, if any, to the outstanding principal balance of
the Loan.

 

2.2.5. Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Security
Instruments and the other Loan Documents.

 

2.2.6. Payments after Default. Upon the occurrence and during the continuance of
an Event of Default, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan, shall accrue at the Default Rate, calculated from the date
such payment was due after the expiration of any grace or cure periods contained
herein until the earlier of the date the Event of Default is cured or waived or
the date upon which the Debt is paid in full and shall be secured by the
Security Instruments and the other Loan Documents. This paragraph shall not be
construed as an agreement or privilege to extend the date of the payment of the
Debt, nor as a waiver of any other right or remedy accruing to Lender by reason
of the occurrence and continuance of any Event of Default; and Lender retains
its rights under the Note to accelerate and to continue to demand payment of the
Debt upon the happening and during the continuance of any Event of Default.

 

- 33 -



--------------------------------------------------------------------------------

2.2.7. Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not paid by Borrower on or prior to the date on
which it is due, Borrower shall pay to Lender within five (5) days after demand
an amount equal to the lesser of (i) three percent (3%) of such unpaid sum or
(ii) the maximum amount permitted by applicable law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Security Instruments and the other Loan
Documents to the extent permitted by applicable law.

 

2.2.8. Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder or if the Loan has been repaid in full, shall immediately be returned
to Borrower. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.9. Determination of LIBOR. (a) Subject to the terms and conditions of this
Section 2.2.9, until the Fixed Rate Conversion Date, the Loan shall bear
interest at the LIBOR Rate.

 

(b) In the event that Lender shall have reasonably determined that by reason of
circumstances beyond Lender’s reasonable control affecting the interbank
eurodollar market LIBOR cannot be determined as provided in the definition of
the LIBOR as set forth herein, then Lender shall forthwith give notice by
telephone to Robert Delaney (or his successor at AFRT) of such fact, confirmed
in writing, to Borrower at least one (1) Business Day prior to the last day of
the Interest Period in which such fact shall be determined. If such notice is
given, the Loan shall be converted, from and after the first day of the next
succeeding Interest Period until the Fixed Rate Conversion Date, to a Prime Rate
Loan; provided, however that Borrower shall have the option for two (2) Business
Days after receipt of such notice to request that the interest rate on the Loan
be converted to the Regular Interest Rate from and after the first day of the
next succeeding Interest Period. If Borrower so elects to convert the interest
rate on the Loan to the Regular Interest Rate pursuant to this clause (b),
Borrower shall promptly pay to Lender on demand all amounts necessary to
compensate Lender for any costs or losses incurred, including, without
limitation, all breakage costs, in connection with such conversion.

 

- 34 -



--------------------------------------------------------------------------------

(c) If, pursuant to the terms of Section 2.2.9(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter LIBOR can again be determined as
provided in the definition of LIBOR as set forth herein, Lender shall give
notice thereof to Borrower and convert the Prime Rate Loan back to a loan
bearing interest based on LIBOR by delivering to Borrower notice of such
conversion no later than 11:00 a.m. (New York City Time), one (1) Business Days
prior to the next succeeding Determination Date, in which event the Prime Rate
Loan shall be converted to a loan bearing interest based on LIBOR from, after
and including the first day of the next succeeding Interest Period.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to convert the Loan to a Prime Rate Loan.

 

(d) All payments made by Borrower hereunder shall be made free and clear of, and
without reduction for or on account of, income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, reserves or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority, which are
imposed, enacted or become effective after the date hereof, excluding income,
withholding, backup withholding and franchise taxes of the United States of
America or any political subdivision or taxing authority thereof or therein
(including Puerto Rico) or any other jurisdiction (such non-excluded taxes being
referred to collectively as “Foreign Taxes”). If any Foreign Taxes are required
to be withheld from any amounts payable to Lender hereunder, the amounts so
payable to Lender shall be increased to the extent necessary to yield to Lender
(after payment of all Foreign Taxes) interest or any such other amounts payable
hereunder at the rate or in the amounts specified hereunder. Whenever any
Foreign Tax is payable pursuant to applicable law by Borrower, as promptly as
reasonably possible thereafter, Borrower shall send to Lender an original
official receipt, if available, or certified copy thereof showing payment of
such Foreign Tax. Subject to the provisions of Section 9.4 hereof, Borrower
hereby indemnifies Lender for any incremental taxes, interest or penalties that
may become payable by Lender which may result from any failure by Borrower to
pay any such Foreign Tax when due to the appropriate taxing authority or any
failure by Borrower to remit to Lender the required receipts or other required
documentary evidence; provided that Borrower shall not indemnify Lender for
interest that may become payable by Lender on Foreign Taxes that were required
to be withheld from any amounts payable to Lender in the event Borrower failed
to withhold such Foreign Taxes from the applicable payment to Lender.

 

(e) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain the Applicable Interest Rate based on LIBOR as contemplated hereunder,
(i) the obligation of Lender hereunder to maintain LIBOR or to convert a Prime
Rate Loan to an interest rate based on LIBOR as contemplated hereunder shall be
canceled forthwith and (ii) any portion of the Loan bearing interest at an
interest rate based on LIBOR shall be converted automatically to a Prime Rate
Loan on the first day of the next succeeding Interest Period or within such
earlier period as required by law. Borrower hereby agrees promptly to pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
any costs incurred by Lender in making any conversion in accordance with this
Agreement, including, without limitation, any interest or fees payable by Lender
to lenders of funds obtained by it in order to make or maintain the Loan at an
interest rate based on LIBOR as contemplated hereunder. Lender’s notice of such
costs, as certified to Borrower, shall be conclusive absent manifest error.

 

- 35 -



--------------------------------------------------------------------------------

(f) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority (other than, solely with respect to
this clause (f), any such change or other event relating to taxes):

 

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

 

(iii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.9(f), Lender shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and an
itemized accounting of the additional amount required to fully compensate Lender
for such additional cost or reduced amount. A certificate as to any additional
out-of-pocket costs or amounts payable pursuant to the foregoing sentence
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. Subject to Section 2.2.9(h) hereof, this provision shall survive payment
of the Note and the satisfaction of all other obligations of Borrower under this
Agreement and the Loan Documents.

 

(g) Subject to the provisions of Section 9.4 hereof, Borrower agrees to
indemnify Lender and to hold Lender harmless from any loss or expense which
Lender sustains or incurs as a consequence of (i) any default by Borrower in
payment of the principal of or interest on at an interest rate based on LIBOR,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the interest rate based on LIBOR hereunder, (ii) any prepayment (whether
voluntary or mandatory) of the Loan on a day that (A) is not a Payment Date or
(B) is a Payment Date if Borrower did not give the prior written notice of such
prepayment required pursuant to the terms of this Agreement, including, without
limitation, such loss or expense

 

- 36 -



--------------------------------------------------------------------------------

arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the Regular Interest Rate hereunder and (iii) the
conversion pursuant to the terms hereof of the interest rate based on LIBOR to
the Prime Rate Loan on a date other than the Payment Date, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain LIBOR hereunder
(the amounts referred to in clauses (i), (ii) and (iii) are herein referred to
collectively as the “Breakage Costs”); provided, however, Borrower shall not
indemnify Lender from any loss or expense arising from Lender’s willful
misconduct, fraud, or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

 

(h) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.9 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than the earlier of (i) ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.2.9, which statement shall be conclusive and
binding upon all parties hereto absent manifest error or fraud, or (ii) any
earlier date (but not earlier than the effective date of such change in law or
circumstance), provided that Lender notified Borrower of such change in law or
circumstance and delivered the written statement referenced in clause (i) within
ninety (90) days after the effective date of such change in law or circumstance.

 

(i) Notwithstanding anything to the contrary in this Section 2.2.9, this
Agreement, the Note or any of the Loan Documents, Section 9.4 shall govern
enforcement of the indemnities contained herein.

 

(j) Lender will use reasonable efforts (consistent with legal and regulatory
restrictions) to maintain the availability of LIBOR for the Loan and to avoid or
reduce any increased or additional costs (including Foreign Taxes) payable by
Borrower under Section 2.2.9, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of LIBOR for the Loan or to avoid or
reduce such increased or additional costs, provided that the transfer or
assignment or redesignation (a) would not result in any additional costs,
expenses or risk to Lender that are not reimbursed by Borrower and (b) would not
be disadvantageous in any other material respect to Lender as determined by
Lender in its reasonable discretion.

 

2.2.10. Withholding Taxes. Lender represents that it is and shall continue
throughout the term of the Loan to be entitled to receive any payments to be
made to it hereunder without the withholding of any tax and will furnish to
Borrower such forms, certifications, statements and other documents as Borrower
may reasonably request from time to time to evidence such Lender’s exemption
from the withholding of any tax imposed by any jurisdiction or to enable
Borrower to comply with any applicable Legal Requirements relating thereto.
Without limiting the effect of the foregoing, if Lender is not now or hereafter
created or organized under the laws of the United States or any state thereof,
Lender will furnish to

 

- 37 -



--------------------------------------------------------------------------------

Borrower Form W-8ECI or Form W-8BEN of the U.S. Internal Revenue Service, or
such other forms, certifications, statements or documents, duly executed and
completed by Lender, as evidence of such Lender’s complete exemption from the
withholding of United States tax with respect thereto.

 

Section 2.3. Prepayments.

 

2.3.1. Voluntary Prepayments. Borrower shall not have the right to prepay the
Loan in whole or in part except in accordance with this Agreement. From and
after the Lockout Release Date, Borrower may, at its option and upon ten (10)
Business Days prior written notice to Lender, prepay the Debt in whole, but not
in part, without payment of the Yield Maintenance Premium or any other
prepayment premium; provided, however, if such prepayment shall be made on a
date other than a Payment Date, Borrower shall pay to Lender, simultaneously
with such prepayment, the interest that would have accrued at the Applicable
Interest Rate on the amount then prepaid through the end of the Interest Period
in which such prepayment occurs.

 

2.3.2. Mandatory Prepayments. On each date on which Borrower actually receives
any Net Proceeds, if Lender is not obligated, or does not consent, to make such
Net Proceeds available to Borrower for Restoration, Borrower shall prepay the
outstanding principal balance of the Note in an amount equal to one hundred
percent (100%) of such Net Proceeds. No Yield Maintenance Premium or other
penalty shall be due in connection with a prepayment made pursuant to this
Section 2.3.2.

 

2.3.3. Prepayments After Default. If prior to the Lockout Release Date, and
following an Event of Default which is continuing, payment of all or any part of
the Loan (exclusive of any Debt Service) is tendered by Borrower or otherwise
recovered by Lender, such tender or recovery shall be deemed a voluntary
prepayment by Borrower and Borrower shall pay, in addition to the Debt, an
amount equal to the Yield Maintenance Premium that would be required if a Total
Defeasance Event had occurred in an amount equal to the outstanding principal
amount of the Loan to be satisfied or prepaid. Any payment of the Loan tendered
by Borrower or otherwise recovered by Lender pursuant to this Section 2.3.3,
shall be applied by Lender to the Debt in such order and priority as determined
by Lender in its sole discretion.

 

2.3.4. Prepayments Pursuant to Release of Special Release Properties. In
connection with the release of any Special Release Property in accordance with
the terms and conditions of Section 2.5.2, if Borrower is required under Section
2.5.2(a) to pay to Lender a Yield Maintenance Premium as a condition precedent
to such release, Borrower shall pay to Lender the Yield Maintenance Premium that
would be required if a Total Defeasance Event had occurred in an amount equal to
the Release Amount with respect to such Special Release Property, and if
Borrower is required under Section 2.5.2(b) or 2.5.2(c) to pay to Lender a Yield
Maintenance Premium as a condition precedent to such release, Borrower shall pay
to Lender the Yield Maintenance Premium that would be required if a Total
Defeasance Event had occurred in an amount equal to the Additional Release
Amount with respect to such Special Release Property.

 

- 38 -



--------------------------------------------------------------------------------

Section 2.4. Defeasance.

 

2.4.1. Total Defeasance.

 

(a) Provided no Event of Default shall then be continuing, Borrower shall have
the right at any time after the Release Date and prior to Lockout Release Date
to voluntarily defease the entire Loan and obtain a release of the liens of all
of the Security Instruments by providing Lender with the Total Defeasance
Collateral (hereinafter, a “Total Defeasance Event”), subject to the
satisfaction of the following conditions precedent:

 

(i) Borrower shall provide Lender not less than thirty (30) days notice (or such
shorter period of time as permitted by Lender in its sole discretion) specifying
a Payment Date (the “Total Defeasance Date”) on which the Total Defeasance Event
is to occur;

 

(ii) Borrower shall pay to Lender (A) all payments of principal and interest due
on the Loan to and including the Total Defeasance Date and (B) all other sums,
then due under the Note, this Agreement, the Security Instruments and the other
Loan Documents; and Lender shall provide Borrower with a statement setting forth
the amount of such principal, interest and other sums then due;

 

(iii) Borrower shall deposit the Total Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Sections 2.4.3
and 2.4.4 hereof;

 

(iv) Borrower shall execute and deliver to Lender a Security Agreement in form
and substance reasonably acceptable to Borrower and Lender in respect of the
Defeasance Collateral Account and the Total Defeasance Collateral and such
Security Agreement shall be prepared by Lender or Lender’s counsel;

 

(v) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Total Defeasance Collateral, (B) if a
Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of a Total Defeasance Event pursuant to this Section 2.4 other than as a result
of such Total Defeasance Event occurring within two years of the “startup day”
(within the meaning of Treasury Regulations Section 1.860G-2(a)(8) or any
successor provision) of a REMIC Trust, (C) the Total Defeasance Event will not
result in a deemed exchange of the Loan for purposes of Section 1001 of the Code
and will not adversely affect the status of the Note as indebtedness for federal
income tax purposes, (D) delivery of the Total Defeasance Collateral and the
grant of a security interest therein to Lender shall not constitute an avoidable
preference under Section 547 of the Bankruptcy Code or applicable state law and
(E) if applicable, a New Insolvency Opinion with respect to the

 

- 39 -



--------------------------------------------------------------------------------

Successor Borrower; provided that, in rendering the opinions described in
clauses (B) and (C), counsel may rely upon representations from Borrower
regarding (i) the extent to which the Total Defeasance Event is occurring to
facilitate the disposition of property or other customary commercial
transactions and is not part of an arrangement to collateralize a REMIC Trust
with obligations that are not real estate mortgages, (ii) the nature of the
substitute collateral, and (iii) the extent to which Lender has incurred, or is
expected to incur, any loss, damage, cost, expense, liability, claim or other
obligation arising out of or in connection with any of the events described in
any of Sections 9.4(i) through (xiii) hereof; provided further that, if a
Securitization has occurred, upon Borrower’s written request, Lender shall
provide Borrower with written notice, on which Borrower and Borrower’s counsel
may rely in connection with the opinion required under this clause (v),
specifying the “startup day” (within the meaning of Treasury Regulations Section
1.860G-2(a)(8) or any successor provision) of any REMIC Trust formed pursuant to
such Securitization;

 

(vi) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Total Defeasance Event;

 

(vii) if required by the Rating Agencies, Borrower shall deliver to Lender a
certificate of a “Big Four” or other nationally recognized public accounting
firm acceptable to Lender and the Rating Agencies certifying that the Total
Defeasance Collateral will generate monthly amounts (without taking into account
any earnings on reinvestment) equal to or greater than the Scheduled Defeasance
Payments;

 

(viii) Borrower shall deliver to Lender such other certificates, documents and
instruments as Lender may reasonably request or the Rating Agencies may require,
which certificates, documents and instruments Lender or Lender’s counsel shall
prepare; and

 

(ix) Borrower shall pay all reasonable costs and expenses of Lender incurred in
connection with the Total Defeasance Event (regardless of whether such event
actually occurs), including, without limitation, Lender’s reasonable attorneys’
fees and expenses and Rating Agency fees and expenses (other than any costs and
expenses arising as a result of such Total Defeasance Event occurring within two
years of the “startup day” (within the meaning of Treasury Regulations Section
1.860G-2(a)(8) or any successor provision) of any REMIC Trust).

 

(b) If Borrower has elected to defease the entire Note and the requirements of
this Section 2.4.1 have been satisfied, the Properties shall be released from
the liens of the Security Instruments and the Total Defeasance Collateral
pledged pursuant to the Security Agreement shall be the sole source of
collateral securing the Note. In connection with the release of such liens,
Lender shall deliver to Borrower a release of Lien (and related Loan Documents)
for each Property duly executed by Lender. Each such release shall be in a form
appropriate in the jurisdiction in which each such Property is located and shall
contain standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall deliver to Lender such other documentation reasonably
required by Lender. Borrower shall pay all costs, taxes and state, county and/or
municipal fees associated with the release of the liens of the

 

- 40 -



--------------------------------------------------------------------------------

Security Instruments, including Lender’s reasonable attorneys’ fees. Except as
set forth in this Section 2.4 and in Section 2.5, no repayment, prepayment or
defeasance of all or any portion of the Note shall cause, give rise to a right
to require, or otherwise result in, the release of the lien of the applicable
Security Instrument on any Property.

 

2.4.2. Partial Defeasance.

 

(a) Provided no Event of Default shall then be continuing, Borrower shall have
the right at any time after the Release Date and prior to the Lockout Release
Date to voluntarily defease a portion of the Loan (on a Property-by-Property
basis, or in connection with a defeasance of a portion of the Loan pursuant to
Section 2.5.2(c)(i) or 7.8) and, if any such Property is being defeased, obtain
a release of the lien of the Security Instrument encumbering any such Property
being defeased by providing Lender with the Partial Defeasance Collateral (a
“Partial Defeasance Event”), subject to the satisfaction of the following
conditions precedent:

 

(i) Borrower shall provide Lender not less than 30 days notice (or such shorter
period of time as permitted by Lender in its sole discretion) specifying (A) a
Payment Date (the “Partial Defeasance Date”) on which the Partial Defeasance
Event is to occur, and (B) if any such Property is being defeased, the Property
or Properties proposed to be released from the lien of the applicable Security
Instrument(s) (individually a “Partial Defeasance Release Property” and
collectively, the “Partial Defeasance Release Properties”);

 

(ii) Borrower shall pay to Lender (A) all payments of principal and interest due
on the Loan to and including the Partial Defeasance Date and (B) all other sums
then due under the Note and the other Loan Documents; and Lender shall provide
Borrower with a statement setting forth the amount of such principal, interest
and other sums then due;

 

(iii) Borrower shall deposit the Partial Defeasance Collateral into the
Defeasance Collateral Account for such defeasance and otherwise comply with the
provisions of Sections 2.4.3 and 2.4.4 hereof;

 

(iv) At Borrower’s expense and upon Borrower’s prior written request, Lender
shall prepare and Borrower shall execute and deliver to Lender all necessary
documents to modify this Agreement and to amend and restate the Note and issue
two substitute notes, one note having a principal balance equal to (A) the
Release Amount for the Partial Defeasance Release Property or Partial Defeasance
Release Properties if any such Property(ies) is being defeased or (B) the
subject Additional Release Amount if such defeasance is performed pursuant to
Section 2.5.2(b) or 7.8, as the case may be (the “Defeased Note”), and the other
note having a principal balance equal to the excess of (A) the original
principal amount of the Loan, over (B) the amount of the Defeased Note (the
“Undefeased Note”). The Defeased Note and Undefeased Note shall have identical
terms as the Note except for the principal balance. The Defeased Note and the
Undefeased Note shall be cross defaulted and cross collateralized unless a
Successor Borrower that is not an Affiliate of Borrower is established pursuant
to Section 2.4.4. A Defeased Note may not be the subject of any further
defeasance;

 

- 41 -



--------------------------------------------------------------------------------

(v) Borrower shall execute and deliver to Lender a Security Agreement in respect
of the Defeasance Collateral Account for such defeasance and the Partial
Defeasance Collateral;

 

(vi) If any such Property is being defeased, after giving effect to the release
of the liens of the Security Instruments encumbering the Property or Properties
proposed by Borrower to be released as part of the Partial Defeasance Event,
Borrower shall remain a special purpose bankruptcy remote entity in compliance
with the representations, warranties and covenants contained in Section 4.1.30;

 

(vii) If any such Property is being defeased, after giving effect to the release
of the liens of the Security Instruments encumbering the Property or Properties
proposed by Borrower to be released as part of the Partial Defeasance Event,
Borrower shall not be the owner of the fee simple title to such Partial
Defeasance Release Property (if the subject Property is a Fee Property), or the
leasehold title to such Partial Defeasance Release Property (if the subject
Property is a Leasehold Property);

 

(viii) If any such Property is being defeased, after giving effect to the
release of the liens of the Security Instrument(s) encumbering the Property or
Properties proposed by Borrower to be released as part of the Partial Defeasance
Event, the Debt Service Coverage Ratio with respect to the remaining Properties
(calculated for the twelve (12) calendar month period ending with the most
recently completed calendar month for which Borrower’s financial statements
required to be delivered hereunder are available) shall be greater than the
greater of (A) the Debt Service Coverage Ratio of all of the Properties
encumbered by all of the Security Instruments immediately prior to the proposed
Partial Defeasance Date (but, in no event, greater than 1.75:1.00) and (B) the
Closing Date DSCR;

 

(xi) If any such Property is being defeased, after giving effect to the release
of the liens of the Security Instrument(s) encumbering the Property or
Properties proposed by Borrower to be released as part of the Partial Defeasance
Event, the Loan-To-Value Ratio with respect to the remaining Properties shall be
no greater than the lesser of (A) the Closing Date LTV or (B) the Loan-To-Value
Ratio with respect to all of the Properties encumbered by all of the Security
Instruments immediately prior to the Partial Defeasance Event (with each of (A)
and (B) being determined based upon updated Appraisals obtained at Borrower’s
expense for each of the Properties);

 

(xii) Borrower shall deliver to Lender an opinion of counsel for Borrower that
is standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions, opining, among other things, that
(A) Lender has a legal and valid perfected first priority security interest in
the Defeasance Collateral Account for such defeasance and the Partial Defeasance
Collateral, (B) if a Securitization has occurred, the REMIC Trust formed
pursuant to such Securitization will not fail to maintain its status as a “real
estate mortgage investment conduit” within the meaning of Section 860D of the
Code as a result of the Partial Defeasance Event pursuant to this Section 2.4.2
other than as a result of such Partial Defeasance Event occurring within two
years of the “startup day” (within the meaning of Treasury Regulations Section
1.860G-2(a)(8) or any successor provision) of a REMIC Trust, (C) the Partial
Defeasance Event will not result in a deemed exchange of the Loan for purposes
of Section 1001 of the Code and will not adversely affect the status of the

 

- 42 -



--------------------------------------------------------------------------------

Defeased Note and the Undefeased Note as indebtedness for federal income tax
purposes, (D) delivery of the Partial Defeasance Collateral and the grant of a
security interest therein to Lender shall not constitute an avoidable preference
under Section 547 of the Bankruptcy Code or applicable state law and (E) if
applicable, a New Insolvency Opinion with respect to the Successor Borrower;
provided that, in rendering the opinions described in clauses (B) and (C),
counsel may rely upon representations from Borrower regarding (i) the extent to
which the Partial Defeasance Event is occurring to facilitate the disposition of
property or other customary commercial transactions and is not part of an
arrangement to collateralize a REMIC Trust with obligations that are not real
estate mortgages, (ii) the nature of the substitute collateral, and (iii) the
extent to which Lender has incurred, or is expected to incur, any loss, damage,
cost, expense, liability, claim or other obligation arising out of or in
connection with any of the events described in any of Sections 9.4(i) through
(xiii) hereof; provided further that, if a Securitization has occurred, upon
Borrower’s written request; Lender shall provide Borrower with written notice,
on which Borrower and Borrower’s counsel may rely in connection with the opinion
required under this clause (xii), specifying the “startup day” (within the
meaning of Treasury Regulations Section 1.860G-2(a)(8) or any successor
provision) of any REMIC Trust formed pursuant to such Securitization;

 

(xiii) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Partial Defeasance Event;

 

(xiv) If required by the Rating Agencies, Borrower shall deliver to Lender a
certificate of a “Big Four” or other nationally recognized public accounting
firm acceptable to Lender and the Rating Agencies certifying that the Partial
Defeasance Collateral will generate monthly amounts (without regard to any
earnings on reinvestment) equal to or greater than the Scheduled Defeasance
Payments;

 

(xv) Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.4.2 have been satisfied;

 

(xvi) Borrower shall deliver to Lender such other certificates, opinions,
documents and instruments as Lender may reasonably request or the Rating
Agencies may require (which certificates, documents and instruments Lender or
Lender’s counsel shall prepare), including, without limitation, an opinion of
counsel reasonably acceptable to Lender and the Rating Agencies that the subject
Partial Defeasance Event will not result in a deemed exchange of the Loan for
purposes of Section 1001 of the Code or, if a Securitization has occurred,
otherwise cause a tax to be imposed on a “prohibited transaction” by the REMIC
Trust formed pursuant to such Securitization other than as a result of such
Partial Defeasance Event occurring within two years of the startup day (as
defined for purposes of Treasury Regulation Section 1.860G-2(a)(8)) of a REMIC
Trust; provided that, in rendering such opinion, counsel may make customary
qualifications, assumptions and exceptions and may rely upon representations
from Borrower regarding (i) the extent to which the Partial Defeasance Event is
occurring to facilitate the disposition of property or other customary
commercial transactions and is not part of an arrangement to collateralize a
REMIC Trust with obligations that are not real estate mortgages, (ii) the nature
of the substitute collateral, and (iii) the extent to which Lender has incurred,
or is expected to incur, any loss, damage, cost, expense, liability, claim or
other obligation arising out of or in connection with any of the

 

- 43 -



--------------------------------------------------------------------------------

events described in any of Sections 9.4(i) through (xiii) hereof; provided
further that, if a Securitization has occurred, upon Borrower’s written request;
Lender shall provide Borrower with written notice, on which Borrower and
Borrower’s counsel may rely in connection with the opinion required under this
clause (xii), specifying the “startup day” (within the meaning of Treasury
Regulations Section 1.860G-2(a)(8) or any successor provision) of any REMIC
Trust formed pursuant to such Securitization;

 

(xvii) Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the Partial Defeasance Event (regardless of whether such
event actually occurs), including, without limitation, Lender’s reasonable
attorneys’ fees and expenses and Rating Agency fees and expenses, but not
including any costs and expenses arising as a result of such Partial Defeasance
Event occurring within two years of the “startup day” (within the meaning of
Treasury Regulations Section 1.860G-2(a)(8) or any successor provision) of a
REMIC Trust;

 

(xviii) If the Property proposed by Borrower to be released as part of the
Partial Defeasance Event is a Special Release Property, the condition set forth
in Section 2.5.2(c) has been satisfied;

 

(xix) Except with respect to a Special Release Property, the Wachovia
Termination/Offset Condition has been satisfied;

 

(xxii) If the Property proposed by Borrower to be released as part of the
Partial Defeasance Event is a Linked Property, the Property with which such
Linked Property is identified in the defined term “Linked Properties” shall be
contemporaneously defeased by Borrower pursuant to this Section 2.4.2; and

 

(xxiii) If the Property proposed by Borrower to be released as part of the
Partial Defeasance Event is the Reflections One Property and the Reflections Two
Property has not previously been the subject of a Partial Defeasance Event (or
is not being concurrently defeased as part of the Reflections One Property
Partial Defeasance Event) pursuant to this Section 2.4.2, or if the Property
proposed by Borrower to be released as part of the Partial Defeasance Event is
the Reflections Two Property and the Reflections One Property has not previously
been the subject of a Partial Defeasance Event (or is not being concurrently
defeased as part of the Reflections Two Property Partial Defeasance Event)
pursuant to this Section 2.4.2, then, in either case, Borrower shall execute and
deliver to Lender easement, shared use or services and/or rights of way
agreements regarding the Reflections One Property and the Reflections Two
Property satisfactory to a prudent institutional lender and in form and
substance reasonably satisfactory to Borrower, pursuant to which Borrower shall
receive such easements, shared uses or services and/or rights of way, and the
right to enforce such restrictive covenants, over the Reflections One Property
or the Reflections Two Property (whichever is part of the subject Partial
Defeasance Event pursuant to this Section 2.4.2, as applicable), that are
reasonably required for the continued use and operation of the Reflections One
Property or the Reflections Two Property (whichever is not part of the subject
Partial Defeasance Event pursuant to this Section 2.4.2, as applicable) in a
manner substantially similar to the manner in which the Reflections One Property
or the Reflections Two Property, as applicable, was used and operated
immediately prior to such Partial Defeasance Event;

 

- 44 -



--------------------------------------------------------------------------------

(xxiv) If the Property proposed by Borrower to be released as part of the
Partial Defeasance Event is the NBOC Operations Property and the NB Annex
Property has not previously been the subject of a Partial Defeasance Event (or
is not being concurrently defeased as part of the NBOC Operations Property
Partial Defeasance Event) pursuant to this Section 2.4.2, or if the Property
proposed by Borrower to be released as part of the Partial Defeasance Event is
the NB Annex Property and the NBOC Operations Property has not previously been
the subject of a Partial Defeasance Event (or is not being concurrently defeased
as part of the Reflections Two Property Partial Defeasance Event) pursuant to
this Section 2.4.2, then, in either case, Borrower shall execute and deliver to
Lender easement, shared use or services and/or rights of way agreements
regarding the NBOC Operations Property and the NB Annex Property satisfactory to
a prudent institutional lender and in form and substance reasonably satisfactory
to Borrower, pursuant to which Borrower shall receive such easements, shared
uses or services and/or rights of way, and the right to enforce such restrictive
covenants, over the NBOC Operations Property or the NB Annex Property (whichever
is part of the subject Partial Defeasance Event pursuant to this Section 2.4.2,
as applicable), that are reasonably required for the continued use and operation
of the NBOC Operations Property or the NB Annex Property (whichever is not part
of the subject Partial Defeasance Event pursuant to this Section 2.4.2, as
applicable) in a manner substantially similar to the manner in which the NBOC
Operations Property or the NB Annex Property, as applicable, was used and
operated immediately prior to such Partial Defeasance Event; and

 

(xxv) If the Property proposed by Borrower to be released as part of the Partial
Defeasance Event is the Wheat I Property and the Wheat II Property has not
previously been the subject of a Partial Defeasance Event (or is not being
concurrently defeased as part of the Wheat I Property Partial Defeasance Event)
pursuant to this Section 2.4.2, or if the Property proposed by Borrower to be
released as part of the Partial Defeasance Event is the Wheat II Property and
the Wheat I Property has not previously been the subject of a Partial Defeasance
Event (or is not being concurrently defeased as part of the Wheat II Property
Partial Defeasance Event) pursuant to this Section 2.4.2, then, in either case,
Borrower shall deliver to Lender:

 

(A) evidence satisfactory to a prudent institutional lender that (x) the
boundary lines of the tax lots of the Wheat I Property and the Wheat II Property
have been changed such that (1) each of the building located on the Wheat I
Property and the building located on the Wheat II Property is located in its
entirety (excluding the shared atrium) on a separate and distinct tax lot and
(2) no portion of the building located on either the Wheat I Property or the
Wheat II Property is located on any other tax lot, and (y) after giving effect
to the matters set forth in clause (x) above, no portion of the Wheat I Property
or the Wheat II Property is in violation of any applicable Legal Requirements,
and no Liens (other than Permitted Encumbrances) exist on either the Wheat I
Property or the Wheat II Property;

 

(B) to the extent not previously provided by Borrower to Lender, fully executed
(in recordable form, as applicable) original amendments or modifications to the
Loan Documents executed by Borrower and/or Guarantor requested by Lender in
connection with the matters set forth in clause (A) above;

 

(C) to the extent not previously provided by Borrower to Lender, a revised metes
and bounds legal description and a revised survey of each of

 

- 45 -



--------------------------------------------------------------------------------

the Wheat I Property and Wheat II Property after giving effect to the matters
set forth in clause (A) above, in each case, satisfactory to a prudent
institutional lender, and with respect to the surveys, in form and substance
substantially similar to what Borrower provided to Lender on the Closing Date;

 

(D) to the extent not previously provided by Borrower to Lender, a “date down”
endorsement to the Title Insurance Policy applicable to each of the Wheat I
Property and the Wheat II Property after giving effect to the matters set forth
in clause (A) above, in each case, satisfactory to a prudent institutional
lender; and

 

(E) easement, shared use or services and/or rights of way agreements regarding
the Wheat I Property and the Wheat II Property satisfactory to a prudent
institutional lender and in form and substance reasonably satisfactory to
Borrower, pursuant to which Borrower shall receive such easements, shared uses
or services and/or rights of way, and the right to enforce such restrictive
covenants, over the Wheat I Property or the Wheat II Property (whichever is part
of the subject Partial Defeasance Event pursuant to this Section 2.4.2, as
applicable), that are reasonably required for the continued use and operation of
the Wheat I Property or the Wheat II Property (whichever is not part of the
subject Partial Defeasance Event pursuant to this Section 2.4.2, as applicable)
in a manner substantially similar to the manner in which the Wheat I Property or
the Wheat II Property, as applicable, was used and operated immediately prior to
such Partial Defeasance Event.

 

(b) If Borrower has elected to defease a portion of the Note and the
requirements of this Section 2.4.2 have been satisfied, the Partial Defeasance
Release Property or Partial Defeasance Release Properties, as applicable, shall
be released from the liens of the applicable Security Instrument(s), and the
Partial Defeasance Collateral pledged pursuant to the Security Agreement shall
be the sole source of collateral securing the Defeased Note. In connection with
the release of such liens encumbering the Partial Defeasance Release Property or
Partial Defeasance Release Properties, as applicable, Borrower shall submit to
Lender, not less than thirty (30) days prior to the Partial Defeasance Date (or
such shorter time as permitted by Lender in its sole discretion), a release of
the liens of the applicable Security Instrument(s) for each Partial Defeasance
Release Property and related Loan Documents for execution by Lender. Each such
release shall be in a form appropriate in the jurisdiction in which each such
Partial Defeasance Release Property is located and that contains standard
provisions protecting the rights of the releasing lender. In addition, Borrower
shall provide all other documentation Lender reasonably requires to be delivered
by Borrower in connection with such release, together with an Officer’s
Certificate certifying that such documentation (i) is in compliance with all
Legal Requirements and (ii) will effect such release in accordance with the
terms of this Agreement. Borrower shall pay all costs, taxes and expenses
associated with the release of the liens of the Security Instruments, including
Lender’s reasonable attorneys’ fees. Borrower shall cause title to the
Properties so released from the liens of the Security Instrument(s) in
connection with the Partial Defeasance Event to be transferred to and held by a
Person other than Borrower. Except as set forth in this Section 2.4 and in
Section 2.5, no repayment, prepayment or defeasance of all or any portion of the
Note shall cause, give rise to a right to require, or otherwise result in, the
release of the lien of the Security Instrument on any Property.

 

- 46 -



--------------------------------------------------------------------------------

2.4.3. Defeasance Collateral Account. On or before the date on which Borrower
delivers the Total Defeasance Collateral or Partial Defeasance Collateral, as
applicable, Borrower shall open the defeasance collateral account (the
“Defeasance Collateral Account”) which shall at all times be an Eligible Account
and a securities account (as defined in the UCC). If the Loan has been included
in a Securitization, the holder of the Loan may at its option designate the
Eligible Institution that will maintain the Defeasance Collateral Account. The
Defeasance Collateral Account shall contain only (i) the Total Defeasance
Collateral or Partial Defeasance Collateral, as applicable, (ii) Permitted
Investments acquired with proceeds of Total Defeasance Collateral or Partial
Defeasance Collateral, as applicable and (iii) cash from interest and principal
paid on the Total Defeasance Collateral or the Partial Defeasance Collateral, as
applicable. Cash from interest and principal payments paid on the Total
Defeasance Collateral or any Partial Defeasance Collateral, as applicable, in
the amount of the Scheduled Defeasance Payment then due shall be paid over to
Lender on each Payment Date and applied first to accrued and unpaid interest and
then to principal. Cash from interest and principal paid on the Total Defeasance
Collateral or Partial Defeasance Collateral, as applicable, not needed to pay
the Scheduled Defeasance Payments then due or coming due at any time thereafter
shall be paid no more frequently than quarterly to Borrower. Borrower shall
cause the Eligible Institution at which the Total Defeasance Collateral or
Partial Defeasance Collateral, as applicable, is deposited to enter an agreement
with Borrower and Lender, satisfactory to Lender in its sole but reasonable
discretion, pursuant to which such Eligible Institution shall agree to act as a
securities intermediary (as defined in the UCC) with respect to the Defeasance
Collateral Account, and to hold and distribute the Total Defeasance Collateral
or Partial Defeasance Collateral, as applicable, in accordance with this
Agreement. The Borrower or Successor Borrower, as applicable, shall be the owner
of the Defeasance Collateral Account and shall report all income accrued on the
Total Defeasance Collateral or Partial Defeasance Collateral, as applicable, for
federal, state and local income tax purposes in its income tax return. Borrower
shall prepay all cost and expenses associated with opening and maintaining the
Defeasance Collateral Account and reinvesting any proceeds as permitted under
the Security Agreement. Lender shall not in any way be liable by reason of any
insufficiency in the Defeasance Collateral Account.

 

2.4.4. Successor Borrower. In connection with a Total Defeasance Event or
Partial Defeasance Event under this Section 2.4, Borrower shall, if required by
the Rating Agencies or if Borrower elects to do so, establish or designate a
successor entity (the “Successor Borrower”) which shall be a single purpose
bankruptcy remote entity formed in compliance with the then current Rating
Agency criteria. Any such Successor Borrower may, at Borrower’s option, be an
Affiliate of Borrower (provided a New Insolvency Opinion satisfactory to Lender
and the Rating Agencies is provided) unless the Rating Agencies shall require
otherwise. Borrower shall transfer and assign all obligations, rights and duties
under and to the Note or the Defeased Note, as applicable, together with the
Total Defeasance Collateral or Partial Defeasance Collateral, as applicable, to
such Successor Borrower. Such Successor Borrower shall assume the obligations
under the Note or the Defeased Note, as applicable, and the Security Agreement
and Borrower shall be relieved of its obligations under such documents except as
otherwise expressly provided herein. Borrower shall pay all costs and expenses
incurred by Lender, including Lender’s reasonable attorney’s fees and expenses,
incurred in connection therewith.

 

- 47 -



--------------------------------------------------------------------------------

Section 2.5. Release.

 

2.5.1. Release on Payment in Full; Release on Defeasance. Lender shall, at the
expense of Borrower, upon payment in full of all principal and interest on the
Loan and all other amounts due and payable by Borrower under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement or
upon a Total Defeasance Event, promptly release the Liens of the Security
Instruments from the Properties, or upon a Partial Defeasance Event, promptly
release the Lien of the Security Instrument from the applicable Property.

 

2.5.2. Release of Special Release Properties. On ten (10) days prior written
notice to Lender, Borrower may obtain the release of any Special Release
Property from the lien of the Security Instrument and the other Loan Documents
encumbering such Special Release Property provided that the following conditions
are satisfied:

 

(a) Intentionally Deleted;

 

(b) Borrower shall either (i) (A) pay to Lender the Release Amount with respect
to such Special Release Property, together with interest that would have accrued
on such paid Release Amount to but not including the next Payment Date if the
date of the release does not occur on a Payment Date and (B) if the sum of (x)
the Allocated Loan Amount of such Special Release Property and (y) the sum of
the Allocated Loan Amounts for each Special Release Property previously released
pursuant to this Section 2.5.2, exceeds $28,076,923, pay to Lender the Yield
Maintenance Premium applicable to such Special Release Property pursuant to
Section 2.3.4; or (ii) conduct a Property Substitution in accordance with the
terms and conditions of Section 2.6;

 

(c) Borrower shall satisfy and comply with one (1) of the following conditions:

 

(i) Borrower shall (A) pay to Lender the Additional Release Amount with respect
to such Special Release Property (together with interest that would have accrued
on such paid Additional Release Amount to but not including the next Payment
Date if the date of the release does not occur on a Payment Date), plus the
Yield Maintenance Premium applicable to such Special Release Property pursuant
to Section 2.3.4, or (B) if after the Release Date and prior to the Lockout
Release Date, voluntarily defease an amount of the Loan equal to the Additional
Release Amount for such Special Release Property and satisfy all of the
requirements of Section 2.4.2 with respect to such partial defeasance, or (C)
conduct a Property Substitution in accordance with the terms and conditions of
Section 2.6; provided that Borrower has elected to conduct a Property
Substitution pursuant to Section 2.5.2(b)(ii); or

 

(ii) (A) Borrower shall covenant and agree with Lender in writing that, no later
than two (2) Business Days after Borrower receives notice that Wachovia is
exercising its option under the Master Agreement and/or any Wachovia Lease to
lease additional space at any Special Release Property which has been previously
released from the lien of the applicable Security Instrument and the other Loan
Documents

 

- 48 -



--------------------------------------------------------------------------------

either pursuant to Section 2.4.2 or this Section 2.5.2, Borrower shall deliver
to Lender Cash or a Letter of Credit, in either case, in an amount equal to the
sum of (x) the Additional Release Amount with respect to such Special Release
Property, and (y) Lender’s estimate of the Yield Maintenance Premium that would
be required in connection with a prepayment of the Loan in an amount equal to
such Additional Release Amount or the total costs and expenses associated with a
partial defeasance of the Loan in an amount equal to such Additional Release
Amount, as applicable, which amounts the parties hereby agree shall be deposited
by Lender into the Special Release Reserve Account and held therein and
disbursed therefrom in accordance with Section 7.8 (such delivery by Borrower of
such amounts, the “Additional Special Release Obligation”); and

 

(B) Borrower shall deliver, or cause to be delivered, to Lender the Special
Release Guaranty; provided, that from and after the date of receipt by Lender of
the Special Release Guaranty, Guarantor shall maintain a Net Worth of
$500,000,000 and Liquid Assets having a market value of $50,000,000; provided,
further that if at any time Lender determines that either Guarantor’s Net Worth
is less than $500,000,000 or the Liquid Assets of Guarantor have a market value
less than $50,000,000, Borrower shall, within two (2) Business Days after
request therefor, deliver to Lender Cash or a Letter of Credit, in either case,
in an amount the sum of (x) the Additional Release Amount with respect to such
Special Release Property, and (y) Lender’s estimate of the Yield Maintenance
Premium that would be required in connection with a prepayment of the Loan in an
amount equal to such Additional Release Amount or the total costs and expenses
associated with a partial defeasance of the Loan in an amount equal to the
amount of such Additional Release Amount, as applicable, which amounts the
parties hereby agree shall be deposited by Lender into the Special Release
Reserve Account and held therein and disbursed therefrom in accordance with
Section 7.8; and

 

(C) Borrower shall deliver to Lender (x) upon Lender’s reasonable request, a new
Insolvency Opinion, and (y) upon Lender’s reasonable request if the Loan is part
of a Securitization, an opinion of counsel acceptable to Lender and the Rating
Agencies that the Special Release Guaranty does not constitute a “significant
modification” of the Loan under Section 1001 of the Code or otherwise cause a
tax to be imposed on a “prohibited transaction” by any REMIC Trust; or

 

(iii) Borrower shall deliver to Lender Cash or a Letter of Credit, in either
case, in an amount the sum of (x) the Additional Release Amount with respect to
such Special Release Property, and (y) Lender’s estimate of the Yield
Maintenance Premium that would be required in connection with a prepayment of
the Loan in an amount equal to such Additional Release Amount or the total costs
and expenses associated with a partial defeasance of the Loan in an amount equal
to such Additional Release Amount, as applicable, which amounts the parties
hereby agree shall be deposited by Lender into the Special Release Reserve
Account and held therein and disbursed therefrom in accordance with Section 7.8;

 

(d) Both immediately before and immediately after the release of such Special
Release Property, no Event of Default shall be continuing;

 

- 49 -



--------------------------------------------------------------------------------

(e) After giving effect to such release, Borrower shall remain special purpose
bankruptcy remote entity in compliance with the representations, warranties and
covenants contained in Section 4.1.30,

 

(f) After giving effect to such release, Borrower shall not be the owner of the
fee simple title to such Special Release Property (if the subject Property is a
Fee Property), or the leasehold title to such Special Release Property (if the
subject Property is a Leasehold Property);

 

(g) If the Special Release Property proposed by Borrower to be released is a
Linked Property, the Property with which such Linked Property is identified in
the defined term “Linked Properties” shall be contemporaneously released by
Borrower pursuant to this Section 2.5.2;

 

(h) If the Special Release Property proposed by Borrower to be released is
either the NBOC Operations Property or the NB Annex Property, the release of
such Special Release Property shall occur on a date after September 30, 2006;

 

(i) If the Special Release Property proposed by Borrower to be released is the
Reflections One Property and the Reflections Two Property has not been
previously released (or is not being concurrently released) pursuant to this
Section 2.5.2, or if the Special Release Property proposed by Borrower to be
released is the Reflections Two Property and the Reflections One Property has
not been previously released (or is not being concurrently released) pursuant to
this Section 2.5.2, then, in either case, Borrower shall execute and deliver to
Lender easement, shared use or services and/or rights of way agreements
regarding the Reflections One Property and the Reflections Two Property
satisfactory to a prudent institutional lender and in form and substance
reasonably satisfactory to Borrower, pursuant to which Borrower shall receive
such easements, shared uses or services and/or rights of way, and the right to
enforce such restrictive covenants, over the Reflections One Property or the
Reflections Two Property (whichever is being released pursuant to this Section
2.5.2, as applicable), that are reasonably required for the continued use and
operation of the Reflections One Property or the Reflections Two Property
(whichever is not being released pursuant to this Section 2.5.2, as applicable)
in a manner substantially similar to the manner in which the Reflections One
Property or the Reflections Two Property, as applicable, was used and operated
immediately prior to such release;

 

(j) If the Special Release Property proposed by Borrower to be released is the
NBOC Operations Property and the NB Annex Property has not been previously
released (or is not being concurrently released) pursuant to this Section 2.5.2,
or if the Special Release Property proposed by Borrower to be released is the NB
Annex Property and the NBOC Operations Property has not been previously released
(or is not being concurrently released) pursuant to this Section 2.5.2, then, in
either case, Borrower shall execute and deliver to Lender easement, shared use
or services and/or rights of way agreements regarding the NBOC Operations
Property and the NB Annex Property satisfactory to a prudent institutional
lender and in form and substance reasonably satisfactory to Borrower, pursuant
to which Borrower shall receive such easements, shared uses or services and/or
rights of way, and the right to enforce such restrictive covenants, over the
NBOC Operations Property or the NB

 

- 50 -



--------------------------------------------------------------------------------

Annex Property (whichever is being released pursuant to this Section 2.5.2, as
applicable), that are reasonably required for the continued use and operation of
the NBOC Operations Property or the NB Annex Property (whichever is not being
released pursuant to this Section 2.5.2, as applicable) in a manner
substantially similar to the manner in which the NBOC Operations Property or the
NB Annex Property, as applicable, was used and operated immediately prior to
such release;

 

(k) Borrower shall deliver to Lender such other certificates, documents and
instruments as Lender may reasonably request;

 

(l) Borrower shall pay all reasonable costs and expenses of Lender incurred in
connection with the release of such Special Release Property (regardless of
whether such event actually occurs), including, without limitation, Lender’s
reasonable attorneys’ fees and expenses; provided, however, if an opinion of
counsel acceptable to Lender and the Rating Agencies that neither the release of
such Special Release Property nor the effectiveness of the Special Release
Guaranty constitutes a “significant modification” of the Loan under Section 1001
of the Code or otherwise cause a tax to be imposed on a “prohibited transaction”
by any REMIC Trust is delivered to Lender, then Borrower shall have no liability
for any costs, expenses or taxes arising as a result of the release of such
Special Release Property (and/or the related effect on the Special Release
Guaranty) (i) causing a REMIC Trust to fail to qualify as a “real estate
mortgage investment conduit” for income tax purposes as a result of Treasury
Regulations Section 1.860G-2(a)(8), (ii) constituting a “significant
modification” for purposes of Section 1001 of the Code or (iii) causing a tax to
be imposed on a “prohibited transaction” by any REMIC Trust; and

 

(m) Upon satisfaction of the requirements contained in this Section 2.5.2,
Lender will execute and deliver to Borrower such instruments as shall be
necessary to release the applicable Special Release Property from the Lien of
the applicable Security Instrument and the other Loan Documents.

 

2.5.3. Intentionally Deleted.

 

2.5.4. Release of Bristol SITB Parcel. Prior to the date which is the one (1)
year anniversary of the Closing Date and on ten (10) days prior written notice
to Lender, Borrower may obtain the release of the Bristol SITB Parcel from the
lien of the applicable Security Instrument and the other Loan Documents
encumbering the Bristol SITB Parcel provided that the following conditions are
satisfied:

 

(a) The conveyance of the Bristol SITB Parcel does not (i) adversely affect the
operation of or access to and from the portion of Bristol Property continuing to
be subject to the Lien of the applicable Security Instrument after such release
of the Bristol SITB Parcel (as used in this Section 2.5.4, the “Remaining
Property”), (ii) cause any portion of the Remaining Property to be in violation
of any Legal Requirements, (iii) create any Liens on the Remaining Property or
(iv) violate any Leases, reciprocal easement agreements or operating agreements
affecting the Remaining Property;

 

- 51 -



--------------------------------------------------------------------------------

(b) Borrower shall have delivered to Lender (i) a metes and bounds description
and a survey of the Bristol SITB Parcel satisfactory to a prudent institutional
lender and (ii) a survey of the Remaining Property satisfactory to a prudent
institutional lender.

 

(c) No portion of the Remaining Property becomes discontiguous from the
remainder of the Remaining Property due to such release and all portions of the
Remaining Property have direct physical access to a public road;

 

(d) The Bristol SITB Parcel does not contain any land, structures, buildings,
parking areas, roadways or paths which are reasonably necessary for Borrower (1)
to perform its obligations as landlord under any of the Leases encumbering the
Remaining Property and (2) to operate or maintain the Remaining Property in
compliance with all Legal Requirements and all requirements of the insurers
insuring the Remaining Property;

 

(e) The release of the Bristol SITB Parcel will not give any tenant under a
Lease (other than the tenant under the lease demising the Bristol SITB Parcel)
the right to terminate its Lease or reduce the rent payable by such tenant under
its Lease;

 

(f) After giving effect to the release of the Bristol SITB Parcel, Borrower
shall not be the owner of the fee simple title to the Bristol SITB Parcel;

 

(g) Borrower shall have delivered to Lender evidence satisfactory to a prudent
institutional lender (1) the Bristol SITB Parcel and the Remaining Property have
been legally subdivided into separate parcels, (2) the Remaining Property
complies with all parking requirements and zoning laws (after giving effect to
applicable variances, if any) to the extent the Bristol Property complied with
such parking requirements and zoning laws prior to the release of the Bristol
SITB Parcel, (3) all of the Licenses (or replacements thereof), including all of
the then existing certificates of occupancy, shall remain in full force and
effect after the conveyance of the Bristol SITB Parcel to be released, (4) no
portion of the Remaining Property shall for any purpose whatsoever be part of a
tax lot with all or part of any of the Bristol SITB Parcel and (5) from and
after the date of the release, no portion of the Remaining Property shall, with
respect to any Legal Requirement (including zoning approvals and parking
requirements), be adversely affected in any material manner by any act, omission
or event occurring on, at or relating to the Bristol SITB Parcel; and

 

(h) Borrower shall pay all reasonable costs and expenses of Lender incurred in
connection with the release of the Bristol SITB Parcel (regardless of whether
such event actually occurs), including, without limitation, Lender’s reasonable
attorneys’ fees and expenses; provided, however, if an opinion of counsel
acceptable to Lender and the Rating Agencies that the release of the Bristol
SITB Parcel does not constitute a “significant modification” of the Loan under
Section 1001 of the Code or otherwise cause a tax to be imposed on a “prohibited
transaction” by any REMIC Trust is delivered to Lender, then Borrower shall have
no liability for any costs, expenses or taxes arising as a result of the release
of the Bristol SITB Parcel (i) causing a REMIC Trust to fail to qualify as a
“real estate mortgage investment conduit” for income tax purposes as a result of
Treasury Regulations Section 1.860G-2(a)(8), (ii) constituting a “significant
modification” for purposes of Section 1001 of the Code or (iii) causing a tax to
be imposed on a “prohibited transaction” by any REMIC Trust.

 

- 52 -



--------------------------------------------------------------------------------

Upon satisfaction of the conditions contained in this Section 2.5.4, Lender will
execute and deliver to Borrower such instruments as shall be necessary to
release the Bristol SITB Parcel from the Lien of the applicable Security
Instrument and the other Loan Documents.

 

Section 2.6. Property Substitution.

 

(a) Subject to the terms and conditions set forth in this Section 2.6, Borrower
may (i) in accordance with Section 2.5.2(b)(ii) and Section 2.5.2(c)(i)(C),
replace a Special Release Property (a “Replaced Property”) with a Substitute
Property or (ii) in accordance with Section 7.8, replace Special Release Cash
Collateral attributable to a Special Release Property with a Substitute Property
(each of clauses (i) and (ii) hereof, a “Property Substitution”), provided,
that, in the case of each Property Substitution, the following conditions are
satisfied:

 

(i) Borrower must give Lender and each Rating Agency at least thirty (30) days’
prior written notice of any Property Substitution, identifying the proposed
Replaced Property or Special Release Cash Collateral, as applicable, the
proposed Substitute Property and the proposed date of the Property Substitution.
If such Property Substitution does not occur within 60 days of such date, (A)
Borrower’s notice will be deemed rescinded, and (B) Borrower shall on such date
pay to Lender all reasonable expenses actually incurred by Lender in connection
with such rescinded Property Substitution;

 

(ii) No Event of Default shall have occurred and be continuing and Borrower
shall be in compliance in all material respects with all terms and conditions
set forth in this Agreement and in each other Loan Document on Borrower’s part
to be observed or performed;

 

(iii) Lender shall have received Rating Agency Confirmation with respect to such
Property Substitution;

 

(iv) All or substantially all of the Substitute Property shall be subject to a
Lease, which Lease shall (A) provide that every monetary and non-monetary
obligation associated with managing, owning, developing and operating such
Substitute Property is an obligation of the tenant thereunder (i.e., a “triple
net” Lease), (B) (x) in the case of a Property Substitution pursuant to Section
2.5.2, have a term substantially similar or longer than that of the Wachovia
Lease then encumbering the applicable Replaced Property, or (y) in the case of a
Property Substitution pursuant to Section 7.8, have a term substantially similar
or longer than that of the Wachovia Lease which encumbered the Replaced Property
to which the applicable Special Release Cash Collateral to be released is
attributable, (C) (x) in the case of a Property Substitution pursuant to Section
2.5.2, provide offset and termination rights in favor of the tenant thereunder
substantially similar (or more favorable to Borrower, as landlord

 

- 53 -



--------------------------------------------------------------------------------

thereunder) to those in favor of Wachovia provided for by the Master Agreement
and the Wachovia Lease then encumbering the applicable Replaced Property, or (y)
in the case of a Property Substitution pursuant to Section 7.8, provide offset
and termination rights in favor of the tenant thereunder substantially similar
(or more favorable to Borrower, as landlord thereunder) to those in favor of
Wachovia provided for by the Master Agreement and the Wachovia Lease which
encumbered the Replaced Property to which the applicable Special Release Cash
Collateral to be released is attributable and (D) (x) in the case of a Property
Substitution pursuant to Section 2.5.2, provide for annual cash flow equal to or
in excess of the Underwritten Net Cash Flow on an annual basis of the Replaced
Property, plus, if Borrower elects to conduct a Property Substitution to comply
with the requirements of Section 2.5.2(c)(i), the annual cash flow attributable
to space demised under Wachovia Leases encumbering Properties then subject to
the Liens of the Security Instruments and the other Loan Documents, which space
Wachovia has the right to terminate pursuant to the Master Agreement as a result
of the release of such Special Release Property, or (y) in the case of a
Property Substitution pursuant to Section 7.8, provide for annual cash flow
equal to or in excess of the annual cash flow attributable to space demised
under Wachovia Leases encumbering Properties then subject to the Liens of the
Security Instruments and the other Loan Documents, which space Wachovia has the
right to terminate pursuant to the Master Agreement as a result of the release
of the Replaced Property to which the applicable Special Release Cash Collateral
to be released is attributable.

 

(v) (A) in the case of a Property Substitution pursuant to Section 2.5.2, Lender
shall have received an Appraisal of each of the Substitute Property and the
Replaced Property prepared within one hundred eighty (180) days prior to the
Property Substitution evidencing that the appraised value of the Substitute
Property is equal to or greater than the appraised value of the Replaced
Property immediately prior to giving effect to the Property Substitution, or (B)
in the case of a Property Substitution pursuant to Section 7.8, Lender shall
have received an Appraisal of the Substitute Property evidencing that the
appraised value of the Substitute Property is equal to or greater than the
applicable Special Release Cash Collateral to be released;

 

(vi) (A) in the case of a Property Substitution pursuant to Section 2.5.2, after
giving effect to the release of the liens of the Security Instrument(s)
encumbering the Replaced Property proposed by Borrower to be released as part of
the Property Substitution or (B) in the case of a Property Substitution
conducted by Borrower pursuant to Section 7.8. after giving effect to the
release of the applicable Special Release Cash Collateral, in either case, the
Debt Service Coverage Ratio with respect to the Properties (calculated for the
twelve (12) calendar month period ending with the most recently completed
calendar month for which the financial statements required hereunder are
available) shall be greater than the Debt Service Coverage Ratio of all of the
Properties encumbered by all of the Security Instruments immediately prior to
the proposed Property Substitution;

 

(vii) The senior unsecured long-term credit rating of the tenant or guarantor of
the Lease encumbering the Substitute Property shall be no lower than the lesser
of (A) the senior unsecured long-term credit rating of Wachovia immediately

 

- 54 -



--------------------------------------------------------------------------------

prior to the proposed Property Substitution and (B) a rating of “A” by S&P and a
rating of Aa3 by Moody’s; provided, that if such rating is lower than the
ratings set forth in both clauses (A) and (B) above, the condition set forth in
this Section 2.6(a)(vii) shall be deemed satisfied upon Lender’s receipt of a
Rating Agency Confirmation with respect to such tenant or guarantor;

 

(viii) The representations and warranties made by Borrower and/or Guarantor in
this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date such Substitute Property is added to the
Collateral;

 

(ix) Borrower shall (A) have executed, acknowledged and delivered to Lender (I)
a Security Instrument, an Assignment of Leases and a UCC Financing Statement
with respect to the Substitute Property, together with a letter from Borrower
countersigned by a title insurance company acknowledging receipt of such
Security Instrument, Assignment of Leases and UCC Financing Statement and
agreeing to record or file, as applicable, such Security Instrument and
Assignment of Leases in the real estate records for the county in which the
Substitute Property is located and to file the UCC Financing Statement in the
office of the Secretary of State (or other central filing office) of the State
in which the Substitute Property is located, so as to effectively create upon
such recording and filing valid and enforceable first priority Liens upon the
Substitute Property, in favor of Lender (or such other trustee as may be desired
under local law), subject only to the Permitted Encumbrances and such other
Liens as are permitted pursuant to the Loan Documents and (II) an Environmental
Indemnity with respect to the Substitute Property (or an amendment of the
existing Environmental Indemnity) and (B) have caused Guarantor to acknowledge
and confirm its obligations under the Loan Documents to which Guarantor is a
party. The Security Instrument, Assignment of Leases, UCC Financing Statement
and Environmental Indemnity shall be the same in form and substance as the
counterparts of such documents executed and delivered with respect to the
related Replaced Property subject to modifications reflecting only the
Substitute Property as the Property and such modifications reflecting the laws
of the State in which the Substitute Property is located. The Security
Instrument encumbering the Substitute Property shall secure all amounts then
outstanding under the Note, provided that in the event that the jurisdiction in
which the Substitute Property is located imposes a mortgage recording,
intangibles or similar tax and does not permit the allocation of indebtedness
for the purpose of determining the amount of such tax payable, the principal
amount secured by such Security Instrument shall be equal to one hundred
twenty-five percent (125%) of the Allocated Loan Amount for the Substitute
Property. The amount of the Loan allocated to the Substitute Property (such
amount being hereinafter referred to as the “Substitute Allocated Loan Amount”)
shall equal to (A) in the case of a Property Substitution pursuant to Section
2.5.2, the Allocated Loan Amount of the related Replaced Property or (B) in the
case of a Property Substitution pursuant to Section 7.8, an amount reasonably
determined by Lender (in either case, or as the same may have been adjusted in
accordance with the terms hereof);

 

- 55 -



--------------------------------------------------------------------------------

(x) Lender shall have received (A) to the extent available, any “tie-in” or
similar endorsement, together with a “first loss” endorsement, to each Title
Insurance Policy insuring the Lien of the existing Security Instruments as of
the date of the substitution with respect to the Title Insurance Policy insuring
the Lien of the Security Instrument with respect to the Substitute Property and
(B) a Title Insurance Policy (or a marked, signed and redated commitment to
issue such Title Insurance Policy) insuring the Lien of the Security Instrument
encumbering the Substitute Property, issued by the title company that issued the
Title Insurance Policies insuring the Lien of the existing Security Instruments
and dated as of the date of the Property Substitution, with, reinsurance and
direct access agreements that replace such agreements issued in connection with
the Title Insurance Policy insuring the Lien of the Security Instrument
encumbering (1) in the case of a Property Substitution pursuant to Section
2.5.2, the Replaced Property or (2) in the case of a Property Substitution
pursuant to Section 7.8, the Replaced Property to which the applicable Special
Release Cash Collateral to be released is attributable. The Title Insurance
Policy issued with respect to the Substitute Property shall (1) provide coverage
in the amount of (x) in the case of a Property Substitution pursuant to Section
2.5.2, the Substitute Allocated Loan Amount or (y) in the case of a Property
Substitution pursuant to Section 7.8, the applicable Special Release Cash
Collateral to be released, in either case, if the “tie-in” or similar
endorsement described above is available or, if such endorsement is not
available, in an amount equal to (x) in the case of a Property Substitution
pursuant to Section 2.5.2, one hundred twenty-five percent (125%) of the
Substitute Allocated Loan Amount, or (y) in the case of a Property Substitution
pursuant to Section 7.8, the applicable Special Release Cash Collateral to be
released, in either case, together with “last dollar endorsement,” (2) insure
Lender that the relevant Security Instrument creates a valid first lien on the
Substitute Property encumbered thereby, free and clear of all exceptions from
coverage other than Permitted Encumbrances, (3) contain such endorsements and
affirmative coverages as are then available and are contained in the Title
Insurance Policies insuring the Liens of the existing Security Instruments, and
such other endorsements or affirmative coverage that a prudent institutional
mortgage lender would require, and (4) name Lender as the insured. Lender also
shall have received copies of paid receipts or other evidence showing that all
premiums in respect of such endorsements and Title Insurance Policies have been
paid;

 

(xi) Lender shall have received a current Survey for the Substitute Property,
certified to the title company and Lender and its successors and assigns, in the
same form and having the same content as the certification of the Survey of (A)
in the case of a Property Substitution pursuant to Section 2.5.2, the Replaced
Property, or (B) in the case of a Property Substitution pursuant to Section 7.8,
the Replaced Property to which the applicable Special Release Cash Collateral to
be released is attributable, in either case, prepared by a professional land
surveyor licensed in the State in which the Substitute Property is located and
acceptable to the Rating Agencies in accordance with the 1999 Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys. Such Survey shall reflect
the same legal description contained in the Title Insurance Policy relating to
such Substitute Property and shall include, among other things, a metes and
bounds description of the real property comprising part of such Substitute
Property (unless such real property has been

 

- 56 -



--------------------------------------------------------------------------------

satisfactorily designated by lot number on a recorded plat). The surveyor’s seal
shall be affixed to each Survey and each Survey shall certify whether the
Substitute Property is located in a “one-hundred-year flood hazard area;”

 

(xii) Lender shall have received valid certificates of insurance indicating that
the requirements for the policies of insurance required hereunder have been
satisfied with respect to the Substitute Property and evidence of the payment of
all Insurance Premiums payable for the existing policy period. Such certificates
shall indicate that Lender is named as additional insured on each liability
policy, and that each casualty policy and rental interruption policy contains a
loss payee endorsement in favor of Lender;

 

(xiii) Lender shall have received a Phase I environmental report dated not more
than one hundred eighty (180) days prior to the proposed date of Property
Substitution and otherwise acceptable to a prudent institutional mortgage lender
and, if recommended under the Phase I environmental report, a Phase II
environmental report acceptable to a prudent institutional mortgage lender,
which conclude that the Substitute Property does not contain any Hazardous
Substances and is not subject to any significant risk of contamination from any
off site Hazardous Substances;

 

(xiv) Lender shall have received a Physical Conditions Report with respect to
the Substitute Property stating that the Substitute Property and its use comply
in all material respects with all applicable Legal Requirements (including,
without limitation, zoning, subdivision and building laws) and that the
Substitute Property is in good condition and repair and free of damage or waste;

 

(xv) Borrower shall deliver or cause to be delivered to Lender (A) updates
certified by Borrower of all organizational documentation related to Borrower
and the formation, structure, existence, good standing and/or qualification to
do business of Borrower delivered to Lender on the Closing Date; (B) good
standing certificates, certificates of qualification to do business in the
jurisdiction in which the Substitute Property is located (if required in such
jurisdiction); and (C) resolutions of Borrower of authorizing the Property
Substitution and any actions taken in connection with such Property
Substitution;

 

(xvi) Lender shall have received the following opinions of Borrower’s counsel:
(A) an opinion or opinions of counsel admitted to practice under the laws of the
State in which the Substitute Property is located stating that the Loan
Documents delivered with respect to the Substitute Property pursuant to clause
(ix) above are valid and enforceable in accordance with their terms, subject to
the laws applicable to creditors’ rights and equitable principles, and that
Borrower is qualified to do business and in good standing under the laws of the
jurisdiction where the Substitute Property is located or that Borrower is not
required by applicable Legal Requirements to qualify to do business in such
jurisdiction; (B) an opinion of counsel acceptable to the Rating Agencies if the
Loan is part of a Securitization, or Lender if the Loan is not part of a
Securitization, stating that the Loan Documents delivered with respect to the

 

- 57 -



--------------------------------------------------------------------------------

Substitute Property pursuant to clause (ix) above were, among other things, duly
authorized, executed and delivered by Borrower and that the execution and
delivery of such Loan Documents and the performance by Borrower of its
obligations thereunder will not cause a breach of, or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
its properties are bound; and (C) if the Loan is part of a Securitization, if
required by the Rating Agencies, an opinion of counsel reasonably acceptable to
the Rating Agencies that the substitution will not result in a deemed exchange
of the Loan for purposes of Section 1001 of the Code or, if a Securitization has
occurred, otherwise cause a tax to be imposed on a “prohibited transaction” by
any REMIC Trust other than as a result of Treasury Regulations Section
1.860G-2(a)(8); provided, that in rendering the opinion described in clause (C)
above, counsel may make customary qualifications, assumptions and exceptions and
may rely upon representations from Borrower regarding the extent to which Lender
has incurred, or is expected to incur, any loss, damage, cost, expense,
liability, claim or other obligation arising out of or in connection with any of
the events described in any of Sections 9.4(i) through (xiii) hereof;

 

(xvii) Borrower shall (A) have paid, (B) have escrowed with Lender or (C) be
contesting in accordance with the terms hereof, all (I) accrued but unpaid
Insurance Premiums relating to the Substitute Property, and (II) currently due
and payable Taxes (including any in arrears) relating to the Substitute Property
and (III) currently due and payable Other Charges relating to the Substitute
Property.

 

(xviii) Lender shall have received annual operating statements and occupancy
statements for the Substitute Property for the most current completed fiscal
year and a current operating statement for (A) in the case of a Property
Substitution pursuant to Section 2.5.2, the Replaced Property, or (B) in the
case of a Property Substitution pursuant to Section 7.8, the Replaced Property
to which the applicable Special Release Cash Collateral to be released is
attributable, in either case, each certified by Borrower to Lender as being true
and correct in all material respects and a certificate from Borrower certifying
that, to the best of Borrower’s knowledge, there has been no material adverse
change in the financial condition of the Substitute Property since the date of
such operating statements.

 

(xix) Borrower shall have delivered to Lender estoppel certificates from all
tenants under Material Leases at the Substitute Property, and from tenants
comprising at least 75% of the Gross Income from Operations of the Substitute
Property (inclusive of tenants under Material Leases). All such estoppel
certificates shall be substantially in the form approved by Lender in connection
with the origination of the Loan (or as required pursuant to any such tenant’s
Lease) and shall indicate that (1) the subject Lease is a valid and binding
obligation of the tenant thereunder, (2) to the best of the tenant’s knowledge,
there are no defaults under such Lease on the part of the landlord or tenant
thereunder, (3) the tenant thereunder has no knowledge of any defense or offset
to the payment of rent under such Lease, (4) no rent under such Lease has been
paid more than one (1) month in advance, (5) the tenant thereunder has no option
under such Lease to purchase all or any portion of the Substitute Property, and
(6) all tenant improvement work required under such Lease has been substantially

 

- 58 -



--------------------------------------------------------------------------------

completed and the tenant under such Lease is in actual occupancy of its leased
premises. If an estoppel certificate indicates that all tenant improvement work
required under the subject Lease has not yet been completed, Borrower shall
deliver to Lender financial statements indicating that Borrower has adequate
funds to pay all costs related to such tenant improvement work as required under
such Lease;

 

(xx) Lender shall have received copies of all Leases affecting the Substitute
Property certified by Borrower as being true and correct;

 

(xxi) Lender shall have received subordination agreements in the form approved
by Lender in connection with the origination of the Loan with respect to tenants
under all tenants under Material Leases at the Substitute Property, and tenants
comprising at least 75% of the Gross Income from Operations of the Substitute
Property (inclusive of tenants under Material Leases), in all cases to the
extent such Leases for such tenants are not automatically subordinate (in lien
and in terms) pursuant to the terms of the applicable Leases;

 

(xxii) Lender shall have received (A) an endorsement to the Title Insurance
Policy insuring the Lien of the Security Instrument encumbering the Substitute
Property insuring that the Substitute Property constitutes a separate tax lot
or, if such an endorsement is not available in the State in which the Substitute
Property is located, a letter from the title insurance company issuing such
Title Insurance Policy stating that the Substitute Policy constitutes a separate
tax lot or (B) a letter from the appropriate taxing authority stating that the
Substitute Property constitutes a separate tax lot;

 

(xxiii) Lender shall have received a zoning summary report satisfactory to a
prudent institutional mortgage lender stating that the Substitute Property is in
compliance in all material respects with all applicable zoning requirements
(including, where obtainable, zoning endorsements and letters from the
applicable municipalities). Lender shall have received evidence satisfactory to
a prudent institutional mortgage lender to the effect that all material building
and operating licenses and permits necessary for the use and occupancy of the
Substitute Property as currently used including, but not limited to, current
certificates of occupancy, have been obtained and are in full force and effect;

 

(xxiv) Lender shall have received a certified copy of an amendment to the
applicable Management Agreement reflecting the deletion of the Replaced Property
(in the case of a Property Substitution pursuant to Section 2.5.2) and the
addition of the Substitute Property as a property managed pursuant thereto and
the applicable Manager shall have executed and delivered to Lender an amendment
to the applicable Assignment of Management Agreement reflecting such amendment
to such Management Agreement;

 

(xxv) Lender shall have received copies of all material contracts and
agreements, if any, relating to the leasing and operation of the Substitute
Property (other than the Management Agreements and the Leases delivered pursuant
to

 

- 59 -



--------------------------------------------------------------------------------

clause (xx) above), each of which shall be in a form and substance satisfactory
to a prudent institutional mortgage lender together with a certification of
Borrower attached to each such contract or agreement certifying that the
attached copy is a true and correct copy of such contract or agreement and all
amendments thereto;

 

(xxvi) Lender shall have received satisfactory (i.e., showing no Liens other
than Permitted Encumbrances) UCC searches, together with tax lien, judgment and
litigation searches with respect to the Substitute Property, Borrower, and
Guarantor in the State where the Substitute Property is located and the
jurisdictions where each such Person has its principal place of business;

 

(xxvii) If Borrower owns a leasehold estate in the Substitute Property, Lender
shall have received, (i) a certified copy of the ground lease for the Substitute
Property, together with all amendments and modifications thereto and a recorded
memorandum thereof, which ground lease would be reasonably satisfactory in all
respects to a prudent institutional mortgage loan lender and which contains
customary leasehold mortgagee provisions and protections, and which shall
satisfy the representations set forth in Section 4.1.36, and (ii) a ground lease
estoppel executed by the fee owner and ground lessor of the Substitute Property,
reasonably acceptable to a prudent institutional mortgage lender;

 

(xxviii) Borrower shall deliver to Lender such other certificates, opinions,
documents and instruments as Lender may reasonably request; and

 

(xxix) Borrower shall pay (A) all reasonable costs and expenses of Lender
incurred in connection with the Property Substitution (regardless of whether
such event actually occurs), including, without limitation, Lender’s reasonable
attorneys’ fees and expenses and the reasonable out-of-pocket expenses of the
Rating Agencies and the Servicer, and (B) all recording charges, filing fees,
taxes or other expenses (including, without limitation, mortgage and intangibles
taxes and documentary stamp taxes) payable in connection with the Property
Substitution.

 

(b) In the case of a Property Substitution pursuant to Section 2.5.2, upon the
satisfaction of the foregoing conditions precedent set forth in paragraph (a)
above, Lender will execute and deliver to Borrower such instruments, as shall be
necessary to release the applicable Replaced Property from the Lien of the
applicable Security Instrument and the other Loan Documents, whereby such Liens
shall be released from the Replaced Property and the Substitute Property shall
be deemed to be a Property for purposes of this Agreement and the Substitute
Allocated Loan Amount with respect to such Substitute Property shall be deemed
to be the Allocated Loan Amount with respect to such Substitute Property for all
purposes hereunder.

 

(c) In the case of a Property Substitution pursuant to Section 7.8, upon the
satisfaction of the foregoing conditions precedent set forth in paragraph (a)
above, Lender shall disburse the applicable Special Release Cash Collateral to
Borrower pursuant to written instructions provided by Borrower to Lender, and
the Substitute Property shall be deemed to be a Property for purposes of this
Agreement and the Substitute Allocated Loan Amount with respect to such
Substitute Property shall be deemed to be the Allocated Loan Amount with respect
to such Substitute Property for all purposes hereunder.

 

- 60 -



--------------------------------------------------------------------------------

Section 2.7. Deposits into Lockbox Account.

 

(a) Borrower shall cause all Rents from each Property to be deposited into a
segregated Eligible Account (the “Lockbox Account”) with Lockbox Bank pursuant
to the Cash Management Agreement, and Borrower shall, and shall cause the
Managers, if applicable, to, (i) deliver written instructions (which
instructions may be contained in the applicable Lease and which instructions
shall be irrevocable by Borrower, unless Lender shall have otherwise agreed,
until Borrower’s obligations with respect to the Loan have been satisfied) to
all tenants under Leases to deliver all Rents or other revenue payable
thereunder or otherwise derived from the Properties directly to the Lockbox
Account (to the extent that any such tenants have already been directed to so
deliver their respective Rents, no further instructions will be required), and
(ii) deposit all amounts received by Borrower or by any Manager, if applicable,
on Borrower’s behalf, constituting Rents or other revenue of any kind from the
Properties into the Lockbox Account within two (2) Business Days of receipt
thereof. Disbursements from the Lockbox Account will be made in accordance with
the terms and conditions of this Agreement and the Cash Management Agreement.
Lender shall have the sole dominion and control over the Lockbox Account and,
except as set forth in the Cash Management Agreement or in this Agreement,
Borrower shall have no rights to make withdrawals therefrom.

 

(b) Every Business Day, Lockbox Bank shall transfer to an account with the Agent
(the “Cash Collateral Account”) all funds available in the Lockbox Account; the
funds transferred to the Cash Collateral Account shall be applied by Agent as
set forth in the Cash Management Agreement.

 

III. INTENTIONALLY DELETED

 

IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Borrower Representations. Borrower represents and warrants as of
the date hereof and as of the Closing Date, and with respect to each Substitute
Property, as of the date of the applicable Property Substitution, that:

 

4.1.1. Organization. Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own its properties
and to transact the businesses in which it is now engaged. Based on a
certificate issued by the Secretary of State of the State of Delaware on
September 1, 2004, Borrower is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations. Borrower possesses
all rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, and the sole business of Borrower is the ownership,
management and operation of the Properties. The organizational structure chart
attached hereto as Schedule 5 accurately depicts the organizational structure of
Borrower. Borrower was formed on May 3, 2004, as a Delaware limited liability
company.

 

- 61 -



--------------------------------------------------------------------------------

4.1.2. Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute, assuming the due
execution and delivery of this Agreement and the other Loan Documents by each of
the other parties thereto, the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

4.1.3. No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, any Material Agreement, any REA, the Master
Agreement, any Management Agreement, the Condominium Documents or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over Borrower or
any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any court or any
such regulatory authority or other governmental agency or body required for the
execution, delivery and performance by Borrower of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

 

4.1.4. Litigation. Except as set forth in Schedule 6 attached hereto, there are
no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s actual
knowledge, threatened against or affecting Borrower or any Property.

 

4.1.5. Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to have a Material Adverse
Effect. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or any Property is bound, including, without limitation, any Material
Agreement, any REA, the Master Agreement, any Management Agreement and any of
the Condominium Documents. Borrower has no material financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or any Property is
otherwise bound, other than (a) obligations incurred in the ordinary course of
the operation of the Properties and (b) obligations under the Loan Documents.

 

4.1.6. Title. Borrower has (a) good, marketable and insurable fee simple title
to the real property comprising part of each Fee Property, (b) good, marketable
and insurable leasehold title to the real property comprising part of each
Leasehold Property and (c) good title to the balance of the Properties, free and
clear of all Liens whatsoever except the Permitted

 

- 62 -



--------------------------------------------------------------------------------

Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. Each Security Instrument, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected lien on the real property
comprising a part of each applicable Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. Borrower has received no notice of any claims for payment
for work, labor or materials affecting any Property which are or may become a
lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

4.1.7. No Bankruptcy Filing. Borrower is not contemplating either the filing of
a petition against Borrower under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no actual knowledge of any Person contemplating the
filing of any such petition against Borrower.

 

4.1.8. Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
any Property or the business, operations or condition (financial or otherwise)
of Borrower.

 

4.1.9. No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Borrower are not subject to state statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Loan Agreement.

 

4.1.10. Compliance. To the actual knowledge of Borrower, Borrower and each
Property and the use thereof comply in all material respects with all applicable
Legal Requirements, including, without limitation, building and zoning
ordinances and codes. Except as shown on the zoning reports delivered to Lender
by Borrower with respect to the Properties on or prior to the date hereof, and
except for those notices set forth on Schedule 13 attached hereto, none of which
constitute a Material Adverse Effect (with respect to any Property or with
respect to the Properties taken as a whole), Borrower has not received written
notice of any default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority.

 

- 63 -



--------------------------------------------------------------------------------

4.1.11. Financial Information. To the actual knowledge of the Borrower, all
financial data, including, without limitation, the statements of projected cash
flow and income and operating expense, that were provided to Borrower and have
been delivered to Lender in respect of each Property (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of each Property as of the date of such reports, and (iii) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender) throughout the periods covered, except as
disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Material Adverse Effect, except as referred to
or reflected in said financial statements. Since the date of such financial
statements, to Borrower’s actual knowledge there has been no material adverse
change in the financial condition, operations or business of Borrower from that
set forth in said financial statements.

 

4.1.12. Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s actual knowledge, is contemplated with respect to all or any
portion of any Property or for the relocation of roadways providing access to
any Property.

 

4.1.13. Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14. Utilities and Public Access. To the actual knowledge of the Borrower,
each Property has rights of access to public ways and is served by water, sewer,
sanitary sewer, storm drain facilities and other public utilities reasonably
required in connection with the operation of such Property (collectively,
“Utility Services”). The Utility Services are (i) adequate to service each
Property for its current and intended purposes; and (ii) are located either in
the public right-of-way abutting such Property (which are connected so as to
serve such Property without passing over other property) or in recorded
easements serving such Property and such easements are set forth in and insured
by the applicable Title Insurance Policy. To the best of Borrower’s actual
knowledge, all roads necessary for the use of each Property for its current
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities.

 

4.1.15. Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16. Separate Lots. To Borrower’s actual knowledge, each Property is
comprised of one or more parcels which constitute a separate tax lot or lots
separate and apart from all other real property not encumbered by the Lien of
the applicable Security Instrument.

 

4.1.17. Assessments. To Borrower’s actual knowledge, there are no pending or,
proposed special or other assessments for public improvements or otherwise
affecting any Property, nor are there any contemplated improvements to any
Property that may result in such special or other assessments.

 

- 64 -



--------------------------------------------------------------------------------

4.1.18. Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

4.1.19. No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20. Insurance. Borrower has obtained and has delivered to Lender copies of
all certificates of insurance reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made under
any such policy, and no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any such policy.

 

4.1.21. Use of Properties. Each Property is used exclusively for banking, office
and retail purposes and other appurtenant and related uses. No Property is used
for residential purposes.

 

4.1.22. Certificate of Occupancy; Licenses. To Borrower’s actual knowledge,
except as shown on the zoning reports delivered to Lender by Borrower with
respect to the Properties on or prior to the date hereof, all certifications,
permits, licenses and approvals required for the use, operation and occupancy of
each Property as a commercial office/retail building (collectively, the
“Licenses”), have been obtained and are final, not subject to expiration or
revocation and are in full force and effect.

 

4.1.23. Flood Zone. Except for those Properties identified on Schedule 11
attached hereto, none of the Improvements on any Property are located in an area
as identified by the Federal Emergency Management Agency as an area having
special flood hazards.

 

4.1.24. Physical Condition. Except as set forth in the Physical Conditions
Reports, to the best of Borrower’s actual knowledge, each Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects for properties of
comparable age and use; there exists no structural or other material defects or
damages in any Property, whether latent or otherwise, and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in any Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

 

- 65 -



--------------------------------------------------------------------------------

4.1.25. Boundaries. Except as set forth on the Surveys, all of the improvements
which were included in determining the appraised value of each Property lie
wholly within the boundaries and building restriction lines of such Property,
and no improvements on adjoining properties encroach upon any Property, and no
easements or other encumbrances upon any Property encroach upon any of the
improvements, so as to affect the value or marketability of any Property except
those which are insured against by title insurance.

 

4.1.26. Leases. To Borrower’s actual knowledge, the rent rolls attached hereto
as Schedule 7 (collectively, the “Rent Rolls”) are true, complete and correct
and no Property is subject to any Leases other than the Leases applicable to
such Property described in the Rent Rolls. Except as set forth on the Rent
Rolls: (i) no Person has any possessory interest in any Property or right to
occupy the same except under and pursuant to the provisions of the Leases; (ii)
except as set forth in any estoppel certificate delivered to Lender in
connection with the closing, the current Leases are in full force and effect and
there are no defaults thereunder by either party and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder; (iii) no Rent (excluding unapplied security
deposits) has been paid more than one (1) month in advance of its due date; (iv)
all work to be performed by Borrower under each Lease has been performed as
required and has been accepted by the applicable tenant, and any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Borrower to any tenant has already been
received by such tenant; (v) there has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the Rents received
therein, other than in connection with financings being satisfied from the
proceeds of the Loan; (vi) except as identified on the Rent Rolls, no tenant has
assigned its Lease or sublet all or any portion of the premises demised thereby,
no such tenant holds its leased premises under assignment or sublease, nor does
anyone except such tenant and its employees occupy such leased premises; (vii)
no tenant under any Lease has a right or option pursuant to such Lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premises are a part; and (viii) no tenant under any Lease has
any right or option for additional space in the Improvements. There are no
amendments or modifications of any kind to any Wachovia Lease, and there are no
other promises, agreements, understandings, or commitments relating to the
premises demised under and subject to any of the Wachovia Lease other than the
Branch Agreement and the Branch Agreement Side Letter.

 

4.1.27. Survey. The Survey for each Property delivered to Lender in connection
with this Agreement does not fail to reflect any material matter affecting such
Property or the title thereto.

 

4.1.28. Material Agreements and REAs. There are no Material Agreements except
for the Condominium Documents and as described in Schedule 8 attached hereto.
Borrower has made available to Lender true and complete copies of all Material
Agreements and all REAs. Each Material Agreement has been entered into at arm’s
length in the ordinary course of business by or on behalf of Borrower. Each
Material Agreement and REA (based solely on an executed REA estoppel certificate
delivered by Borrower to Lender from the parties to a REA other than Borrower)
is in full force and effect and there are no defaults thereunder by Borrower or,
to Borrower’s best knowledge, any other party thereto.

 

- 66 -



--------------------------------------------------------------------------------

4.1.29. Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Properties to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instruments, have been paid, and, under current Legal
Requirements, the Security Instruments are enforceable in accordance with its
terms by Lender (or any subsequent holder thereof).

 

4.1.30. Single Purpose Entity/Separateness. Borrower represents, warrants and
covenants as follows:

 

(a) The purpose for which Borrower is organized is and shall be limited solely
to (i) acquiring, owning, holding, leasing, operating, managing, maintaining,
developing and improving the Properties, (ii) entering into and performing its
obligations under this Agreement and the other Loan Documents, (iii) selling,
transferring, servicing, conveying, disposing of, pledging, assigning, borrowing
money against, financing, refinancing or otherwise dealing with the Properties
to the extent permitted by this Agreement and the other Loan Documents, and (iv)
engaging in any lawful act or activity and exercising any powers permitted to
limited liability companies organized under the laws of the State of Delaware
that are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above-mentioned purposes.

 

(b) Borrower does not own, has not owned and will not own any asset or property
other than (i) the Properties, and (ii) incidental personal property necessary
for and used or to be used in connection with the ownership or operation of the
Properties.

 

(c) Borrower has not engaged in and will not engage in any business other than
the ownership, management and operation of the Properties.

 

(d) Borrower has not entered and will not enter into any contract or agreement
with any Affiliate of Borrower, any guarantor of the obligations of Borrower or
any Affiliate of any such guarantor (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arms-length basis with third parties not so
affiliated with Borrower or such Related Parties.

 

(e) Borrower has not incurred and will not incur any Indebtedness other than (i)
the Loan, (ii) trade and operational debt incurred in the ordinary course of
business with trade creditors in amounts as are normal and reasonable under the
circumstances, provided such debt is not evidenced by a note and is not in
excess of sixty (60) days past due and which do not exceed, in the aggregate, an
outstanding and unpaid amount equal to five percent (5%) of the outstanding
principal balance of the Loan, not including amounts for which Borrower is to be
reimbursed within sixty (60) days by Wachovia pursuant to the terms and
conditions of any Wachovia Lease (“Trade Debt”). No Indebtedness other than the
Debt may be secured (senior, subordinate or pari passu) by the Properties.

 

- 67 -



--------------------------------------------------------------------------------

(f) Borrower has not made and will not make any loans or advances to any Person
and shall not acquire obligations or securities of any Related Party.

 

(g) Borrower is and will remain solvent and Borrower will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

 

(h) Borrower has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and Borrower will
not, nor will Borrower permit any Related Party to, amend, modify or otherwise
change the partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational
documents of Borrower in any material respect without the prior written consent
of Lender.

 

(i) Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of any other Person
and, except as required or permitted under GAAP, its assets will not be listed
as assets on the financial statement of any other Person. Borrower has filed and
will file its own tax returns and will not file a consolidated federal income
tax return with any other Person (except that Borrower may file or may be part
of a consolidated federal tax return to the extent required or permitted by
applicable law), provided, however, that there shall be an appropriate notation
indicating the separate existence of Borrower and its assets and liabilities.
Borrower shall maintain its books, records, resolutions and agreements.

 

(j) Borrower will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, shall not identify itself or any of its Affiliates as a division or part
of the other and shall maintain and utilize a separate telephone number and
separate stationery, invoices and checks.

 

(k) Borrower will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

 

(l) Neither Borrower nor any Related Party will seek the dissolution, winding
up, liquidation, consolidation or merger in whole or in part, or the sale of
material assets of Borrower.

 

(m) Borrower will not commingle its assets with those of any other Person and
will hold all of its assets in its own name;

 

(n) Borrower will not guarantee or become obligated for the debts of any other
Person and does not and will not hold itself out as being responsible for the
debts or obligations of any other Person.

 

- 68 -



--------------------------------------------------------------------------------

(o) Borrower shall (i) be a single member limited liability company organized
under the laws of the State of Delaware and (ii) contain in its operating
agreement the representations, warranties and covenants contained in this
Section 4.1.30.

 

(p) Borrower shall at all times cause there to be at least two (2) duly
appointed Independent Managers of Borrower.

 

(q) Borrower shall not cause or permit the board of managers of Borrower to take
any action which, under the terms of any of its organizational documents
requires the vote of the board of managers of Borrower unless at the time of
such action there shall be at least two (2) members of the board of managers of
Borrower who are each an Independent Manager.

 

(r) Borrower shall allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party.

 

(s) Borrower has not pledged and will not pledge its assets for the benefit of
any other Person other than with respect to the Loan.

 

(t) Borrower shall maintain a sufficient number of employees in light of its
contemplated business operations and pay the salaries of its own employees from
its own funds.

 

(u) Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects.

 

4.1.31. Management Agreements. Each Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that with the passage of time and/or the giving of notice would
constitute a default thereunder.

 

4.1.32. Illegal Activity. No portion of any Property has been or will be
purchased with proceeds of any illegal activity.

 

4.1.33. No Change in Facts or Circumstances. All information submitted by
Borrower to Lender and in all financial statements, rent rolls, reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect any Property or the business operations or the financial condition of
Borrower.

 

- 69 -



--------------------------------------------------------------------------------

4.1.34. Anti-Terrorism.

 

(a) Neither Borrower nor any Person owning a direct or indirect interest in
Borrower is in violation of any Legal Requirements, including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 and relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism, (the “Executive Order”) and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”).

 

(b) Neither Borrower nor any Person owning a direct or indirect interest in
Borrower is a Prohibited Person.

 

4.1.35. Permitted Encumbrances. None of the Permitted Encumbrances individually
or, in the aggregate are reasonably likely to have a Material Adverse Effect
(with respect to any Property, or with respect to the Properties taken as a
whole).

 

4.1.36. Ground Leases. With respect to each Ground Lease, except to the extent
disclosed on Schedule 14 attached hereto, Borrower hereby represents and
warrants to Lender the following:

 

(a) Recording; Modification. A memorandum of each Ground Lease has been duly
recorded. Each Ground Lease permits the interest of Borrower to be encumbered by
a mortgage. There have not been written amendments or modifications to the terms
of any Ground Lease since its recordation, with the exception of written
instruments which have been recorded or provided to Lender prior to the date
hereof. No Ground Lease may be canceled, terminated, surrendered or amended
without the prior written consent of Lender.

 

(b) No Liens. Except for the Permitted Encumbrances, landlord liens and other
encumbrances arising by operation of law, Borrower’s interest in each Ground
Lease is not subject to any Liens or encumbrances superior to, or of equal
priority with, the applicable Security Instrument other than the ground lessor’s
related fee interest.

 

(c) Ground Lease Assignable. No Ground Lease expressly requires consent of the
ground lessor thereunder for an assignment of Borrower’s interest thereunder to
Lender (or, if any such consent is required, it has been obtained prior to the
Closing Date). None of the Ground Leases expressly prohibits further assignment
by Lender, its successors and assigns without the consent of the ground lessor.

 

(d) Default. To Borrower’s knowledge, as of the date hereof, each Ground Lease
is in full force and effect and no default has occurred under any Ground Lease
and there is no existing condition which, but for the passage of time or the
giving of notice, could result in a default under the terms of any Ground Lease.

 

(e) Notice. Each Ground Lease requires the ground lessor thereunder to give
notice of any default by Borrower to Lender. Each Ground Lease, or estoppel
letters received by Lender from the ground lessor thereunder, further provides
that notice of termination given under such Ground Lease is not effective
against Lender unless a copy of the notice has been delivered to Lender in the
manner described in such Ground Lease.

 

- 70 -



--------------------------------------------------------------------------------

(f) Cure. Lender is permitted the opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under each Ground
Lease) to cure any default under such Ground Lease, which is curable after the
receipt of notice of any default before the ground lessor thereunder may
terminate such Ground Lease.

 

(g) Term. Each Ground Lease has a term, including extension options, which
extends not less than ten (10) years beyond the amortization term of the Loan.

 

(h) New Lease. Each Ground Lease requires the ground lessor to enter into a new
lease with Lender upon termination of such Ground Lease for any reason,
including rejection of such Ground Lease in a bankruptcy proceeding.

 

(i) Insurance Proceeds. Under the terms of each Ground Lease and the applicable
Security Instrument, taken together, any related insurance and condemnation
proceeds will be applied either to the repair or restoration of all or part of
the Property encumbered by such Ground Lease, with Lender having the right to
hold and disburse the proceeds as the repair or restoration progresses, or to
the payment of the outstanding principal balance of the Loan together with any
accrued interest thereon.

 

(j) Subleasing. No Ground Lease expressly prohibits or restricts subleasing by
the ground lessee thereunder.

 

4.1.37. Master Agreement. The Master Agreement is in full force and effect and
neither Borrower nor, to Borrower’s knowledge, any other party to the Master
Agreement, is in default thereunder, and to the best of Borrower’s knowledge,
there are no conditions which, with the passage of time or the giving of notice,
or both, would constitute a default thereunder. The Master Agreement has not
been modified, amended or supplemented.

 

4.1.38. Condominium Documents.

 

(a) All of the Condominium Documents are in full force and effect, and have not
been modified, amended or supplemented (other than as set forth in the defined
term Condominium Documents).

 

(b) Borrower has not sent or received a notice of default under any of the
Condominium Documents.

 

(c) Neither Borrower, nor, to Borrower’s knowledge, any other party to the
Condominium Documents, is in default under any of the terms or provisions of any
of the Condominium Documents and no event has occurred which with the passage of
time of the giving of notice or both would constitute an event of default by
Borrower, or, to Borrower’s knowledge, any other party to the Condominium
Documents, under any of the Condominium Documents.

 

(d) Borrower has delivered to Lender a true, complete and correct copy of each
of the Condominium Documents, together with true, complete and correct copies of
all amendments and modifications thereto.

 

- 71 -



--------------------------------------------------------------------------------

(e) All charges, fees, assessments and reserves under the Condominium Documents
(whether annual, monthly, regular, special or otherwise) that are payable by
Borrower have been fully paid to the extent they are payable prior to the date
hereof.

 

(f) Borrower currently maintains insurance coverage with respect to all of the
Common Area which comprises a portion of, and are appurtenant to, the
Condominium Property.

 

(g) The Condominium Board of Directors is not a party to any loan, credit
agreement or other arrangement for any extension of credit, whether funded or to
be funded.

 

4.1.39. Branch Agreement Documents. As evidenced by the analysis set forth on
Schedule 17 attached hereto, ninety two (92) Properties and 1,468,004 rentable
square feet at the Properties are subject to the terms and conditions of that
certain Master Purchase, Sale and Lease Transfer Agreement dated September 12,
2002, between Wachovia, as Seller, and Sponsor, as Buyer (the “Branch
Agreement”), and that certain letter agreement regarding the Branch Agreement
dated May 10, 2004 from Wachovia, and agreed to by Sponsor (the “Branch
Agreement Side Letter”) (assuming, for the purposes of this Section 4.1.39, that
the Branch Agreement and the Branch Agreement Side Letter are in effect as of
the date hereof).

 

Section 4.2. Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower (except with respect to those that
are given as of a certain date) set forth in Section 4.1 and elsewhere in this
Agreement and in the other Loan Documents shall survive for so long as any
amount remains owing to Lender under this Agreement or any of the other Loan
Documents by Borrower. All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by Borrower shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

 

V. BORROWER COVENANTS

 

Section 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Liens of the Security Instruments (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

 

5.1.1. Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and each of the Properties. There shall
never be committed by Borrower or any other Person involved with the operation
of any Property any act or omission affording the federal government or any
state or local government the right of forfeiture as against any Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents and Borrower hereby covenants and agrees not to
commit,

 

- 72 -



--------------------------------------------------------------------------------

permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep each Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Security Instruments.

 

5.1.2. Taxes and Other Charges. Borrower shall pay, or cause to be paid, all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
each Property or any part thereof as the same become due and payable; provided,
however, Borrower’s obligation to directly pay Taxes shall be suspended (only
with respect to any Property for which funds to pay such Taxes are being
reserved for hereunder) for so long as Borrower deposits into the Tax and
Insurance Reserve Fund the monthly deposits required pursuant to the provisions
of Section 7.2 hereof. Unless Lender is paying the Taxes with funds in the Tax
and Insurance Reserve Account, Borrower will deliver to Lender receipt for
payment or other evidence satisfactory to Lender that the Taxes and Other
Charges have been so paid or are not then delinquent no later than ten (10) days
prior to the date on which the Taxes and/or Other Charges would otherwise be
delinquent if not paid. Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against any Property, and shall promptly pay for all Utility Services
provided to the Properties. After prior written notice to Lender, Borrower, at
its own expense, may contest by appropriate legal proceeding, promptly initiated
and conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that (i)
no Event of Default has occurred and remains uncured; (ii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) no Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the applicable Property; and (vi) Borrower shall furnish such security as
may be required in the proceeding, or as may be reasonably requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established.

 

5.1.3. Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
which is reasonably likely to have a Material Adverse Effect (with respect to
any Property, or with respect to the Properties taken as a whole).

 

5.1.4. Access to Properties. Borrower shall, subject to the rights of tenants
under the Leases, permit agents, representatives and employees of Lender to
inspect such Property or any part thereof at reasonable hours upon reasonable
advance notice to Borrower.

 

- 73 -



--------------------------------------------------------------------------------

5.1.5. Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s condition, financial or otherwise.

 

5.1.6. Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way materially affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

 

5.1.7. Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

5.1.8. Insurance Benefits. Borrower shall cooperate with Lender in obtaining for
Lender the benefits of any Insurance Proceeds lawfully or equitably payable in
connection with the Properties, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of a fire or other casualty affecting any Property or
any part thereof) out of such Insurance Proceeds.

 

5.1.9. Further Assurances. Borrower shall, to the extent in Borrower’s
possession or reasonable control at the time in question: (a) furnish to Lender
all instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements, and each and every other document, certificate,
agreement and instrument required to be furnished by Borrower pursuant to the
terms of the Loan Documents or reasonably requested by Lender in connection
therewith; (b) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require; and (c) do and execute all and such
further lawful and reasonable acts, conveyances and assurances for the better
and more effective carrying out of the intents and purposes of this Agreement
and the other Loan Documents, as Lender shall reasonably require from time to
time.

 

5.1.10. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower shall comply with all Legal Requirements relating to
money laundering, anti-terrorism, trade embargoes and economic sanctions, now or
hereafter in effect, including, without limitation, the Patriot Act. Upon
Lender’s reasonable request in writing from time to time during the term of the
Loan, Borrower shall certify in writing to Lender that Borrower’s
representations, warranties and obligations under Section 4.1.34 and this
Section 5.1.10 remain true and correct in all material respects as of the date
of such re-certification and have not been breached. Borrower shall promptly
notify Lender in writing if any of such representations, warranties or covenants
are no longer true or have been breached in any material respect. In connection
with such an event, Borrower shall comply with all Legal Requirements and
directives of Governmental Authorities and, at Lender’s request, provide to
Lender copies of all notices, reports and other communications exchanged with,
or

 

- 74 -



--------------------------------------------------------------------------------

received from, Governmental Authorities relating to such an event. Borrower
shall also promptly reimburse to Lender any and all costs and expenses incurred
by Lender in evaluating the effect of such an event on the Loan and Lender’s
interest in the collateral for the Loan, in obtaining any necessary license from
Governmental Authorities as may be necessary for Lender to enforce its rights
under the Loan Documents, and in complying with all Legal Requirements
applicable to Lender as the result of the existence of such an event and for any
penalties or fines imposed upon Lender as a result thereof.

 

5.1.11. Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, on an accrual basis of accounting in accordance with GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower and all
items of income and expense in connection with the operation of the Properties.
Lender shall have the right from time to time at all times during normal
business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to the Properties, as Lender shall determine to be reasonably
necessary or appropriate in the protection of Lender’s interest.

 

(b) Borrower will furnish to Lender annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s annual financial statements audited by a “Big Four” accounting firm
or other independent certified public accountant acceptable to Lender in
accordance with GAAP (or such other accounting basis reasonably acceptable to
Lender) covering the Properties, in the aggregate as well as on a
Property-by-Property basis, for such Fiscal Year and containing statements of
profit and loss for Borrower and each Property and a balance sheet for Borrower.
Such statements shall set forth the financial condition and the results of
operations for each Property for such Fiscal Year, and shall include, but not be
limited to, amounts representing annual Net Cash Flow, Net Operating Income,
Gross Income from Operations and Operating Expenses. Borrower’s annual financial
statements shall be accompanied by (i) a comparison of the budgeted income and
expenses and the actual income and expenses for the prior Fiscal Year, (ii) a
certificate executed by the chief financial officer of Borrower stating that
each such annual financial statement presents fairly the financial condition and
the results of operations of Borrower and each Property being reported upon and
has been prepared in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender), (iii) an unqualified opinion of a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender and (iv) certified rent rolls for each Property in form
reasonably acceptable to Lender.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar month or calendar quarter,
as applicable, the following items, presented on an aggregate as well as, with
respect to quarterly statements only, on a Property-by-Property basis,
accompanied by a certificate of the chief financial officer of Borrower stating
that such items are true, correct, accurate, and complete

 

- 75 -



--------------------------------------------------------------------------------

and fairly present the financial condition and results of the operations of
Borrower and each Property (subject to normal year-end adjustments): (i) rent
rolls for each Property for the subject calendar month, accompanied by an
Officer’s Certificate with respect thereto; (ii) quarterly and year-to-date
operating statements (including Capital Expenditures) prepared for each calendar
quarter, noting Net Operating Income, Gross Income from Operations, and
Operating Expenses, and other information usual and customary in the real estate
industry to fairly represent the financial position and results of operation of
each Property during such calendar quarter, and containing a comparison of
budgeted income and expenses and the actual income and expenses together with an
explanation of any variances of ten percent (10%) or more between budgeted and
actual amounts for such periods, all in form satisfactory to Lender; and (iii) a
schedule reconciling Net Operating Income to Net Cash Flow.

 

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender for information purposes
only and not for approval, an Annual Budget not later than thirty (30) days
prior to the commencement of such period or Fiscal Year; provided, however that,
upon the commencement and during the continuance of any Low DSCR Period, Lender
shall have the right to approve each Annual Budget (which approval, so long as
no Event of Default is then continuing, shall not be unreasonably withheld,
conditioned or delayed); and provided, further that Lender shall have the right
to approve each Annual Budget (which approval, so long as no Event of Default is
then continuing, shall not be unreasonably withheld, conditioned or delayed)
covering any period of time during which the Mezzanine Loan (or any portion
thereof) remains outstanding (each such Annual Budget, an “Approved Annual
Budget”).

 

(e) In the event that Borrower incurs an extraordinary operating expense that is
10% in excess of the item in the Approved Annual Budget or capital expense not
set forth in the Approved Annual Budget (each an “Extraordinary Expense”) during
any Low DSCR Period, then Borrower shall promptly deliver to Lender a reasonably
detailed explanation of such Extraordinary Expense, provided, that Extraordinary
Expenses during any Low DSCR Period shall be subject to the prior approval of
Lender.

 

(f) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of any Property and the
financial affairs of Borrower as may be reasonably requested by Lender.

 

(g) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form or (ii) if within the
capabilities of Borrower’s data systems without change or modification thereto,
in electronic form and prepared using a Microsoft Word for Windows or
WordPerfect for Windows files (which files may be prepared using a spreadsheet
program and saved as word processing files).

 

5.1.12. Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Properties.
Borrower will qualify to do business and will remain in good standing under the
laws of the jurisdictions where the Properties are located as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties.

 

- 76 -



--------------------------------------------------------------------------------

5.1.13. Title to the Properties. Borrower will warrant and defend or will cause
the title company to defend (a) the title to each Property and every part
thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances) and (b) the validity and priority of the Liens of the Security
Instruments and the Assignments of Leases on the Properties, subject only to
Liens permitted hereunder (including Permitted Encumbrances), in each case
against the claims of all Persons whomsoever. Borrower shall reimburse Lender
for any losses, costs, damages or expenses (including reasonable attorneys’ fees
and court costs) incurred by Lender if an interest in any Property, other than
as permitted hereunder, is claimed by another Person.

 

5.1.14. Costs of Enforcement. In the event (a) that any Security Instrument is
foreclosed in whole or in part or that any Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to any Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and costs, incurred by Lender or Borrower
in connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.15. Estoppel Statements.

 

(a) After request by Lender, Borrower shall within fifteen (15) days furnish
Lender with a statement, duly acknowledged and certified, setting forth (i) the
amount of the original principal amount of the Note, (ii) the unpaid principal
amount of the Note, (iii) the Applicable Interest Rate, (iv) the date
installments of the Debt Service Payment Amount were last paid, (v) any offsets
or defenses to the payment of the Debt, if any, and (vi) that the Note, this
Agreement, the Security Instruments and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b) After request by Borrower made no more frequently than once per calendar
year, Lender shall within fifteen (15) days furnish Borrower with an
informational statement setting forth: (i) the unpaid principal amount of the
Note, (ii) the Applicable Interest Rate and (iii) the date installments of the
Debt Service Payment Amount were last paid; provided, that, such statement shall
(i) be made only to Lender’s actual knowledge and shall be for informational
purposes only, (ii) not be binding on Lender or have the effect of an estoppel
and (iii) not waive, amend or otherwise modify Borrower’s obligations contained
herein or in the other Loan Documents.

 

(c) Borrower shall deliver to Lender upon request, estoppel certificates from
the ground lessor under each Ground Lease and each commercial tenant

 

- 77 -



--------------------------------------------------------------------------------

leasing space at any Property in form and substance reasonably satisfactory to
Lender (it being agreed that the form of estoppel provided for in a Lease or
Ground Lease is an acceptable form), provided that, so long as no Event of
Default has occurred and is then continuing, Borrower shall not be required to
deliver such certificates more frequently than required under the applicable
Lease and in any event, not more than one (1) time in any calendar year.

 

5.1.16. Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17. Intentionally Deleted.

 

5.1.18. Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates, certifying
consistent with the facts as they exist on the date of any Securitization, as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) at Lender’s expense, certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower and its general partner or member as of the date of
the Securitization.

 

5.1.19. No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Property (a) with any other real property constituting a
tax lot separate from any Property, and (b) which constitutes real property with
any portion of the Properties which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such real property portion of any Property.

 

5.1.20. Leasing Matters.

 

(a) Borrower shall obtain the prior approval of Lender, which approval shall not
be unreasonably withheld, conditioned or delayed for any (i) Material Leases
with respect to any of the Properties executed by Borrower after the date hereof
(other than extensions or renewals of existing Leases pursuant to options
provided therein), (ii) Lease for space that was vacated by Wachovia pursuant to
the Branch Agreement and the Branch Agreement Side Letter and (iii) material
amendments or modifications of any Material Leases. In the event Borrower
requests approval of a Material Lease, or a material amendment or modification
of a Material Lease, requiring Lender’s approval hereunder, and Borrower’s
correspondence from the Borrower to Lender requesting such approval contains a
bold-faced conspicuous legend at the top of the first page thereof stating that
“IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN
WRITING WITHIN TEN (10) DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN,” and the
envelope containing such request is marked “PRIORITY,” then if Lender shall fail
to respond to or expressly deny such request for approval in writing within ten
(10) days after receipt of Borrower’s written request therefor, then Lender
shall be deemed to have approved such Material Lease, or material amendment or
modification of such Material Lease, as the case may be. Borrower shall provide
Lender with such information and documentation as may reasonably requested by
Lender, including, without limitation, lease comparables and other market
information reasonably requested by Lender;

 

- 78 -



--------------------------------------------------------------------------------

(b) Borrower shall furnish or cause to be furnished to Lender with executed
copies of all Leases promptly following execution of such Leases;

 

(c) All renewals of Leases (other than extensions or renewals of existing Leases
pursuant to options provided therein) and all proposed Leases shall provide for
rental rates comparable to existing local market rates for comparable
properties;

 

(d) All proposed Leases including amendments of existing Leases shall be on
commercially reasonable terms and (other than extensions or renewals of existing
Leases pursuant to options provided therein) shall not contain any terms which
would reasonably be likely to have a Material Adverse Effect;

 

(e) All Leases executed after the date hereof (other than extensions or renewals
of existing Leases pursuant to options provided therein) shall provide that they
are subordinate to the Security Instrument encumbering the applicable Property
and that the tenant thereunder agrees, subject to appropriate provisions for
non-disturbance to the extent the tenant is not in default thereunder, to attorn
to Lender or any purchaser at a sale by foreclosure or power of sale. Lender, at
the request of Borrower, shall enter into a subordination, attornment and
nondisturbance agreement in form and substance reasonably satisfactory to Lender
(a “Nondisturbance Agreement”) with any existing tenant or any tenant entering
into a Lease after the date hereof (other than a Lease to an Affiliate of
Borrower). All actual and reasonable, out-of-pocket costs and expenses of Lender
in connection with the negotiation, preparation, execution and delivery of any
Nondisturbance Agreement including, without limitation, reasonable attorneys’
fees and disbursements, shall be paid by Borrower;

 

(f) Borrower shall observe and perform all obligations imposed upon the lessor
under the Leases in the manner required by the applicable Leases;

 

(g) Borrower shall enforce the terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to materially impair the
value of any Property or otherwise be reasonably likely to have a Material
Adverse Effect;

 

(h) Borrower shall, with regard to any Lease, not terminate any such Lease or
accept a surrender of any such Lease except (1) by reason of a tenant default or
(2) if deemed commercially reasonable by Borrower and provided such termination
will not result in the commencement of a Low DSCR Period; provided that Borrower
shall not terminate any Wachovia Lease or accept a surrender of any Wachovia
Lease except with prior written consent of Lender;

 

(i) Borrower shall not collect any of the Rents more than one (1) month in
advance (other than security deposits);

 

(j) Borrower shall not execute any other assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents);

 

(k) Borrower shall promptly deliver to Lender any notice received by Borrower
from any tenant under a Material Lease;

 

- 79 -



--------------------------------------------------------------------------------

(l) Borrower shall execute and deliver at the request of Lender all such further
assurances, confirmations and assignments in connection with the Leases as
Lender shall from time to time reasonably require;

 

(m) Borrower shall keep all security deposits under Leases (collectively,
“Security Deposits”) in an Eligible Account under Borrower’s control at a
FDIC-insured bank or financial institution reasonably acceptable to Lender (such
account, the “Security Deposit Account”). All Security Deposits shall be held by
Borrower in accordance with the terms of the applicable Lease. Security Deposits
shall be maintained as Cash unless Borrower, at Borrower’s election, elects to
invest the funds in the Security Deposit Account in Permitted Investments. The
funds in the Security Deposit Account shall not be commingled with any other
funds of Borrower. Borrower shall, upon Lender’s request during the continuance
of an Event of Default, unless prohibited by applicable Legal Requirements or
the terms of the applicable Lease, deliver to Lender the Security Deposits (and
any interest theretofore earned thereon) to be held by Lender in an account
under the Cash Management Agreement (the “Security Deposit Reserve Account”).
Security Deposits held in the Security Deposit Reserve Account will be released
by Lender upon notice from Borrower together with such evidence as Lender may
reasonably request that such Security Deposit is required to be returned to the
applicable tenant pursuant to the terms of a Lease or pursuant to applicable
law. In the event that Borrower is entitled to retain the amount of the Security
Deposit pursuant to an exercise of the rights and remedies of Borrower under the
applicable Lease or is otherwise entitled by applicable law or agreement with
the applicable tenant to retain the applicable Security Deposit, Borrower shall
deliver such Security Deposit to Lender to be, at Lender’s option, deposited
into the Cash Collateral Account or retained in a Reserve Fund to pay the
anticipated expenses (including Debt Service) in connection with operation of
the Properties as determined by Lender. Any letter of credit or other instrument
that Borrower receives in lieu of a Cash security deposit under any Lease
entered into after the date hereof shall (i) be maintained in full force and
effect in the full amount unless replaced by a Cash deposit as hereinabove
described or unless Borrower is permitted to draw thereon pursuant to the Lease
and in fact does draw thereon (in which event, the proceeds of such draw shall
be applied as would a Cash security deposit under the circumstances) and (ii) if
permitted pursuant to any Legal Requirements and such letter of credit, name
Lender as payee or mortgagee thereunder (or at Lender’s option, be fully
assignable to Borrower’s successors and assigns);

 

(n) If requested by Borrower, Lender will grant approval of proposed Leases at
any stage of the leasing process, from initial “term sheets” through negotiated
lease drafts including any work or alterations to be performed pursuant thereto,
provided that information which reasonably identifies the proposed tenant is
included in the request to Lender and upon such approval, no further approval by
Lender shall be required, provided that the final negotiated Lease does not
materially differ from the proposed Lease (including initial “term sheet”)
approved by Lender and, provided further that, Lender shall retain the right to
disapprove any such Lease as to which its approval is required if subsequent to
any preliminary approval material changes are made to the terms previously
approved by Lender, or additional material terms are added that had not
previously been considered and approved by Lender in connection with such Lease;
and

 

- 80 -



--------------------------------------------------------------------------------

(o) Without the prior written consent of Lender, Borrower shall not consent to
the assignment of, or sublease of any space demised under and subject to, any
Wachovia Lease if as a result of such assignment or sublease, Wachovia would be
released from any of its obligations or liabilities under such Wachovia Lease.
Notwithstanding the foregoing, Borrower may, pursuant to the terms and
conditions of the Branch Agreement Side Letter, consent to the assumption of any
Wachovia Lease and the release of Wachovia from all obligations and liabilities
under such Wachovia Lease; provided, that at the time such consent is given,
Borrower receives the payment required to be made under the Branch Agreement in
consideration for such consent.

 

5.1.21. Alterations. Subject to the rights of Wachovia under any Wachovia Lease
and subject to the terms and conditions of any Ground Lease, Borrower shall
obtain Lender’s prior written consent to any Alterations to the Improvements
which have a cost in excess of the Alteration Threshold Amount and, unless such
Alterations are reasonably likely to have a Material Adverse Effect (with
respect to any Property, or with respect to the Properties taken as a whole),
such consent shall not be unreasonably withheld. Notwithstanding the foregoing,
Lender’s consent shall not be required in connection with the following
categories of Alterations: (a) Alterations made in connection with tenant
improvement work performed pursuant to the terms of any Lease executed on or
before the date hereof (or in the case of a Substitute Property, any Lease in
effect at the time of the applicable Property Substitution), (b) Alterations
made in connection with tenant improvement work performed pursuant to the terms
and provisions of a Lease and not adversely affecting any structural component
of any Improvements, any utility or HVAC system contained in any Improvements or
the exterior of any building constituting a part of any Improvements, (c)
Alterations performed in connection with the Restoration of any Property after
the occurrence of a Casualty or Condemnation in accordance with the terms and
provisions of this Agreement, (d) Alterations required to be made pursuant to
any Legal Requirement or (e) Alterations performed by Wachovia under any
Wachovia Lease for which the consent of Borrower, as landlord, is not required
under such Wachovia Lease. If the total unpaid amounts with respect to
Alterations to the Improvements (other than such amounts to be paid or
reimbursed by tenants under the Leases, including, without limitation,
Alterations performed by Wachovia under any Wachovia Lease, the total cost and
expense of which is borne entirely by Wachovia) shall at any time exceed the
Alteration Threshold Amount, Borrower shall promptly deliver to Lender as
security (“Acceptable Alteration Security”) for the payment of such amounts and
as additional security for Borrower’s obligations under the Loan Documents any
of the following: (A) Cash, (B) U.S. Obligations, (C) other securities having a
rating acceptable to Lender and if the Loan has been subject to a
Securitization, that the applicable Rating Agencies have delivered a Rating
Agency Confirmation, (D) a completion and performance bond issued by a Person
having a rating by S&P of not less than “A-1+” if the term of such bond is no
longer than three (3) months or, if such term is in excess of three (3) months,
issued by a financial institution having a rating that is reasonably acceptable
to Lender and, if the Loan has been securitized, that the applicable Rating
Agencies have delivered a Rating Agency Confirmation or (E) a Letter of Credit.
Such Acceptable Alteration Security shall be in an amount equal to the excess of
the total unpaid amounts with respect to Alterations to the Improvements on the
applicable Property (other than such amounts to be paid or reimbursed by tenants
under the Leases) over the Alteration Threshold Amount. Provided that an Event
of Default shall not have occurred and be continuing, the Acceptable

 

- 81 -



--------------------------------------------------------------------------------

Alteration Security shall be released to Borrower by Lender when Lender is
reasonably satisfied that the total unpaid amounts with respect to the
Alterations to the Improvements for which the Acceptable Alteration Security has
been delivered to Lender is less than the Alteration Threshold Amount.

 

5.1.22. Management of Properties.

 

(a) Borrower shall cause each Property to be operated, in all material respects,
in accordance with the applicable Management Agreement. In the event that any
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of
such Management Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall promptly enter into a replacement Management
Agreement with the applicable Manager or another Qualifying Manager, as
applicable.

 

(b) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreements and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under any Management Agreement of which it
is aware; and (iii) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Managers
under the Management Agreements, in a commercially reasonable manner.

 

5.1.23. Ground Leases. With respect to each Ground Lease, Borrower shall (i) pay
all rents, additional rents and other sums required to be paid by Borrower, as
tenant under and pursuant to the provisions of such Ground Lease, (ii)
diligently perform and observe all of the terms, covenants and conditions of
such Ground Lease on the part of Borrower in all material respects, as tenant
thereunder, (iii) promptly notify Lender of the giving of any notice by the
landlord under such Ground Lease to Borrower of any default by Borrower, as
tenant thereunder, and deliver to Lender a true copy of each such notice within
five (5) Business Days of receipt and (iv) promptly notify Lender of any
bankruptcy, reorganization or insolvency of the landlord under such Ground Lease
or of any notice thereof received by Borrower, and deliver to Lender a true copy
of such notice within five (5) Business Days of Borrower’s receipt. Borrower
shall not, without the prior consent of Lender, surrender the leasehold estate
created by any Ground Lease or terminate or cancel any Ground Lease or modify,
change, supplement, alter or amend any Ground Lease in any material respect,
either orally or in writing, and if Borrower shall default in the performance or
observance of any term, covenant or condition of any Ground Lease on the part of
Borrower, as tenant thereunder, in any material respect and shall fail to cure
the same (or shall fail to receive a written waiver of same from the landlord
under such Ground Lease) prior to the expiration of any applicable cure period
provided thereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all of the terms, covenants and conditions of such Ground
Lease on the part of Borrower to be performed or observed on behalf of Borrower,
to the end that the rights of Borrower in, to and under such Ground Lease shall
be kept unimpaired and free from default; provided that Lender shall use
reasonable efforts to notify Borrower that Lender intends (but is not obligated)
to pay any such sums, perform any such act and/or take any such action. If the
landlord under any

 

- 82 -



--------------------------------------------------------------------------------

Ground Lease shall deliver to Lender a copy of any notice of default under such
Ground Lease, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Borrower shall exercise each individual option, if any, to extend or
renew the term of each Ground Lease upon demand by Lender made at any time
within one (1) year prior to the last day upon which any such option may be
exercised, and Borrower hereby expressly authorizes and appoints Lender its
attorney-in-fact to exercise any such option in the name of and upon behalf of
Borrower, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest.

 

5.1.24. Performance of Other Agreements. Borrower shall in a timely manner
observe, perform and fulfill in all material respects each and every covenant,
term and provision of any agreement or instrument affecting or pertaining to any
Property, including, without limitation, the Master Agreement, each Material
Agreement and each REA. Borrower shall promptly provide Lender with copies of
all material notices received by Borrower under the Master Agreement within five
(5) Business Days of receipt by Borrower thereof.

 

5.1.25. Condominium Documents.

 

(a) Borrower shall observe and perform each and every material term to be
observed or performed by Borrower as the owner of Condominium Property under the
Condominium Documents.

 

(b) Subject to Borrower’s right to contest the same in accordance with the
express terms and conditions hereof and of the other Loan Documents and of the
Condominium Documents, if any, Borrower shall promptly pay all Assessments
imposed pursuant to the Condominium Documents when the same become due and
payable with respect to the Condominium Property. Borrower shall deliver to
Lender, promptly upon request, evidence satisfactory to Lender that the
Assessments have been so paid and are not delinquent with respect to the
Condominium Property.

 

(c) Lender shall have the rights and privileges which Borrower has as though
Lender were in fact the owner of the Condominium Property, which rights and
privileges shall include, without limitation, all voting rights accruing to
Borrower under the terms of the Condominium Documents. Upon the occurrence and
during the continuance of an Event of Default, Lender may vote in place of
Borrower and may exercise any and all of said rights. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest to
vote as Borrower’s proxy and to act with respect to all of said rights so long
as such Event of Default continues hereunder. Notwithstanding anything contained
herein to the contrary, nothing contained herein or otherwise shall render
Lender liable for any Assessments.

 

(d) The Trustee shall at all times be a financial institution or trust company
having a long-term credit rating of not less than “A” or its equivalent by S&P
and Moody’s.

 

(e) Borrower shall promptly deliver to Lender a true, complete and correct copy
of all notices of default received by Borrower with respect to any obligation or
duty of Borrower under the Condominium Documents.

 

- 83 -



--------------------------------------------------------------------------------

Section 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Liens of the Security Instruments in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:

 

5.2.1. Operation of Properties. Borrower shall not, without the prior consent of
Lender (which consent shall not be unreasonably withheld), terminate any
Management Agreement, modify or amend any of the material provisions of any
Management Agreement or enter into any management agreement with respect to any
Property. Notwithstanding the foregoing, Borrower may retain a Person to act as
Manager of the Properties or replace any existing Manager, provided that (i) the
Person selected by Borrower to be Manager is a Qualifying Manager who shall
manage the Properties pursuant to a Management Agreement reasonably satisfactory
to Lender, (ii) each of New Manager and Borrower executes and delivers to Lender
an agreement substantially similar to the Assignment of Management Agreement
delivered to Lender on the Closing Date and (iii) if New Manager is an Affiliate
of Borrower, Borrower shall, at the reasonable request of Lender, deliver or
caused to be delivered to Lender, a New Insolvency Opinion with respect to such
New Manager; upon satisfaction of the terms and conditions of (i), (ii) and
(iii) above, New Manager shall be considered to be a “Manager” and all
references in this Agreement and the other Loan Documents to “Manager” shall be
deemed to include said New Manager, the term “Management Agreement” shall be
deemed to include the management agreement pursuant to which such New Manager
manages all or certain of the Properties and the term “Assignment of Management
Agreement” shall be deemed to include the agreement executed and delivered by
such New Manager to Lender.

 

5.2.2. Liens. Borrower shall not, without the prior written consent of Lender,
create, incur, assume or suffer to exist any Lien on any portion of any Property
or permit any such action to be taken, except (a) Permitted Encumbrances, (b)
Liens created by or permitted pursuant to the Loan Documents and (c) Liens for
Taxes or Other Charges not yet due.

 

5.2.3. Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Properties, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, or (d) modify, amend, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction in each case, without
obtaining the prior written consent of Lender or Lender’s designee.

 

5.2.4. Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Properties, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Borrower shall not permit, allow or cause any Property
to be used for residential purposes without the prior written consent of Lender.

 

- 84 -



--------------------------------------------------------------------------------

5.2.5. Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.2.6. Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower or any of the partners of Borrower
except in the ordinary course of business and on terms which are fully disclosed
to Lender in advance and are no less favorable to Borrower or such Affiliate
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party.

 

5.2.7. Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of any
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

 

5.2.8. Assets. Borrower shall not purchase or own any real property other than
the Properties.

 

5.2.9. Debt. Borrower shall not create, incur or assume any Indebtedness other
than the Debt except to the extent expressly permitted hereby, including,
without limitation, Trade Debt.

 

5.2.10. No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Property with (a) any other real property constituting a
tax lot separate from any Property, or (b) any portion of any Property which may
be deemed to constitute personal property, or any other procedure whereby the
Lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to any Property.

 

5.2.11. Principal Place of Business. Borrower shall not change its principal
place of business set forth on the first page of this Agreement without first
giving Lender thirty (30) days prior written notice.

 

5.2.12. ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (B) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (C) one or more of the following circumstances is true:

 

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

- 85 -



--------------------------------------------------------------------------------

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.13. Transfers.

 

(a) Except as otherwise permitted by the provisions of this Section 5.2.13 or
except to the extent permitted elsewhere in the Loan Documents, Borrower will
not (i) permit or suffer (by operation of law or otherwise) any sale,
assignment, conveyance, transfer or other similar disposition of its legal or
equitable interest in all or any part of any Property, (ii) permit or suffer (by
operation of law or otherwise) any sale, assignment, conveyance, transfer or
other disposition of any direct or indirect interest in Borrower, (iii) permit
or suffer (by operation of law or otherwise) any mortgage, lien or other
encumbrance of all or any part of any Property, other than the Permitted
Encumbrances, (iv) permit or suffer (by operation of law or otherwise) any
pledge, hypothecation, creation of a security interest in or other encumbrance
of any direct or indirect interests in Borrower, or (v) file a declaration of
condominium with respect to any Property (each action described in clauses (i),
(ii), (iii), (iv) and (v) of this subsection is a “Transfer”).

 

(b) A sale or conveyance by Borrower of all of the Properties subject to the
liens of the Security Instruments (but not a mortgage, Lien or other
encumbrance) is permitted, provided that the following conditions are satisfied:

 

(i) no Event of Default shall have occurred and be continuing and such sale or
conveyance shall not result in an Event of Default;

 

(ii) the Person to whom the Properties are sold or conveyed (the “Transferee”)
is a special purpose bankruptcy remote entity in compliance with the
representations, warranties and covenants contained in Section 4.1.30 and the
organizational documents of the Transferee are reasonably acceptable to Lender
and, after a Securitization, to the Rating Agencies;

 

(iii) a Permitted Owner owns not less than 51% of the direct or indirect equity
interests in the Transferee and controls, directly or indirectly, the
Transferee;

 

(iv) Lender has received a New Insolvency Opinion which may be relied upon by
Lender, the Rating Agencies and their respective counsel, successors and
assigns, with respect to the Transferee and its applicable affiliates;

 

(v) the Transferee shall execute an assumption, effective as of the date of
transfer, of all of the obligations of the Borrower thereafter arising or to

 

- 86 -



--------------------------------------------------------------------------------

be performed under the Loan Agreement, the Security Instruments and the other
Loan Documents, subject, however, to the provisions of Section 9.4 hereof and
upon such assumption, Borrower shall be released from the Loan Documents;

 

(vi) if following such sale or conveyance, FSMC and/or Wachovia will not be the
property manager(s) of the Properties, then the property manager of the
Properties must be a Qualifying Manager;

 

(vii) if such sale or conveyance occurs (A) prior to a Securitization, Lender
shall have consented to such sale or conveyance, which consent shall not be
unreasonably withheld, or (B) after a Securitization, a Rating Agency
Confirmation with respect to such sale or conveyance;

 

(viii) such sale or conveyance shall not cause any Non-Integration Event to
occur under the Master Agreement;

 

(ix) the Wachovia Termination/Offset Condition is satisfied; and

 

(x) such sale or conveyance shall not trigger any right of first offer to
purchase in favor of any Person(s) under the Condominium Documents (unless the
same is waived in writing by such Person(s)) or otherwise constitute a default
under the Condominium Documents.

 

(c) A transfer or sale (but not a pledge, hypothecation, creation of a security
interest in or other Lien or encumbrance) of any direct or indirect interests in
Borrower is permitted, provided that the following conditions are satisfied:

 

(i) after giving effect to such transfer or sale a Permitted Owner shall own,
directly or indirectly, not less than 51% of the equity interests in Borrower
and control, directly or indirectly, Borrower;

 

(ii) prior to any such transfer or sale of direct or indirect ownership
interests in Borrower, as a result of either of which (and after giving effect
to such transfer or sale), more than 49% of the direct or indirect ownership
interests in Borrower shall have been transferred to a Person not owning at
least 49% of the direct or indirect ownership interests in Borrower on the
Closing Date (or as reflected in the most recent New Insolvency Opinion
delivered to Lender), Borrower shall deliver to Lender a New Insolvency Opinion
which may be relied upon by Lender, the Rating Agencies and their respective
counsel, successors and assigns, with respect to the proposed transfer or sale;

 

(iii) immediately prior to such transfer or sale no Event of Default has
occurred and is continuing;

 

(iv) if following such transfer or sale, FSMC and/or Wachovia will not be the
property manager(s) of the Properties, then the property manager of the
Properties must be a Qualifying Manager;

 

- 87 -



--------------------------------------------------------------------------------

(v) prior to any proposed transfer or sale of direct or indirect ownership
interests in Borrower, as a result of which (and after giving effect to such
proposed transfer or sale), a Person owning not more than 49% of the direct or
indirect ownership interests in Borrower on the day prior to the date of such
transfer or sale shall (if such proposed transfer or sale occurs) become the
owner of more than 49% of the direct or indirect ownership interests in
Borrower, Lender shall have consented to such transfer or sale or if such
transfer or sale occurs after a Securitization, a Rating Agency Confirmation is
obtained in connection with such transfer or sale;

 

(vi) such transfer or sale shall not cause any Non-Integration Event to occur
under the Master Agreement;

 

(vii) with regard to any transfer or sale described in clause (v) above,
Borrower shall give or cause to be given written notice to Lender of the
proposed transfer or sale not later than fifteen (15) days prior thereto, which
notice shall set forth the name of the Person to which the interest in Borrower
is to be transferred or sold, identify the proposed transferee and set forth the
date the transfer or sale is expected to be effective; and

 

(viii) the Wachovia Termination/Offset Condition is satisfied.

 

(d) Notwithstanding any provision in this Agreement or in any other Loan
Document to the contrary, this Section 5.2.13 shall not restrict the right of
(i) any shareholder in AFRT or in any other Publicly Traded Corporation to
transfer its shares in AFRT or in any other Publicly Traded Corporation or to
cause or permit its interest in AFRT or in such other Publicly Traded
Corporation to be redeemed, or (ii) any limited partner of Sponsor other than
AFRT to transfer its limited partnership interest in Sponsor or to cause or
permit its limited partnership interest in Sponsor to be redeemed, or (iii) any
transfer of any direct or indirect interest in Borrower by any Person other than
AFRT, provided that after giving effect to such transfer either AFRT or Sponsor
owns not less than 100% of the interests in Borrower and controls Borrower. In
connection with any transfer described in this clause (d) which, as a result of
which (and after giving effect to such transfer), more than 49% of the direct or
indirect ownership interests in Borrower shall have been transferred to a Person
not owning at least 49% of the direct or indirect ownership interests in
Borrower on the Closing Date (or as reflected in the most recent additional
Insolvency Opinion delivered to Lender), Borrower shall deliver to Lender a New
Insolvency Opinion which may be relied upon by Lender, the Rating Agencies and
their respective counsel, successors and assigns, with respect to the proposed
transfer.

 

(e) Notwithstanding anything to the contrary contained in this Agreement or in
any of the other Loan Documents to the contrary, from and after the date which
is the two (2) year anniversary of the Closing Date, Junior Mezzanine Borrower
shall be permitted (the “Junior Mezzanine Option”) to incur mezzanine financing
(the “Junior Mezzanine Loan”) secured by the Junior Equity Collateral, which
Junior Mezzanine Loan shall not violate the transfer provisions of this
Agreement; provided that (A) Borrower and Lender hereby acknowledge and agree
that the right to incur the Junior Mezzanine Loan runs

 

- 88 -



--------------------------------------------------------------------------------

to the benefit of Junior Mezzanine Borrower, not Borrower and (B) the following
conditions are satisfied:

 

(i) no Event of Default shall have occurred and remain uncured on the date on
which the Junior Mezzanine Loan is funded;

 

(ii) Lender shall have received at least thirty (30) days prior written notice
of the exercise of the Junior Mezzanine Option;

 

(iii) the principal amount of the Junior Mezzanine Loan (including, without
limitation, all earn-out or other advances or negative amortization or similar
features contemplated thereunder which would in any way increase the principal
amount due thereunder) shall not exceed $50,000,000;

 

(iv) the Debt Service Coverage Ratio shall be no less than the greater of (A)
1.10:1.00 and (B) the Debt Service Coverage Ratio on the Fixed Rate Conversion
Date (when taking into account the proposed amount of the Junior Mezzanine
Loan);

 

(vi) the Loan-To-Value Ratio shall not exceed 65% (when taking into account the
proposed amount of the Junior Mezzanine Loan);

 

(vii) if the interest rate under the Junior Mezzanine Loan shall be a floating
rate, Junior Mezzanine Borrower shall have obtained and shall maintain an
Interest Rate Cap Agreement;

 

(viii) Borrower shall remain a special purpose bankruptcy remote entity in
compliance with Section 4.1.30;

 

(ix) Junior Mezzanine Borrower shall (i) offer the holder of the Mezzanine Loan
(if any) the right to make the Junior Mezzanine Loan on the proposed terms then
offered by any bona fide, third party mezzanine lender and (ii) give the holder
of the Mezzanine Loan at least fifteen (15) days in which to accept or reject
such offer; provided, that, if the terms of the aforesaid offer shall materially
change after any such offer is rejected by the holder of the Mezzanine Loan,
Junior Mezzanine Borrower shall re-offer the holder of the Mezzanine Loan the
right to make the Junior Mezzanine Loan on such changed terms and the holder of
the Mezzanine Loan shall have an additional ten (10) days in which to accept or
reject such offer;

 

(x) the loan documents executed in connection with the Junior Mezzanine Loan
shall provide that, if the Mezzanine Loan shall remain outstanding on the date
on which a refinancing of the Junior Mezzanine Loan is sought, the holder of the
Mezzanine Loan, if any, shall have a right of first refusal to provide a
mezzanine loan to refinance the Junior Mezzanine Loan (on terms and conditions
substantially similar to the right set forth in clause (ix) above);

 

(xi) the holder of the Junior Mezzanine Loan (the “Junior Mezzanine Lender”)
shall (A) at the time of the exercise of the Junior Mezzanine Option be a
Qualified Junior Mezzanine Loan Transferee, (B) represent and warrant to Lender
that, as of the date of the funding of the Junior Mezzanine Loan, it is solvent
and not involved in any voluntary or involuntary action or proceeding as debtor
under

 

- 89 -



--------------------------------------------------------------------------------

any applicable federal bankruptcy law, or any similar federal or state law, and
(C) agree in the Junior Mezzanine Intercreditor (defined below) that any
subsequent transfer of the Junior Mezzanine Loan shall be to a Qualified Junior
Mezzanine Loan Transferee;

 

(xii) Junior Mezzanine Lender shall have delivered to Lender (for execution by
Lender) an intercreditor agreement executed by each of Junior Mezzanine Lender
and Mezzanine Lender, which such intercreditor agreement shall be, in form and
substance, acceptable to Lender and the Rating Agencies (such intercreditor
agreement, the “Junior Mezzanine Intercreditor”);

 

(xiii) if requested, Borrower shall deliver to Lender, at Borrower’s sole cost
and expense, revised and/or updated versions of the opinions of counsel given in
connection with the closing of the Loan (including, without limitation, a New
Insolvency Opinion) acceptable to Lender reflecting the Junior Mezzanine Loan;

 

(xiv) the Rating Agencies shall have delivered a Rating Agency Confirmation in
connection with the Junior Mezzanine Loan;

 

(xvi) Borrower shall have paid or reimbursed Lender for all reasonable, out of
pocket costs and expenses incurred by Lender (including, without limitation,
reasonable attorneys’ fees and disbursements and the fees and expenses of the
Rating Agencies) in connection with the Junior Mezzanine Option;

 

(xvi) Borrower shall deliver to Lender such amendments or modifications to the
Loan Documents as may be required by Lender or the Rating Agencies; and

 

(xvii) Immediately after giving effect to the Junior Mezzanine Loan, no
Non-Integration Event shall have occurred under the Master Agreement, and the
Master Agreement shall have been amended (pursuant to an amendment approved by
Lender) to provide that any foreclosure, transfer or conveyance of, or the
exercise of any remedy made with respect to, the Junior Mezzanine Loan shall not
cause a Non-Integration Event under the Master Agreement; and

 

(f) Any Mezzanine Transfer and/or any Junior Mezzanine Transfer shall be
permitted hereunder.

 

5.2.14. Master Agreement. Without the prior written consent of Lender, Borrower
shall not modify, change, supplement, alter or amend, or waive any material
rights or remedies under, or terminate, the Master Agreement.

 

5.2.15. Approval of Material Agreements and REAs. Without the prior written
consent of Lender, Borrower shall not modify, change, supplement, alter or
amend, or waive any material rights or remedies under in any manner that is
material and adverse to Lender, or enter into or terminate, any Material
Agreement or any REA.

 

- 90 -



--------------------------------------------------------------------------------

5.2.16. Condominium Documents.

 

(a) Borrower shall not, without the prior written consent of Lender (which
consent may, at Lender’s election, be conditioned upon, among other things,
Lender’s receipt of a Rating Agency Confirmation) (i) institute an action or
proceeding for partition of the Condominium Property, (ii) vote for or consent
to any modification of, amendment to or relaxation in the enforcement of the
Condominium Documents or the termination of the Regime (as defined in the
Condominium Documents), or (iii) in the event of damage to or destruction of the
Condominium Property, vote not to repair, restore or rebuild the Condominium
Property.

 

(b) In each and every case in which, under the provisions of the Condominium
Documents, the consent or any other approval or vote of Borrower is required,
Borrower shall not exercise any such consent, approval or voting right without
obtaining Lender’s prior written consent.

 

(c) Borrower shall not, without Lender’s prior written consent (which consent
may, at Lender’s election, be conditioned upon, among other things, Lender’s
receipt of a Rating Agency Confirmation and a New Insolvency Opinion) permit the
Condominium Board of Directors to incur any indebtedness (other than
indebtedness permitted under the Condominium Documents without Borrower’s
consent) or to encumber the Condominium Property in connection therewith. With
respect to any indebtedness which the Condominium Board of Directors is
permitted to incur without Borrower’s consent, Borrower shall, upon Borrower’s
receipt of notice thereof from any source, notify Lender of the same.

 

VI. INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1. Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and each Property providing at least the following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the personal
property at each Property (the “Personal Property”), including contingent
liability from “Operation of Building Laws”, “Demolition Costs” and “Increased
Cost of Construction” endorsements, in each case (A) in an amount equal to one
hundred percent (100%) of the “Full Replacement Cost,” which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation, but the amount shall in no event be less than the outstanding
principal balance of the Loan; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of Fifty Thousand and
No/100 Dollars ($50,000.00) for all such insurance coverage; and (D) containing
an “Ordinance or Law Coverage” endorsement if any of the Improvements or the use
of any of the Properties shall at any time constitute legal non-conforming
structures or uses. In addition, Borrower shall obtain: (x) windstorm insurance
in an amount equal to one hundred percent (100%) of the Full Replacement Cost,
with a deductible reasonably approved by Lender, (y) if any portion of the
Improvements is currently or at any time in the future located in a federally
designated

 

- 91 -



--------------------------------------------------------------------------------

“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the aggregate amount of the Full Replacement Cost for such
Property or (2) the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended or
such greater amount as Lender shall require; and (z) earthquake insurance in
amounts and in form and substance satisfactory to Lender in the event any
Property is located in an area with a high degree of seismic activity with a
deductible reasonably approved by Lender, provided that the insurance pursuant
to clauses (x), (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit, excluding umbrella coverage, of not less than $1,000,000 per
occurrence and $2,000,000 in the aggregate; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following insurable hazards: (1) premises and operations; (2)
products and completed operations on an “if any” basis; (3) independent
contractors; (4) blanket contractual liability for all legal contracts; and (5)
contractual liability covering the indemnities contained in Article 9 of the
Security Instruments to the extent the same is available;

 

(iii) business income insurance (A) with Lender as loss payee; (B) covering all
risks required to be covered by the insurance provided for in subsection (i)
above for a period commencing at the time of loss for such length of time as it
takes to repair or replace any Property with the exercise of due diligence and
dispatch; (C) containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until such
income for the applicable Property either returns to the same level it was at
prior to the loss, or the expiration of twelve (12) months from the date that
the applicable Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) in an amount equal to one hundred percent (100%)
of the projected gross income from the applicable Property for a period from the
date of loss to a date (assuming total destruction) which is twelve (12) months
from the date that the Property is repaired or replaced and operations are
resumed. The amount of such business income insurance shall be determined prior
to the date hereof and increased from time to time as and when the gross income
from the Properties increases. All proceeds payable to Lender pursuant to this
subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in the Note and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

 

- 92 -



--------------------------------------------------------------------------------

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the applicable Property, and (4) with an agreed
amount endorsement waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the State in which
each Property is located, and employer’s liability insurance with a limit of at
least One Million and No/100 Dollars ($1,000,000) per accident and per disease
per employee, and One Million and No/100 Dollars ($1,000,000) for disease
aggregate in respect of any work or operations on or about each Property, or in
connection with each Property or its operations (if applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence
on terms consistent with the commercial general liability insurance policy
required under subsection (ii) above;

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000) excluding umbrella coverage;

 

(ix) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to each Property located in or around the region in
which each Property is located; and

 

(x) if the commercial property and business income insurance policies required
under subsections (i) and (iii) above do not cover perils of terrorism or acts
of terrorism, Borrower shall maintain commercial property and business income
insurance for loss resulting from perils and acts of terrorism (including acts
which are “certified acts of terrorism” as defined by TRIA) and “fire
following”, each on terms (including amounts) consistent with those required
under subsections (i) and (iii) above and with deductibles no greater than those
provided in subsections (i) and (iii) above. The claims paying ability rating of
the insurer shall be consistent with the requirements of Section 6.1(b) hereof
or, if no insurer of such claims paying ability rating is then issuing such
terrorism insurance, the chosen insurer shall be the insurer which is offering
such terrorism insurance and which has a claims paying ability rating the
closest to that required by Section 6.1(b) hereof; and

 

- 93 -



--------------------------------------------------------------------------------

(A) during any period of the term of the Loan that TRIA is in effect, if “acts
of terrorism” or other similar acts or events are hereafter excluded from
Borrower’s comprehensive all risk insurance policy (including business income),
Borrower shall obtain an endorsement to such policy, or a separate policy from
an insurance provider which maintains at least an investment grade rating from
Moody’s (that is, “Baa3”) and/or S&P (that is, “BBB-”) (provided that neither
Moody’s nor S&P rates such provider less than investment grade) insuring against
(i) with respect to the first $100,000,000 primary layer of insurance coverage,
all “certified acts of terrorism” as defined by TRIA, non-certified acts of
terrorism, and “fire following”, and (ii) with respect to the remaining property
insurance coverage, all “certified acts of terrorism” as defined by TRIA,
non-certified acts of terrorism, and “fire following”, each of (i) and (ii) in
an amount equal to one hundred percent (100%) of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount shall in no event be
less than the total outstanding principal balance of the Loan plus the amount
required to obtain the business income coverage described above; provided,
however, the total annual premium payable by Borrower for such terrorism
coverage shall not exceed the Terrorism Premium Threshold, and if the cost of
such terrorism coverage would exceed the Terrorism Premium Threshold, Borrower
shall only be required to purchase the greatest amount of terrorism coverage
that may be obtained for the Terrorism Premium Threshold. The endorsement or
policy shall be in form and substance reasonably satisfactory to Lender and
shall meet Rating Agency criteria for securitized loans, and shall be applicable
to all business income policy limits and provisions and extended period of
indemnity endorsements; or

 

(B) during any period of the term of the Loan that TRIA is not in effect, if
“acts of terrorism” or other similar acts or events or “fire following” are
hereafter excluded from Borrower’s comprehensive all risk insurance policy or
business income insurance coverage, Borrower shall obtain an endorsement to such
policy, or a separate policy from an insurance provider which maintains at least
an investment grade rating from Moody’s (that is, “Baa3”) and/or S&P (that is,
“BBB-“) (provided that neither Moody’s nor S&P rates such provider less than
investment grade), insuring against all such excluded acts or events, to the
extent such policy or endorsement is available, in an amount determined by
Lender in its sole discretion (but in no event greater than the total of the
outstanding principal balance of the Loan plus the amount of the business income
coverage described above); provided, however, the total annual premium payable
by Borrower for such terrorism coverage shall not exceed the Terrorism Premium
Threshold, and if the cost of such terrorism coverage would exceed the Terrorism
Premium Threshold, Borrower shall only be required to purchase the greatest
amount of terrorism coverage that may be

 

- 94 -



--------------------------------------------------------------------------------

obtained for the Terrorism Premium Threshold.. The endorsement or policy shall
be in form and substance reasonably satisfactory to Lender and shall meet Rating
Agency criteria for securitized loans.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and, to the extent not specified above, shall be subject to the
approval of Lender as to insurance companies, amounts, deductibles, loss payees
and insureds. The Policies shall be issued by financially sound and responsible
insurance companies authorized to do business in the State in which each of the
Properties are located, and either (i) having a claims paying ability rating of
“A” or better by at least two (2) of the Rating Agencies, one of which shall be
S&P, or (ii) one or more other domestic primary insurers having (or a syndicate
of insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with carriers having), having a claims paying
ability rating of “A” or better by at least two (2) of the Rating Agencies one
of which shall be S&P and the balance of the insurers in the syndicate having a
claims paying ability rating of not lower than “BBB-” by S&P. Notwithstanding
the foregoing, the first $100 Million of insurance provided for in Section
6.1(a) shall be provided by insurers having a claims paying ability of “A” or
better by at least two (2) of the Rating Agencies, one of which shall be S&P.
The Policies described in Section 6.1(a) (other than those strictly limited to
liability protection) shall designate Lender as loss payee. Not less than ten
(10) days prior to the expiration dates of the Policies theretofore furnished to
Lender, certificates of insurance evidencing the Policies accompanied by
evidence satisfactory to Lender of payment of the premiums then due thereunder
(the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Properties
the amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Properties in compliance with the provisions of Section 6.1(a).

 

(d) All Policies of insurance provided for or contemplated by Section 6.1(a)
shall be primary coverage and, except for the Policy referenced in Section
6.1(a)(v), shall name Borrower as the insured and Lender and its successors and
assigns as the additional insured, as its interests may appear, and in the case
of property damage, boiler and machinery, flood, earthquake and terrorism
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender. Borrower shall not procure or permit any of its constituent
entities to procure any other insurance coverage which would be on the same
level of payment as the Policies or would adversely impact in any way the
ability of Lender or Borrower to collect any proceeds under any of the Policies.

 

(e) All Policies of insurance provided for in Section 6.1(a) shall contain
clauses or endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant or other occupant, or failure to comply with the provisions

 

- 95 -



--------------------------------------------------------------------------------

of any Policy, which might otherwise result in a forfeiture of the insurance or
any part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured;

 

(iii) the issuers thereof shall give written notice to Lender if the Policy has
not been renewed fifteen (15) days prior to its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, with notice to Borrower, to take such action as Lender deems necessary to
protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Security
Instruments and shall bear interest at the Default Rate.

 

Section 6.2. Casualty. If any Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall, subject to the terms and conditions
of any Wachovia Lease or Ground Lease, promptly commence and diligently
prosecute the completion of the repair and restoration of the applicable
Property as nearly as possible to the condition such Property was in immediately
prior to such fire or other casualty, with such alterations as may be reasonably
approved by Lender (a “Restoration”) and otherwise in accordance with Section
6.4. Borrower shall pay all costs of such Restoration whether or not such costs
are covered by insurance. Lender may, but shall not be obligated to make proof
of loss if not made promptly by Borrower. In the event of a Casualty where the
loss does not exceed Restoration Threshold Amount, Borrower may settle and
adjust such claim; provided that (a) no Event of Default has occurred and is
continuing and (b) such adjustment is carried out in a commercially reasonable
and timely manner. In the event of a Casualty where the loss exceeds the
Restoration Threshold Amount or if an Event of Default then exists, Borrower may
settle and adjust such claim(s) only with the consent of Lender (which consent
shall not be unreasonably withheld) and Lender shall have the opportunity to
participate, at Borrower’s cost, in any such adjustments. Notwithstanding any
Casualty, Borrower shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement.

 

Section 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened (in writing and received by Borrower) commencement of any
proceeding for the Condemnation of any Property and shall deliver to Lender
copies of any and all papers served in connection with such proceedings.
Provided no Event of Default has occurred and is continuing, in the event of a
Condemnation where the amount of the taking does not exceed the

 

- 96 -



--------------------------------------------------------------------------------

Restoration Threshold Amount, Borrower may settle and compromise such
Condemnation; provided that the same is effected in a commercially reasonable
and timely manner. In the event of a Condemnation where the amount of the taking
exceeds the Restoration Threshold Amount or if an Event of Default then exists,
Borrower may settle and compromise the Condemnation only with the consent of
Lender (which consent shall not be unreasonably withheld) and Lender shall have
the opportunity to participate, at Borrower’s cost, in any litigation and
settlement discussions in respect thereof and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If any Property or any portion thereof is taken by a
condemning authority, subject to the terms and conditions of any Wachovia Lease
or Ground Lease, Borrower shall promptly commence and diligently prosecute the
Restoration of such Property and otherwise comply with the provisions of Section
6.4. If any Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

 

Section 6.4. Restoration. The following provisions shall apply in connection
with the Restoration of any Property:

 

(a) If the Net Proceeds shall be less than the Restoration Threshold Amount and
the costs of completing the Restoration shall be less than the Restoration
Threshold Amount, provided that an Event of Default shall not have occurred and
be continuing, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement. If any Net Proceeds are received by
Borrower and may be retained by Borrower pursuant to the terms hereof, such Net
Proceeds shall, until completion of the Restoration, be held in trust for Lender
and shall be segregated from other funds of Borrower to be used to pay for the
cost of Restoration in accordance with the terms hereof.

 

(b) If the Net Proceeds are equal to or greater than the Restoration Threshold
Amount or the costs of completing the Restoration is equal to or greater than
the Restoration Threshold Amounts, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (vi) and (ix) as a result of such damage

 

- 97 -



--------------------------------------------------------------------------------

or destruction, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (ii) the net amount of the Award, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration,
provided that each of the following conditions is satisfied; provided, however,
in the event that any Wachovia Lease or Ground Lease requires Borrower to
restore the applicable Property following a Casualty or Condemnation, Lender
will disburse the Net Proceeds to Borrower pursuant to this Section 6.4 in
connection with the Restoration required under the applicable Wachovia Lease or
Ground Lease; provided, that, and for so long as, no event of default shall have
occurred by Borrower under the applicable Ground Lease, or by Borrower or
Wachovia under the applicable Wachovia Lease:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
applicable Property has been damaged, destroyed or rendered unusable as a result
of such fire or other casualty or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting the
applicable Property is taken, and such land is located along the perimeter or
periphery of the applicable Property, and no portion of the Improvements is
located on such land;

 

(C) Leases at the applicable Property requiring payment of annual rent equal to
eighty percent (80%) of the Gross Revenue received by Borrower during the twelve
(12) month period immediately preceding the Casualty or Condemnation, all
Material Leases at the applicable Property (including, without limitation, the
applicable Ground Lease, if any) shall remain in full force and effect during
and after the completion of the Restoration without abatement of rent beyond the
time required for Restoration, notwithstanding the occurrence of such Casualty
or Condemnation;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such damage or destruction or
taking, whichever the case may be, occurs) and shall diligently pursue the same
to satisfactory completion;

 

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the applicable Property as a result of the occurrence
of any such fire or other casualty or taking, whichever the case may be, will be
covered out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

- 98 -



--------------------------------------------------------------------------------

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date which is six (6) months prior to
the Maturity Date, (2) the earliest date required for such completion under the
terms of any Leases at the applicable Property (including, without limitation,
the applicable Ground Lease, if any), (3) such time as may be required under
applicable zoning law, ordinance, rule or regulation in order to repair and
restore the applicable Property to the condition it was in immediately prior to
such fire or other casualty or to as nearly as possible the condition it was in
immediately prior to such taking, as applicable or (4) the expiration of the
insurance coverage referred to in Section 6.1(a)(iii);

 

(G) the applicable Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements and the
applicable Ground Lease, if any and in accordance with the terms and conditions
of the Condominium Documents, if applicable;

 

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements
and the applicable Ground Lease, if any and in accordance with the terms and
conditions of the Condominium Documents, if applicable; and

 

(I) such fire or other casualty or taking, as applicable, does not result in the
loss of access to the applicable Property or the related Improvements.

 

(ii) The Net Proceeds shall be paid directly to Lender and shall be held by
Lender in an interest-bearing account and, until disbursed in accordance with
the provisions of this Section 6.4(b), shall constitute additional security for
the Debt and other obligations under the Loan Documents. The Net Proceeds (and
accrued interest thereon, if any) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the Restoration have been
paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the applicable Property
arising out of the Restoration which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the
applicable Title Insurance Policy.

 

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender

 

- 99 -



--------------------------------------------------------------------------------

and by an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the applicable Property have been obtained from all
appropriate governmental and quasi-governmental authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the applicable Title Insurance Policy, and Lender receives an
endorsement to the applicable Title Insurance Policy insuring the continued
priority of the lien of the related Security Instrument and evidence of payment
of any premium payable for such endorsement. If required by Lender, the release
of any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than twice every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty

 

- 100 -



--------------------------------------------------------------------------------

Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender (i) if the
Mezzanine Loan (or any portion thereof) remains outstanding, into the Mezzanine
Cash Collateral Account to be disbursed in accordance with the terms of the
Mezzanine Loan Documents, or (ii) if the Mezzanine Loan has been paid in full,
to Borrower, provided no Event of Default shall have occurred and shall be
continuing under the Note, this Agreement or any of the other Loan Documents.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be deposited into the Mezzanine Cash Collateral Account or returned
to Borrower as excess Net Proceeds pursuant to Section 6.4(b)(vii) may be
retained and applied by Lender toward the payment of the Debt whether or not
then due and payable in such order, priority and proportions as Lender in its
sole discretion shall deem proper, or, at the discretion of Lender, the same may
be (i) if the Mezzanine Loan (or any portion thereof) remains outstanding,
deposited into the Mezzanine Cash Collateral Account to be disbursed in
accordance with the terms of the Mezzanine Loan Documents, or (ii) if the
Mezzanine Loan has been paid in full, paid, either in whole or in part, to
Borrower for such purposes as Lender shall designate, in its discretion.

 

(d) In the event of foreclosure of the related Security Instrument with respect
to any Property, or other transfer of title to any Property in extinguishment in
whole or in part of the Debt all right, title and interest of Borrower in and to
the Policies that are not blanket Policies then in force concerning the
applicable Property and all proceeds payable thereunder shall thereupon vest in
the purchaser at such foreclosure or Lender or other transferee in the event of
such other transfer of title.

 

(e) Notwithstanding anything to the contrary contained in this Section 6.4, with
respect to any Casualty or Condemnation of the Condominium Property, the
applicable terms and conditions of the Condominium Documents and the terms and
conditions of this Section 6.4 (only to the extent the same do not conflict with
the applicable terms and conditions of the Condominium Documents) shall control
the disbursement of the Net Proceeds hereunder provided that (i) the Condominium
Documents are in full force and effect; (ii) no Event of Default has occurred
and is continuing; (iii) (A) Lender receives (1) the

 

- 101 -



--------------------------------------------------------------------------------

insurance proceeds payable to Borrower and (2) Borrower’s proportionate share of
Net Proceeds not applied to the repair or reconstruction of any portion of the
Building (as defined in the Condominium Documents) pursuant to the Condominium
Documents, and (B) all other Net Proceeds are paid to the Condominium Board of
Directors or the Trustee, as applicable, in accordance with the Condominium
Documents; (iv) the Trustee is a financial institution or trust company having a
long-term credit rating of not less than “A” (or its equivalent) by each of S&P
and Moody’s, and (v) each of the parties to the Condominium Documents
(including, without limitation, Borrower and the Condominium Board of Directors)
continues to comply in all material respects with all applicable terms and
conditions of the Condominium Documents related to the disbursement of said Net
Proceeds.

 

VII. RESERVE FUNDS

 

Section 7.1. Ground Rent Reserve.

 

(a) Borrower shall deposit with Lender on each Payment Date an amount (the
“Monthly Ground Rent Deposit”) equal to the Ground Rent that will be payable
under the Ground Leases for the month following the month in which such Payment
Date occurs (such amounts so deposited shall hereinafter be called the “Ground
Rent Reserve Funds”). The account in which the Ground Rent Reserve Funds are
held shall hereinafter be referred to as the “Ground Rent Reserve Account.” Such
deposit may be increased by Lender in the amount Lender deems is necessary in
its reasonable discretion based on any increases in the Ground Rent. Provided no
Event of Default has occurred and is continuing, Lender shall apply the Ground
Rent Reserve Funds to payments of Ground Rent for each Leasehold Property for
which Ground Rent Reserve Funds are being reserved hereunder. In making any
payment relating to Ground Rent Reserve Account, Lender may do so according to
any bill or statement given by the ground lessor under any Ground Lease without
inquiry into the accuracy of such bill or statement or into the validity of any
rent, additional rent or other charge thereof. If the amount of the Ground Rent
Reserve Funds shall exceed the amounts due for Ground Rent, Lender shall return
any excess to Borrower. Notwithstanding anything contained in this clause (a) to
the contrary, the Monthly Ground Rent Deposit shall not include, and Borrower
shall be responsible to pay, or cause to be paid, any Ground Rent for any
Leasehold Property subject to a Lease, which Lease provides that every monetary
and non-monetary obligation associated with managing, owning, developing and
operating such Leasehold Property, including, without limitation, the obligation
to pay Ground Rent, is an obligation of Wachovia or an Acceptable Replacement
Tenant (i.e., a “triple net” Lease).

 

(b) At Borrower’s option, in lieu of the requirements set forth in Section
7.1(a) with respect to Borrower’s obligation to make monthly deposits into the
Ground Rent Reserve Account, provided no Event of Default has occurred and is
then continuing, Borrower may at any time during the term of the Loan deliver to
Lender a Letter of Credit in an amount equal to the aggregate amount which
Borrower would otherwise be required to deposit for Ground Rent over the next
twelve (12) months (the “Ground Rent Letter of Credit”), which Ground Rent
Letter of Credit shall be subject to the provisions of Section 7.10 hereof and
whereupon the Ground Rent Reserve Funds then on deposit in the Ground Rent
Reserve Account shall be remitted to Borrower. In the event that Borrower
delivers the Ground Rent Letter of Credit to Lender, Borrower shall be
responsible for the payment of

 

- 102 -



--------------------------------------------------------------------------------

Ground Rent and Lender shall not be responsible therefor. At all times that the
Ground Rent Letter of Credit is being held by Lender, Borrower shall pay the
Ground Rent as the same become due and payable and furnish promptly to Lender
receipts for the payments thereof. Borrower shall provide Lender with notice of
any increases (or decreases) in the annual payments for Ground Rent no less than
sixty (60) days prior to any date such increase (or decrease) is first due and
payable and the Ground Rent Letter of Credit shall be increased (or decreased)
by an amount equal to such increased (or decreased) amount at least ten (10)
Business Days prior to the date such increased (or decreased) amount is first
due and payable. Upon any non-payment or delinquent payment of Ground Rent by
Borrower, Lender shall have the right, but not the obligation, to draw on the
Ground Rent Letter of Credit for purposes of making the payment of Ground Rent
on behalf of Borrower, whereupon Borrower’s obligation to make the monthly
payments required under Section 7.1(a) shall be immediately reinstated.

 

Section 7.2. Tax and Insurance Reserve.

 

(a) Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the
Taxes that Lender estimates will be payable during the next ensuing twelve (12)
months in order to accumulate with Lender sufficient funds to pay all such Taxes
at least thirty (30) days prior to their respective due dates, and (b)
one-twelfth of the Insurance Premiums that Lender estimates will be payable for
the renewal of the coverage afforded by the Policies upon the expiration thereof
in order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (a) and (b) above so deposited shall hereinafter be called the “Tax
and Insurance Reserve Funds”). The account in which the Tax and Insurance
Reserve Funds are held shall hereinafter be referred to as the “Tax and
Insurance Reserve Account.” The Tax and Insurance Reserve Funds and the payments
of interest or principal or both, payable pursuant to the Note, shall be added
together and shall be paid as an aggregate sum by Borrower to Lender. Lender
will apply the Tax and Insurance Reserve Funds to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.1.2
hereof and under each Security Instrument for each of those Properties for which
the Tax and Insurance Reserve Funds are being reserved hereunder. In making any
payment relating to the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of Tax and Insurance Reserve Funds
shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Reserve Account. If at any time Lender reasonably determines that the
amount then on deposit in the Tax and Insurance Reserve Account is not or will
not be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(a) and (b) above, Lender shall notify Borrower of such determination and
Borrower shall increase its monthly payments to Lender by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to delinquency of the Taxes and/or thirty (30) days prior to expiration of
the Policies, as the case may be. Notwithstanding anything contained in this
clause (a) to the contrary, the Tax and Insurance Reserve Funds shall not
include, and Borrower shall be responsible to pay, or cause to be paid, all
Taxes and Insurance Premiums

 

- 103 -



--------------------------------------------------------------------------------

required to be paid with respect to any Property subject to a Lease, which Lease
provides that every monetary and non-monetary obligation associated with
managing, owning, developing and operating such Property, including, without
limitation, the obligation to pay Taxes and Insurance Premiums, is an obligation
of Wachovia or an Acceptable Replacement Tenant (i.e., a “triple net” Lease).

 

(b) At Borrower’s option, in lieu of the requirements set forth in Section
7.2(a) with respect to Borrower’s obligation to make monthly deposits into the
Tax and Insurance Reserve Account, provided no Event of Default has occurred and
is then continuing, Borrower may at any time during the term of the Loan deliver
to Lender a Letter of Credit in an amount equal to the aggregate amount which
Borrower would otherwise be required to deposit for Taxes and Insurance Premiums
over the next twelve (12) months (the “Tax and Insurance Letter of Credit”),
which Tax and Insurance Letter of Credit shall be subject to the provisions of
Section 7.10 hereof and whereupon the Tax and Insurance Reserve Funds then on
deposit in the Tax and Insurance Reserve Account shall be remitted to Borrower.
In the event that Borrower delivers the Tax and Insurance Letter of Credit to
Lender, Borrower shall be responsible for the payment of Taxes and Insurance
Premiums and Lender shall not be responsible therefor. At all times that the Tax
and Insurance Letter of Credit is being held by Lender, Borrower shall pay the
Taxes and Insurance Premiums as the same become due and payable and furnish
promptly to Lender receipts for the payments thereof. Borrower shall provide
Lender with notice of any increases (or decreases) in the annual payments for
Taxes and Insurance Premiums no less than sixty (60) days prior to any date such
increase (or decrease) is first due and payable and the Tax and Insurance Letter
of Credit shall be increased (or decreased) by an amount equal to such increased
(or decreased) amount at least twenty (20) Business Days prior to the date such
increased (or decreased) amount is first due and payable. Upon any non-payment
or delinquent payment of Taxes or Insurance Premiums by Borrower, Lender shall
have the right, but not the obligation, to draw on the Tax and Insurance Letter
of Credit for purposes of making the payment of Taxes or Insurance Premiums on
behalf of Borrower, whereupon Borrower’s obligation to make the monthly payments
required under Section 7.2(a) shall be immediately reinstated.

 

Section 7.3. Replacement Reserve.

 

(a) So long as (i) the Debt Service Coverage Ratio is less than 1.50:1.00 and
(ii) less than seventy-five percent (75%) of the total number of rentable square
feet at the Properties is leased pursuant to Wachovia Leases having terms and
conditions substantially similar to those Wachovia Leases in effect as of the
Closing Date, Borrower shall pay to Lender on each Payment Date the Replacement
Reserve Monthly Deposit (such amounts so deposited shall hereinafter be called
the “Replacement Reserve Funds”) for replacements and repairs required to be
made to each Property during the calendar year (collectively, the
“Replacements”). The account in which the Replacement Reserve Funds are held
shall hereinafter be referred to as the “Replacement Reserve Account.” Lender
may reassess its estimate of the Replacement Reserve Monthly Deposit from time
to time, and may increase same upon thirty (30) days notice to Borrower if
Lender determines in its reasonable discretion that an increase is necessary to
maintain the proper maintenance and operation of any of the Properties.
Notwithstanding anything contained in this clause (a) to the contrary, the
Replacement Reserve Funds shall not include any costs of Replacements at any
Property

 

- 104 -



--------------------------------------------------------------------------------

which are required to be paid by Wachovia pursuant to the Wachovia Lease
applicable to such Property. At such time as (i) the Debt Service Coverage Ratio
is equal to or greater than 1.75:1.00 and (ii) seventy-five percent (75%) or
more of the total number of rentable square feet at the Properties is leased
pursuant to Wachovia Leases having terms and conditions substantially similar to
those Wachovia Leases in effect as of the Closing Date, all funds then on
deposit in the Replacement Reserve Account shall be returned to Borrower,
provided no Event of Default has occurred and is then continuing.

 

(b) Lender shall make disbursements from the Replacement Reserve Account to pay
Borrower only for the costs of the Replacements at the Properties for which the
Replacement Reserve Funds are being held pursuant to this Section 7.3. Lender
shall not be obligated to make disbursements from the Replacement Reserve
Account to reimburse Borrower for the costs of routine maintenance to any
Property. For the purposes of this Section, any item for which a disbursement
from the Replacement Reserve Account is requested shall hereinafter be called a
“Work Item.”

 

(c) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefore, upon completion of such
Replacements (or, upon partial completion) as determined by Lender. In no event
shall Lender be obligated to disburse funds from the Replacement Reserve Account
if an Event of Default exists.

 

(d) Each request for disbursement from the Replacement Reserve Account shall be
in a form reasonably approved by Lender and shall specify (i) the specific Work
Item for which the disbursement is requested, (ii) the quantity and price of
each item purchased, if the Work Item includes the purchase or replacement of
specific items, (iii) the price of all materials (grouped by type or category)
used in any Work Item other than the purchase or replacement of specific items,
and (iv) the cost of all contracted labor or other services applicable to each
Work Item for which such request for disbursement is made. With each request
Borrower shall certify that all Work Items have been made in accordance with all
applicable Legal Requirements of any Governmental Authority having jurisdiction
over the applicable Property, and in accordance with the Condominium Documents,
if applicable. Each request for disbursement shall include, upon Lender’s
request, copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Work Item, each
request shall include evidence satisfactory to Lender of payment of all such
amounts.

 

(e) Borrower shall pay all invoices in connection with the Work Items with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Work Item. In the case of payments made
by joint check, Lender may require a waiver of lien from each Person receiving
payment prior to Lender’s disbursement from the Replacement Reserve Account. Any
lien waiver delivered hereunder shall conform to the requirements of applicable
law and shall cover all work performed and materials supplied (including
equipment and

 

- 105 -



--------------------------------------------------------------------------------

fixtures) for the applicable Property by that contractor, supplier,
subcontractor, mechanic or materialman through the date covered by the current
reimbursement request (or, in the event that payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).

 

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than twice in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.

 

(g) With regard to disbursements from the Replacement Reserve Account, Borrower
shall make Replacements when required in order to keep the applicable Property
in condition and repair consistent with other first class, office properties in
the same market segment in the metropolitan area in which the applicable
Property is located, and to keep the applicable Property or any portion thereof
from deteriorating. Borrower shall complete all Replacements in a good and
workmanlike manner as soon as practicable following the commencement of making
each such Replacement.

 

(h) During the continuance of an Event of Default or a Low DSCR Period, Lender
reserves the right, at its option, to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Work Items to the extent the
estimated cost thereof exceeds $100,000, provided that any such approval shall
not be unreasonably withheld and should be delivered to the Borrower within five
(5) Business Days of any request thereof. Upon Lender’s request, Borrower shall
assign any contract or subcontract to Lender.

 

(i) During the continuance of an Event of Default or a Low DSCR Period, if
Lender determines in its reasonable discretion that any Work Item is not being
performed in a workmanlike or timely manner or that any Work Item has not been
completed in a workmanlike or timely manner, Lender shall have the option to
withhold disbursement for such unsatisfactory Work Item and to proceed under
existing contracts or to contract with third parties to complete such Work Item
and to apply the Replacement Reserve Funds toward the labor and materials
necessary to complete such Work Item, without providing any prior notice to
Borrower and to exercise any and all other remedies available to Lender upon an
Event of Default hereunder.

 

(j) In order to facilitate Lender’s completion or making of the Work Items,
Borrower grants Lender the right to enter onto the applicable Property and
perform any and all work and labor necessary to complete or make the Work Items
and/or employ watchmen to protect the applicable Property from damage. All sums
so expended by Lender, to the extent not from the Replacement Reserve Fund,
shall be deemed to have been advanced under the Loan to Borrower and secured by
the related Security Instrument. For this purpose Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake the Work Items in the name of Borrower.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked. Borrower empowers said attorney-in-fact as follows: (i)
to use any funds in the Replacement

 

- 106 -



--------------------------------------------------------------------------------

Reserve Account for the purpose of making or completing the Work Items; (ii) to
make such additions, changes and corrections to the Work Items as shall be
necessary or desirable to complete the Work Items; (iii) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against any Property, or as may be
necessary or desirable for the completion of the Work Items, or for clearance of
title; (v) to execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents; (vi) to prosecute and
defend all actions or proceedings in connection with any Property or the
rehabilitation and repair of any Property; and (vii) to do any and every act
which Borrower might do in its own behalf to fulfill the terms of this
Agreement.

 

(k) Nothing in this Section 7.3 shall: (i) make Lender responsible for making or
completing the Work Items; (ii) require Lender to expend funds in addition to
Replacement Reserve Funds to make or complete any Work Item; (iii) obligate
Lender to proceed with the Work Items; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Work Item.

 

(l) During the continuance of an Event of Default or a Low DSCR Period, Lender
may require an inspection of any Property at Borrower’s expense prior to making
a monthly disbursement from the Replacement Reserve Account in order to verify
completion of the Work Items for which reimbursement is sought. Lender may
require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and/or may require a copy of a
certificate of completion by an independent qualified professional acceptable to
Lender prior to the disbursement of any amounts from the Replacement Reserve
Account. Borrower shall pay the expense of the inspection as required hereunder,
whether such inspection is conducted by Lender or by an independent qualified
professional.

 

(m) The Work Items and all materials, equipment, fixtures, or any other item
comprising a part of any Work Item shall be constructed, installed or completed,
as applicable, free and clear of all mechanic’s, materialman’s or other liens
(except for those Liens existing on the date hereof which have been approved in
writing by Lender).

 

(n) Before each disbursement from the Replacement Reserve Account in excess of
$250,000, Lender may require Borrower to provide Lender with a search of title
to the applicable Property effective to the date of the disbursement, which
search shows that no mechanic’s or materialmen’s liens or other liens of any
nature have been placed against the applicable Property since the date of
recordation of the related Security Instrument and that title to the applicable
Property is free and clear of all Liens (other than the lien of the related
Security Instrument and any other Liens previously approved in writing by
Lender, if any).

 

(o) All Work Items shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the applicable Property, the
terms and conditions of the Condominium Documents, if applicable, and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

 

- 107 -



--------------------------------------------------------------------------------

(p) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Work Item. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

 

(q) During the continuance of an Event of Default, Lender may use the
Replacement Reserve Funds (or any portion thereof) for any purpose, including
but not limited to completion of the Work Items or for any other repair or
replacement to any Property or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion.

 

(r) The insufficiency of any balance in the Replacement Reserve Account shall
not relieve Borrower from its obligation to fulfill all preservation and
maintenance covenants in the Loan Documents.

 

(s) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
performance of the Replacements. Borrower shall assign to Lender all rights and
claims Borrower may have against all persons or entities supplying labor or
materials in connection with the Work Items; provided, however, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

 

(t) Intentionally Deleted.

 

(u) At Borrower’s option, in lieu of the requirements set forth in Section
7.3(a) with respect to Borrower’s obligation to make monthly deposits into the
Replacement Reserve Account, provided no Event of Default has occurred and is
then continuing, Borrower may at any time during the term of the Loan deliver a
Letter of Credit to Lender in an amount equal to the product of twelve (12)
multiplied by the Replacement Reserve Monthly Deposit (the “Replacement Reserve
Letter of Credit”), which Replacement Reserve Letter of Credit shall be subject
to the provisions of this Section 7.3(u) and Section 7.10 hereof.

 

(i) Upon the expiration of each calendar quarter subsequent to Borrower’s
delivery to Lender of the Replacement Reserve Letter of Credit, Borrower shall
be entitled to reduce the face amount of the Replacement Reserve Letter of
Credit by an amount equal to the lesser of (A) the amount of actual approved
costs of Replacements paid by Borrower during such calendar quarter and (B)
twenty five percent (25%) of the original face amount of the Replacement Reserve
Letter of Credit (as the same may be adjusted on each anniversary date as set
forth in this clause (i)). Borrower shall be entitled to reduce the face amount
of the Replacement Reserve Letter of Credit upon the delivery by Borrower to
Lender of a request for such reduction made

 

- 108 -



--------------------------------------------------------------------------------

identically to the request required to be made by Borrower before Replacement
Reserve Funds are disbursed from the Replacement Reserve Account as provided in
Section 7.3(d) and such other evidence as Lender shall reasonably request
demonstrating the amount of funds expended by Borrower for such actual approved
Replacement costs during the applicable period and that the applicable Work
Items have been completed. If Borrower shall have previously reduced the face
amount of the Replacement Reserve Letter of Credit, on or prior to the next
anniversary date of the issuance of the Replacement Reserve Letter of Credit,
Borrower shall increase the face amount of the Replacement Reserve Letter of
Credit to an amount equal to the product of twelve (12) multiplied by the
Replacement Reserve Monthly Deposit. If, as of any such anniversary date,
Borrower fails to increase the amount of the Replacement Reserve Letter of
Credit as required pursuant to the immediately preceding sentence, then (A)
Lender shall be entitled to draw immediately upon the then remaining amount
available under the Replacement Reserve Letter of Credit (if any) and deposit
such funds into the Replacement Reserve Account and (B) Borrower’s option to
deliver the Replacement Reserve Letter of Credit pursuant to this Section 7.3(u)
shall immediately cease and Borrower’s obligation to make monthly contributions
into the Replacement Reserve Account in accordance with Section 7.3(a) shall be
immediately reinstated.

 

(ii) In the event that Borrower delivers the Replacement Reserve Letter of
Credit to Lender, Borrower shall be responsible for the payment of all approved
Replacement costs and Lender shall not be responsible for disbursing funds to
Borrower therefor.

 

(iii) Upon any failure of Borrower to pay timely for any approved Replacement
costs, Lender shall have the right, but not the obligation, to draw on the
Replacement Reserve Letter of Credit for purposes of making the payment of such
approved Replacement costs on behalf of Borrower, whereupon Borrower’s
obligation to make monthly contributions into the Replacement Reserve Account in
accordance with Section 7.3(a) shall be immediately reinstated.

 

Section 7.4. Immediate Repair Reserve.

 

(a) On the Closing Date, Borrower shall deposit with Lender the amount set forth
on such Schedule 9 attached hereto (the “Immediate Repair Reserve Funds”). The
account in which the Immediate Repair Reserve Funds are held shall hereinafter
be referred to as the “Immediate Repairs Reserve Account.” Borrower shall
perform the repairs at the Properties as set forth on Schedule 9 (such repairs
shall hereinafter be referred to as the “Immediate Repairs”) on or before the
respective deadline for each Immediate Repair as set forth on Schedule 9.

 

(b) Lender shall disburse to Borrower the Immediate Repair Reserve Funds upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a request in writing signed by Borrower for payment to Lender at least
ten (10) days prior to the date on which Borrower requests such payment be made
and specifies the Immediate Repair or Repairs to be paid, which request shall
set forth (i) that all Immediate Repairs to be funded by the requested
disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements and the

 

- 109 -



--------------------------------------------------------------------------------

applicable Ground Lease, such certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority required in
connection with the Immediate Repairs, (ii) the identity of each Person that
supplied materials or labor in connection with the Immediate Repairs to be
funded or reimbursed by the requested disbursement, and (iii) that each such
Person has been paid in full or will be paid in full upon such disbursement,
such request to be accompanied by lien waivers or other evidence of payment
satisfactory to Lender (b) on the date such request is received by Lender and on
the date such payment is to be made, no Event of Default shall exist and remain
uncured, and (c) Lender shall have received such other evidence as Lender shall
reasonably request that the Immediate Repairs to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrower. Borrower shall not make a request for disbursement
from the Immediate Repairs Reserve Account more frequently than twice in any
calendar month and (except in connection with the final disbursement) the total
cost of all Immediate Repairs in any request shall not be less than $25,000.

 

(c) Notwithstanding anything to the contrary set forth in the first sentence of
Section 7.4(a), at Borrower’s option, provided no Event of Default has occurred
and is then continuing, Borrower may at any time during the term of the Loan
deliver a Letter of Credit to Lender in an amount equal to the amount of funds
then on deposit or required to be on deposit with Lender in the Immediate
Repairs Reserve Account (the “Immediate Repairs Letter of Credit”), which
Immediate Repairs Letter of Credit shall be subject to the provisions of Section
7.10 hereof and shall be maintained in the amount that would otherwise be
required to be maintained in cash in the Immediate Repairs Reserve Account. In
the event that Borrower delivers the Immediate Repairs Letter of Credit to
Lender, Borrower shall be responsible for the payment of all Immediate Repair
costs and Lender shall not be responsible for disbursing funds to Borrower
therefor. In the event that Borrower delivers the Immediate Repairs Letter of
Credit to Lender in replacement of funds then on deposit with Lender in the
Immediate Repairs Reserve Account, then, provided no Event of Default has
occurred and is then continuing, all funds then on deposit in the Immediate
Repairs Reserve Account shall be returned to Borrower.

 

Section 7.5. Rollover Reserve.

 

(a) Borrower shall deliver or cause to be delivered to Lender, as and when paid
by any tenant, any payment or other cash consideration payable by such tenant in
connection with the termination or surrender of such tenant’s Lease, which
payment or other cash consideration is either (i) in excess of $50,000 or (ii)
payable in connection with any Lease demising more than 2,500 rentable square
feet of space at any Property (such amounts so delivered shall hereinafter be
called the “Rollover Reserve Funds”), provided, however, in the event that the
tenant fails to pay such termination payment as and when required by the terms
of the applicable Lease, Borrower shall use commercially reasonable efforts to
collect such payment from the applicable tenant. The account in which the
Rollover Reserve Funds are held shall hereinafter be referred to as the
“Rollover Reserve Account.” The Rollover Reserve Funds shall be disbursed from
the Rollover Reserve Account in connection with the payment of (A) tenant
improvements and leasing commissions incurred by Borrower from time to time in
connection with the leasing or re-leasing of the Properties and/or (B) Capital
Expenditures or as otherwise agreed by Borrower and Lender. Any Rollover Reserve
Funds

 

- 110 -



--------------------------------------------------------------------------------

remaining in the Rollover Reserve Account after the Debt has been paid in full
shall be returned to Borrower. The Branch Agreement Reserve Funds shall not be
held in the Rollover Reserve Account, but rather shall be held in the Branch
Agreement Reserve Account pursuant to Section 7.7 hereof, and the Branch
Agreement Reserve Funds shall not be subject to this Section 7.5, but rather
shall be subject to Section 7.7 hereof.

 

(b) Notwithstanding anything to the contrary set forth in the first sentence of
Section 7.5(a), at Borrower’s option, provided no Event of Default has occurred
and is then continuing, Borrower may at any time during the term of the Loan
deliver a Letter of Credit to Lender in an amount equal to the amount of funds
then on deposit or required to be on deposit with Lender in the Rollover Reserve
Account (the “Rollover Reserve Letter of Credit”), which Rollover Reserve Letter
of Credit shall be subject to the provisions of Section 7.10 hereof and shall be
maintained in the amount that would otherwise be required to be maintained in
cash in the Rollover Reserve Account. In the event that Borrower delivers the
Rollover Reserve Letter of Credit to Lender, Borrower shall be responsible for
the payment of all tenant improvements and leasing commissions incurred in
connection with the leasing or re-leasing of the Properties and/or Capital
Expenditures and Lender shall not be responsible for disbursing funds to
Borrower therefor. In the event that Borrower delivers the Rollover Reserve
Letter of Credit to Lender in replacement of funds then on deposit with Lender
in the Rollover Reserve Account, then, provided no Event of Default has occurred
and is then continuing, all funds then on deposit in the Rollover Reserve
Account shall be returned to Borrower.

 

Section 7.6. Low DSCR Reserve. If a Low DSCR Period shall have commenced,
Borrower shall pay to Lender on the immediately succeeding Payment Date the
amount required pursuant to Section 4.1(b)(xi) of the Cash Management Agreement.
On or prior to the second Payment Date occurring immediately after the
commencement of a Low DSCR Period, Borrower shall deposit with Lender either (x)
Cash (such Cash so deposited, together with the funds paid by Borrower pursuant
to the preceding sentence hereof, shall hereinafter be called the “Low DSCR
Reserve Funds”) or (y) a Letter of Credit (the “Low DSCR Letter of Credit”), in
either case, in an amount determined by Lender (the “Low DSCR Cash Collateral
Amount”) equal to the amount necessary to cause the Debt Service Coverage Ratio
to equal at least 1.10:1.00 as of the date such Low DSCR Period commenced (each
of clauses (x) and (y), the “Low DSCR Cash Collateral”); provided, that if
Borrower elects to deposit with Lender Cash pursuant to clause (x) above,
Lender’s determination of the Low DSCR Cash Collateral Amount shall take into
account the Low DSCR Reserve Funds previously paid by Borrower pursuant to the
first sentence of this Section 7.6; and provided, further that Lender may
reassess the Low DSCR Cash Collateral Amount, and may require Borrower to
increase the amount of the Low DSCR Cash Collateral required to be deposited
with Lender pursuant to this Section 7.6, if in Lender’s determination an
increase thereof is necessary to cause the Debt Service Coverage Ratio to equal
at least 1.10:1.00 as of the conclusion of any calendar quarter subsequent to
the commencement of a Low DSCR Period. The account in which the Low DSCR Reserve
Funds are held shall hereinafter be referred to as the “Low DSCR Reserve
Account.” All Low DSCR Reserve Funds and any Low DSCR Letter of Credit shall be
held by Lender as additional collateral for the Debt. The Low DSCR Letter of
Credit shall be subject to the provisions of Section 7.10 hereof and shall be
maintained in the amount that would otherwise be required to be maintained in
Cash. Upon Borrower’s deposit with Lender

 

- 111 -



--------------------------------------------------------------------------------

of the Low DSCR Letter of Credit, provided no Event of Default has occurred and
is then continuing, Lender shall return to Borrower the Low DSCR Reserve Funds
then on deposit in the Low DSCR Reserve Account. Lender shall have the right,
but not the obligation, at any time during the continuance of an Event of
Default, in its sole and absolute discretion to (a) apply all or any portion of
the Low DSCR Reserve Funds then on deposit with Lender, and (b) draw upon in
full or in part the Low DSCR Letter of Credit and apply the funds thereof, in
either case, to the Debt, in such order and in such manner as Lender shall elect
in its sole and absolute discretion, including to make a prepayment of the Loan
(which prepayment made during the continuance of an Event of Default shall
include an amount equal to the Yield Maintenance Premium that would be required
if a Total Defeasance Event had occurred in an amount equal to the outstanding
principal amount of the Loan to be prepaid). Any Low DSCR Reserve Funds not
previously disbursed or applied by Lender, and any Low DSCR Letter of Credit
then being held by Lender, shall be returned to Borrower upon Lender’s
determination that the Debt Service Coverage Ratio has been equal to at least
1.10:1.00 at the conclusion of any two consecutive calendar quarters.

 

Section 7.7. Branch Agreement Reserve.

 

(a) Borrower shall deliver or cause to be delivered to Lender, as and when paid
by Sponsor, any payment or other cash consideration payable by Sponsor to
Borrower pursuant to the Guaranty in connection with any Property lease
assumption (each such Property, a “BALA Property”) pursuant to the Branch
Agreement (such amounts so delivered shall hereinafter be called the “Branch
Agreement Reserve Funds”). The account in which the Branch Agreement Reserve
Funds are held shall hereinafter be referred to as the “Branch Agreement Reserve
Account.” The Branch Agreement Reserve Funds shall not be held in the Rollover
Reserve Account, and shall not be subject to Section 7.5 hereof. If Lender
reasonably determines that (a) the Branch Agreement Reserve Funds attributable
to any BALA Property are sufficient to pay all costs and expenses which would be
incurred in connection with a partial defeasance of such BALA Property and (b)
all conditions set forth in Section 2.4.2 can be satisfied, Borrower may elect,
at its option, to use such Branch Agreement Reserve Funds applicable to such
BALA Property to conduct a partial defeasance in accordance with Section 2.4.2,
with the excess of such Branch Agreement Reserve Funds, if any, to be disbursed
to Borrower. If (i) Borrower elects not to conduct such partial defeasance or
(ii) Lender reasonably determines that either (a) the Branch Agreement Reserve
Funds attributable to any BALA Property are not sufficient to pay all costs and
expenses which would be incurred in connection with a partial defeasance of such
BALA Property, or (b) the conditions of Section 2.4.2 cannot be satisfied, then
such Branch Agreement Reserve Funds shall remain in the Branch Agreement Reserve
Account and shall be disbursed therefrom in connection with the tenant
improvements and leasing commissions reasonably approved by Lender and incurred
by Borrower from time to time in connection with the re-leasing of such BALA
Property; provided, that, if Borrower delivers to Lender a replacement Lease for
such BALA Property executed by an Acceptable Replacement Tenant, as tenant
thereunder, then Lender shall direct Agent to promptly thereafter disburse to
Borrower the undisbursed Branch Agreement Reserve Funds applicable to such BALA
Property then remaining in the Branch Agreement Reserve Account; provided,
further, that, if Borrower delivers to Lender a replacement Lease for such BALA
Property executed by a financial institution or other creditworthy entity which
is not an Acceptable Replacement Tenant, as tenant thereunder, then

 

- 112 -



--------------------------------------------------------------------------------

Lender shall direct Agent to promptly thereafter disburse to Borrower solely
from the Branch Agreement Reserve Funds attributable to such BALA Property (but
only to the extent of such Branch Agreement Reserve Funds) an amount equal to
the amount by which the sum of (x) the present value of the rent and other
charges payable under such replacement Lease (without giving effect to any Lease
term extensions and less any tenant improvement costs payable by landlord
thereunder) plus (y) the Branch Agreement Reserve Funds attributable to such
Property exceeds the present value of rent and other charges payable under the
remaining initial term of the Wachovia Lease for which the such Branch Agreement
Reserve Funds were paid to Borrower, as calculated by Lender using an
appropriate discount rate commensurate with the creditworthiness of the
financial institution or other creditworthy entity tenant under such replacement
Lease.

 

(b) Notwithstanding anything to the contrary set forth in the first sentence of
Section 7.7(a), at Borrower’s option, provided no Event of Default has occurred
and is then continuing, Borrower may at any time during the term of the Loan
deliver a Letter of Credit to Lender in an amount equal to the amount of funds
then on deposit or required to be on deposit with Lender in the Branch Agreement
Reserve Account (the “Branch Agreement Reserve Letter of Credit”), which Branch
Agreement Reserve Letter of Credit shall be subject to the provisions of Section
7.10 hereof and shall be maintained in the amount that would otherwise be
required to be maintained in cash in the Branch Agreement Reserve Account. In
the event that Borrower delivers the Branch Agreement Reserve Letter of Credit
to Lender, Borrower shall be responsible for the payment of all tenant
improvements and leasing commissions incurred in connection with the leasing or
re-leasing of the Properties and/or Capital Expenditures and Lender shall not be
responsible for disbursing funds to Borrower therefor. In the event that
Borrower delivers the Branch Agreement Letter of Credit to Lender in replacement
of funds then on deposit with Lender in the Branch Agreement Reserve Account,
then, provided no Event of Default has occurred and is then continuing, all
funds then on deposit in the Branch Agreement Reserve Account shall be returned
to Borrower.

 

Section 7.8. Special Release Reserve. Pursuant to Section 2.5.2(c)(ii) or (iii),
Borrower may be required to deposit with Lender from time to time the Additional
Release Amount with respect to any or all of the Special Release Properties,
together with Lender’s estimate of the Yield Maintenance Premium that would be
required in connection with a prepayment of the Loan in an amount equal to such
Additional Release Amount or the total costs and expenses associated with a
partial defeasance of the Loan in an amount equal to such Additional Release
Amount pursuant to Section 2.4.2, as applicable (such amounts so deposited in
the form of Cash shall hereinafter be called the “Special Release Reserve Funds”
and any Letter of Credit so deposited, the “Special Release Letter of Credit”).
The account in which the Special Release Reserve Funds are held shall
hereinafter be referred to as the “Special Release Reserve Account.” The Special
Release Letter of Credit shall be subject to the provisions of Section 7.10
hereof and shall be maintained in the amount that would otherwise be required to
be maintained in Cash. All Special Release Reserve Funds and any Special Release
Letter of Credit shall be held by Lender as additional collateral for the Debt.
If Borrower receives notice that Wachovia is exercising its option under the
Master Agreement and/or any Wachovia Lease to terminate any leased premises in
any of the Properties as a result of Wachovia’s election to lease additional
space at any Special Release Property which

 

- 113 -



--------------------------------------------------------------------------------

has been previously released from the lien of the applicable Security Instrument
and the other Loan Documents pursuant to Section 2.5.2, provided no Event of
Default has occurred and is then continuing, Borrower shall (a) notify Lender to
continue to hold all Special Release Reserve Funds and any Special Release
Letter of Credit as additional collateral for the Debt, or (b) if such notice
from Wachovia is received by Borrower after the Release Date and prior to the
Lockout Release Date, partially defease an amount of the Loan equal to the
Additional Release Amount for such Special Release Property, and satisfy all of
the requirements of Section 2.4.2 with respect to such partial defeasance, (c)
if such notice from Wachovia is received by Borrower on or prior to the Release
Date, direct Lender to apply the Additional Release Amount for such Special
Release Property, together with the Yield Maintenance Premium required pursuant
to this Agreement to be paid by Borrower in connection with such prepayment, to
the Debt, which Lender may do in such order and in such manner as Lender shall
elect in its sole and absolute discretion or (d) conduct a Property Substitution
in accordance with the terms and conditions of Section 2.6. If at any time
Lender reasonably determines that any amount paid by Borrower and being held in
the Special Release Reserve Account which represents Lender’s estimate of the
Yield Maintenance Premium that would be required in connection with a prepayment
of the Loan in amount equal to any Additional Release Amount or the total costs
and expenses associated with a partial defeasance of the Loan in an amount equal
to any Additional Release Amount pursuant to Section 2.4.2 is not or will not be
sufficient to pay either such Yield Maintenance Premium or such partial
defeasance costs and expenses, as applicable, Lender shall notify Borrower of
such determination and Borrower shall pay to Lender on the Payment Date
immediately following such notification the amount that Lender estimates is
sufficient to make up the deficiency. Lender shall have the right, but not the
obligation, at any time during the continuance of an Event of Default, in its
sole and absolute discretion to (a) apply all or any portion of the Special
Release Reserve Funds then on deposit with Lender, and (b) draw upon in full or
in part the Special Release Letter of Credit and apply the funds thereof, in
either case, to the Debt, in such order and in such manner as Lender shall elect
in its sole and absolute discretion, including to make a prepayment of the Loan
(which prepayment made during the continuance of an Event of Default shall
include an amount equal to the Yield Maintenance Premium that would be required
if a Total Defeasance Event had occurred in an amount equal to the outstanding
principal amount of the Loan to be prepaid). Any Additional Release Amount
applied to the Debt by operation of this Section 7.8 shall be so applied on a
Payment Date.

 

Section 7.9. Reserve Funds, Generally. Borrower grants to Lender a first
priority perfected security interest in each of the Reserve Funds and any and
all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in any or all of the Reserve Funds to the payment of the Debt in any order in
its sole discretion. The Reserve Funds shall be held in interest bearing
accounts in accordance with the terms of the Cash Management Agreement and all
earnings or interest on a Reserve Fund shall be added to and become a part of
such Reserve Fund and, provided no Event of Default has occurred and is then
continuing, all such earnings or interest shall be disbursed on a quarterly
basis to Borrower. Borrower shall not, without obtaining the prior written
consent of Lender, further pledge, assign or grant any security interest in any
Reserve Fund or the monies deposited

 

- 114 -



--------------------------------------------------------------------------------

therein or permit any lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC 1 Financing Statements, except those naming Lender as
the secured party, to be filed with respect thereto. Any funds remaining in any
of the Accounts (as defined in the Cash Management Agreement) upon satisfaction
in full of the Debt or upon a Total Defeasance Event shall be (i) if the
Mezzanine Loan (or any portion thereof) remains outstanding, deposited into the
Mezzanine Cash Collateral Account to be disbursed in accordance with the terms
of the Mezzanine Loan Documents, or (ii) if the Mezzanine Loan has been paid in
full, returned to Borrower pursuant to written instructions of Borrower.

 

Section 7.10. Letters of Credit, Generally.

 

(a) Borrower may deliver to Lender a Letter of Credit in accordance with the
provisions of this Section 7.10 in lieu of the deposits required to be made or
previously made in accordance with Sections 7.1(a), 7.2(a). 7.3(a), 7.4(a),
7.5(a), 7.6(a), 7.7(a) and 7.8 (the “Applicable Accounts”); provided that any
such Letter of Credit shall be accompanied by an instrument reasonably
acceptable to Lender whereby the applicant/obligor under such Letter of Credit
shall have waived all rights of subrogation against Borrower thereunder until
the Debt has been paid in full. The aggregate amount of any Letter of Credit and
cash on deposit with respect to the Applicable Accounts shall at all times be as
provided pursuant to Sections 7.1(b), 7.2(b). 7.3(u), 7.4(c), 7.5(b), 7.6(a),
7.7(b) and 7.8. Borrower shall provide Lender no less than thirty (30) days
prior notice of Borrower’s election to deliver a Letter of Credit to Lender and
Borrower shall pay to Lender upon demand all of Lender’s costs and expenses in
connection therewith, including, without limitation, reasonable attorneys’ fees.
If Borrower delivers to Lender a Letter of Credit in accordance with the
provisions of this Section 7.10 in lieu of the deposits required to be made or
previously made in any Applicable Account, Borrower shall deliver to Lender a
New Insolvency Opinion if any of the repayment obligations under such Letter of
Credit are borne by any Affiliate of Borrower. Neither Borrower nor the
applicant/obligor under any Letter of Credit shall be entitled to draw upon any
such Letter of Credit. Upon thirty (30) days notice to Lender, Borrower may
replace a Letter of Credit with a cash deposit to any Applicable Account in the
amount required pursuant to the applicable Section hereof only if the applicable
Letter of Credit has been outstanding for more than six (6) months. In addition,
if Borrower shall, at any time, receive notice that the bank issuing any Letter
of Credit has ceased to be an Approved Bank, before being required to replace
such Letter of Credit with a cash deposit as provided in the immediately
preceding sentence, Borrower shall have ten (10) Business Days after receipt of
notice to replace such Letter of Credit with another Letter of Credit in the
same face amount as the replaced Letter of Credit, which new Letter of Credit
shall be issued by an Approved Bank. If Borrower elects to replace a Letter of
Credit with a cash deposit in accordance with the terms and conditions hereof,
Borrower shall deposit with Lender an amount equal to the amount that would have
accumulated in any Applicable Account if such Letter of Credit had not been
delivered.

 

(b) Each Letter of Credit delivered under this Agreement shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to the payment of the Debt in such order, proportion
or priority as Lender may determine. Any such application to

 

- 115 -



--------------------------------------------------------------------------------

the Debt after an Event of Default that remains uncured shall be subject to the
payment by Borrower of an amount equal to the Yield Maintenance Premium that
would be required if a Total Defeasance Event had occurred in an amount equal to
the outstanding principal amount of the Loan to be satisfied or prepaid. On the
Maturity Date, any such Letter of Credit may be applied to reduce the Debt.

 

(c) In addition to any other right Lender may have to draw upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the following additional rights to draw in full any Letter of Credit: (i) with
respect to any evergreen Letter of Credit, if Lender has received a notice from
the issuing bank thereof that such Letter of Credit will not be renewed and a
substitute Letter of Credit (or appropriate cash collateral pursuant to Section
7.10(a)) is not provided at least thirty (30) days prior to the date on which
such Letter of Credit is scheduled to expire, notwithstanding any Property
Substitution elected by Borrower but not completed pursuant to Section 7.8 by
such date; (ii) with respect to any Letter of Credit with a stated expiration
date, if Lender has not received a substitute Letter of Credit (or appropriate
cash collateral pursuant to Section 7.10(a)) at least thirty (30) days prior to
the date on which such Letter of Credit is scheduled to expire, notwithstanding
any Property Substitution elected by Borrower but not completed pursuant to
Section 7.8 by such date; (iii) upon receipt of a notice from the issuing bank
that such Letter of Credit will be terminated (except if the termination of such
Letter of Credit is permitted pursuant to the terms and conditions of this
Agreement or a substitute Letter of Credit or appropriate cash collateral
pursuant to Section 7.10(a) is provided), notwithstanding any Property
Substitution elected by Borrower but not completed pursuant to Section 7.8; or
(iv) if Lender has received notice that the bank issuing such Letter of Credit
shall cease to be an Approved Bank and Borrower shall have not replaced such
Letter of Credit with a Letter of Credit issued by an Approved Bank (or
appropriate cash collateral pursuant to Section 7.10(a)) within ten (10)
Business Days after notice thereof, notwithstanding any Property Substitution
elected by Borrower but not completed pursuant to Section 7.8 by such date.
Notwithstanding anything to the contrary contained above in this Section
7.10(c), Lender is not obligated to draw on any Letter of Credit upon the
happening of an event specified in clauses (i), (ii), (iii) or (iv) above and
shall not be liable for any losses incurred by Borrower due to the insolvency of
the bank issuing any Letter of Credit if Lender has not drawn on such Letter of
Credit.

 

VIII. DEFAULTS

 

Section 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i) if (A) any payment of principal and interest including without limitation
the Debt Service Payment Amount and the payment due on the Maturity Date is not
paid on or prior to the date when due or (B) any other portion of the Debt is
not paid on or within five (5) days after the same is due;

 

(ii) if any of the Taxes or Other Charges are not paid on or before the date
when the same are due and payable;

 

- 116 -



--------------------------------------------------------------------------------

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

 

(iv) if Borrower transfers or encumbers any portion of any of the Properties
without Lender’s prior written consent or otherwise violates the provisions of
Article 6 of any Security Instrument;

 

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

 

(vi) if Borrower or any guarantor under any guaranty issued in connection with
the Loan shall make an assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
any guarantor under any guarantee issued in connection with the Loan or if
Borrower or such guarantor shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower or such guarantor, or if
any proceeding for the dissolution or liquidation of Borrower or such guarantor
shall be instituted; provided, however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower or such
guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) if Borrower breaches any of its respective material negative covenants
contained in Section 5.2 or any material covenant contained in Section 4.1.30;

 

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice and the expiration of such grace period;

 

(xi) if any of the assumptions contained in the Insolvency Opinion, or in any
other “non-consolidation” opinion delivered to Lender in connection with the
Loan, or in any New Insolvency Opinion delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;

 

(xii) if (A) Borrower shall fail in the payment of any rent, additional rent or
other charge mentioned in or made payable by any Ground Lease as and when such
rent or other charge is payable (unless waived by the ground lessor under such
Ground Lease), (B) there shall occur any default by Borrower, as tenant under
any Ground

 

- 117 -



--------------------------------------------------------------------------------

Lease, in the observance or performance of any term, covenant or condition of
the Ground Lease on the part of Borrower, to be observed or performed (unless
waived by the ground lessor under such Ground Lease), (C) if any one or more of
the events referred to in any Ground Lease shall occur which would cause the
Ground Lease to terminate without notice or action by the ground lessor under
such Ground Lease or which would entitle the ground lessor to terminate such
Ground Lease and the term thereof by giving notice to Borrower, as tenant
thereunder (unless waived by the ground lessor under such Ground Lease), (D) if
the leasehold estate created by any Ground Lease shall be surrendered or any
Ground Lease shall be terminated or canceled for any reason or under any
circumstances whatsoever or (E) if any of the terms, covenants or conditions of
any Ground Lease shall in any manner be modified, changed, supplemented,
altered, or amended without the consent of Lender;

 

(xiii) if the Master Agreement shall be surrendered, terminated or canceled for
any reason or under any circumstance whatsoever, or any term of the Master
Agreement shall be materially modified or supplemented without Lender’s prior
written consent;

 

(xiv) the occurrence of any Non-Integration Event or material default under the
Master Agreement not consented to by Lender;

 

(xv) if Borrower shall continue to be in default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period and provided further that
Borrower shall have commenced to cure such Default within such 30-day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30-day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed ninety (90) days; or

 

(xvi) if there shall be a default under any of the other Loan Documents beyond
any applicable notice and cure periods contained in such documents, whether as
to Borrower, Guarantor or any Property, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Properties, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the

 

- 118 -



--------------------------------------------------------------------------------

Loan Documents against Borrower and any and all of the Properties, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and all other obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

Section 8.2. Remedies.

 

(a) Upon the occurrence of and during the continuation of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to any Property. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Security Instrument has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full.

 

(b) With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
particular Property for the satisfaction of any of the Debt in preference or
priority to the Properties, and Lender may seek satisfaction out of all or less
than all of the Properties or any part of any Property, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose one or more of the Security Instruments in
any manner and for any amounts secured by the Security Instruments then due and
payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Lender may foreclose one or more of the
Security Instruments to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose one or more of the Security Instruments to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Security Instruments as Lender may elect.
Notwithstanding one or more partial foreclosures, the Properties shall remain
subject to the Security Instruments to secure payment of sums secured by the
Security Instruments and not previously recovered.

 

- 119 -



--------------------------------------------------------------------------------

(c) Without limitation to any of the foregoing remedies, upon the occurrence and
during the continuation of an Event of Default, Lender shall have the right from
time to time to sever the Note and the other Loan Documents into one or more
separate notes, mortgages and other security documents (the “Severed Loan
Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power.

 

Section 8.3. Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

IX. SPECIAL PROVISIONS

 

Section 9.1. Sale of Security Instruments and Securitization.

 

(a) Lender shall have the right (i) to sell, pledge, assign or otherwise
transfer the Loan or any portion thereof as a whole loan, (ii) to sell
participation interests in the Loan, (iii) to securitize the Loan or any portion
thereof in a single asset securitization or a pooled loan securitization or (iv)
further divide the Loan into two or more separate notes or components. (The
transactions referred to in clauses (i), (ii), (iii) and (iv) shall hereinafter
be referred to collectively as “Secondary Market Transactions” and the
transactions referred to in clause (iii) shall hereinafter be referred to as a
“Securitization.” Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities”).

 

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:

 

- 120 -



--------------------------------------------------------------------------------

(i) (A) provide updated financial and other information with respect to each
Property, the business operated at each Property, Borrower and the Managers, (B)
provide updated budgets relating to each of the Properties and (C) provide
updated appraisals, market studies, environmental reviews (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations of each Property (the “Updated Information”), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;

 

(ii) provide opinions of counsel, which may be relied upon by Lender, the Rating
Agencies and their respective counsel, agents and representatives, as to
non-consolidation, or any other opinion customary in Secondary Market
Transactions or reasonably required by the Rating Agencies with respect to the
Properties and Borrower and Affiliates, which counsel and opinions shall be
satisfactory to Lender and the Rating Agencies;

 

(iii) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may reasonably
require; and

 

(iv) execute amendments to the Loan Documents and Borrower’s organizational
documents reasonably requested by Lender; provided, however, that Borrower shall
not be required to modify or amend any Loan Document if such modification or
amendment would (A) change the interest rate, the stated maturity or the
amortization of principal as set forth herein or in the Note, (B) modify or
amend any other material economic or other material term of the Loan, (C) result
in operational changes that are unduly burdensome, or (D) materially increase
Borrower’s obligations under the Loan Documents.

 

(c) If requested by Lender, Borrower shall provide Lender with the following
financial statements (it being understood that Lender shall request (i) full
financial statements if it anticipates that the principal amount of the Loan at
the time of Securitization may, or if the principal amount of the Loan at any
time during which the Loan is included in a Securitization does, equals or
exceeds 20% of the aggregate principal amount of all mortgage loans included in
the Securitization and (ii) summaries of such financial statements if the
principal amount of the Loan at any such time equals or exceeds 10% of such
aggregate principal amount):

 

(i) As of the Closing Date, a balance sheet with respect to each Property
(individually and on an aggregate basis) for the two most recent Fiscal Years,
meeting the requirements of Section 210.3-01 of Regulation S-X of the Securities
Act and statements of income and statements of cash flows with respect to each
Property (individually and on an aggregate basis) for the three most recent
Fiscal Years, meeting the requirements of Section 210.3-02 of Regulation S-X,
and, to the extent that such balance sheet is more than 135 days old as of the
Closing Date, interim financial statements of each Property (individually and on
an aggregate basis) meeting

 

- 121 -



--------------------------------------------------------------------------------

the requirements of Sections 210.3-01 and 210.3-02 of Regulation S-X (all of
such financial statements, collectively, the “Standard Statements”); provided,
however, with respect to any Property that has been acquired by Borrower from an
unaffiliated third party (an “Acquired Property”) and as to which the other
conditions set forth in Section 210.3-14 of Regulation S-X for the provision of
financial statements in accordance with such Section have been met (other than
any Property that is a hotel, nursing home or other property that would be
deemed to constitute a business and not real estate under Regulation S-X and as
to which the other conditions set forth in Section 210.3-05 of Regulation S-X
for provision of financial statements in accordance with such Section have been
met (a “Business Property”)), in lieu of the Standard Statements otherwise
required by this Section 9.1(c)(i), Borrower shall instead provide the financial
statements required by such Section 210.3-14 of Regulation S-X; provided,
further, however, with respect to any Business Property which is an Acquired
Property, Borrower shall instead provide the financial statements required by
Section 210.3-05 (such Section 210.3-14 or Section 210.3-05 financial statements
referred to herein as “Acquired Property Statements”).

 

(ii) Not later than 30 days after the end of each fiscal quarter following the
Closing Date, a balance sheet of each Property (individually and on an aggregate
basis) as of the end of such fiscal quarter, meeting the requirements of Section
210.3-01 of Regulation S-X, and statements of income and statements of cash
flows of each Property (individually and on an aggregate basis) for the period
commencing on the day following the last day of the most recent Fiscal Year and
ending on the date of such balance sheet and for the corresponding period of the
most recent Fiscal Year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such corresponding period of the most
recent Fiscal Year Acquired Property Statements were permitted to be provided
hereunder pursuant to paragraph (i) above, Borrower shall instead provide
Acquired Property Statements for such corresponding period). If requested by
Lender, Borrower shall also provide “summarized financial information,” as
defined in Section 210.1-02(bb) of Regulation S-X, with respect to such
quarterly financial statements.

 

(iii) Not later than 60 days after the end of each Fiscal Year following the
Closing Date, a balance sheet of each Property (individually and on an aggregate
basis) as of the end of such Fiscal Year, meeting the requirements of Section
210.3-01 of Regulation S-X, and statements of income and statements of cash
flows of each Property (individually and on an aggregate basis) for such Fiscal
Year, meeting the requirements of Section 210.3-02 of Regulation S-X. If
requested by Lender, Borrower shall provide summarized financial information
with respect to such annual financial statements.

 

(iv) Upon ten (10) Business Days after notice from Lender in connection with the
Securitization of this Loan, such additional financial statements, such that, as
of the date (each, a “Disclosure Document Date”) of each Disclosure Document,
Borrower shall have provided Lender with all financial statements as described
in paragraph (i) above; provided that the Fiscal Year and interim periods for
which such financial statements shall be provided shall be determined as of such
Disclosure Document Date.

 

- 122 -



--------------------------------------------------------------------------------

(v) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
Legal Requirements are other than as provided herein, then notwithstanding the
provisions of this Section, Lender may request, and Borrower shall promptly
provide, such combination of Acquired Property Statements and/or Standard
Statements as may be necessary for such compliance.

 

(vi) Any other or additional financial statements, or financial, statistical or
operating information, as shall be required pursuant to Regulation S-X or other
Legal Requirements in connection with any Disclosure Document or any filing
under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter, an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by Lender to meet disclosure, rating agency or marketing
requirements.

 

All financial statements provided by Borrower pursuant to this Section 9.1(c)
shall be prepared in accordance with GAAP, and shall meet the requirements of
Regulation S-X and other applicable Legal Requirements. All financial statements
relating to a Fiscal Year shall be audited by the independent accountants in
accordance with generally accepted auditing standards, Regulation S-X and all
other applicable Legal Requirements, shall be accompanied by the manually
executed report of the independent accountants thereon, which report shall meet
the requirements of Regulation S-X and all other applicable Legal Requirements,
and shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All other
financial statements shall be certified by the chief financial officer of
Borrower, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this paragraph.

 

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Lender reserves the right at any time prior to a Securitization
to modify the allocation of the outstanding principal balances, interest rates,
payment schedules and other related terms of the Loan and the Mezzanine Loan,
and Borrower covenants and agrees to (i) execute amendments to the Loan
Documents, the Mezzanine Loan Documents and Borrower’s and Mezzanine Borrower’s
organizational documents reasonably requested by Lender in connection with any
such modification(s), (ii) provide Lender with opinions of counsel in form and
substance substantially similar to those delivered by Borrower to Lender on the
Closing Date and (iii) deliver to Lender title insurance endorsements to the
Title Insurance Policies reasonably requested by Lender, provided that such
modification(s) shall not (a) increase the weighted average interest rate of the
Loan and the Mezzanine Loan, (b) change the stated maturity date of the Loan as
set forth herein or that of the Mezzanine Loan as set forth in the Mezzanine
Loan Documents, (c) increase the aggregate monthly debt service of

 

- 123 -



--------------------------------------------------------------------------------

the Loan and the Mezzanine Loan or (d) modify or amend any other material
economic or other material term of the Loan or the Mezzanine Loan. If Lender
elects to modify the allocation of the outstanding principal balances of the
Loan and the Mezzanine Loan such that the outstanding principal balance of the
Mezzanine Loan shall be increased, and the outstanding principal balance of the
Loan shall be decreased, then, to effectuate the foregoing, Mezzanine Lender
will be deemed to have made a new loan to Mezzanine Borrower in the amount of
such increase, and Mezzanine Borrower will be deemed to have contributed the
amount of the new loan to Borrower, and Borrower will be deemed to have applied
the contribution to pay down the Loan in the amount of such new loan amount. If
Lender elects to modify the allocation of the outstanding principal balances of
the Loan and the Mezzanine Loan such that the outstanding principal balance of
the Loan shall be increased, and the outstanding principal balance of the
Mezzanine Loan shall be decreased, then, to effectuate the foregoing, Lender
will be deemed to have made a new loan to Borrower in the amount of such
increase, and Borrower will be deemed to have distributed the amount of the new
loan to Mezzanine Borrower in the form of a dividend, and Mezzanine Borrower
will be deemed to have applied the distribution to pay down the Mezzanine Loan
in the amount of such new loan amount.

 

9.1.2. Loan Components. Borrower covenants and agrees that in connection with
any Securitization of the Loan or the transactions referred to in clause (iv) of
Section 9.1(a), upon Lender’s request Borrower shall deliver one or more new
component notes to replace the original note or modify the original note to
reflect multiple components of the Loan (and such new notes or modified note
shall have the same initial weighted average coupon as the original note, but
such new notes or modified note may subsequently change the weighted average
coupon and apply principal, interest rates and amortization of the Loan between
the components in a manner specified by Lender in its sole discretion) and
modify the Cash Management Agreement with respect to the newly created
components such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum bond execution for the Loan, provided, however, the monthly Debt
Service Payment Amount shall not change. In the event of a prepayment of the
Loan, Lender shall be entitled to apply the amount of such prepayment to one or
more of the new component notes as Lender in its sole discretion decides. Lender
shall have the same rights to sell or otherwise transfer, participate or
securitize one or more of the divided, amended, modified or otherwise changed
notes or components, individually or collectively, as Lender has with respect to
the Loan.

 

9.1.3. Securitization Costs. All third party costs and expenses incurred by
Lender in connection with any Secondary Market Transaction and all reasonable
out-of-pocket costs and expenses incurred by Borrower in connection with
Borrower’s complying with requests made under this Section 9.1 shall be paid by
Lender, provided, however, that the foregoing shall not require Lender to pay or
reimburse Borrower for any costs and expenses that Borrower would otherwise be
required to pay or reimburse Lender for under any other provision of this
Agreement in the event that no Secondary Market Transaction had occurred.

 

- 124 -



--------------------------------------------------------------------------------

Section 9.2. Securitization Indemnification.

 

(a) (a) Borrower understands that certain of the information provided to Lender
in connection with the Loan (collectively, the “Provided Information”) may be
included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus, prospectus supplement or private
placement memorandum (each, a “Disclosure Document”) and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), or provided or made available to
investors or prospective investors in the Securities, the Rating Agencies, and
service providers relating to the Securitization. In the event that the
Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.

 

(b) Borrower agrees to provide in connection with each of (i) a preliminary and
a private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an indemnification certificate (A)
certifying that Borrower has carefully examined such memorandum or prospectus,
as applicable, including without limitation, the sections (including risk
factors) pertaining to the Loan, the Loan Documents, the Borrower, the
Condominium Documents, the Ground Leases and the Properties and such sections
(and any other sections reasonably requested) do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (B) indemnifying Lender (and for purposes of this
Section 9.2, Lender hereunder shall include its officers and directors), the
Affiliate of Lehman Brothers Inc. (“Lehman”) that has filed the registration
statement relating to the securitization (the “Registration Statement”), each of
its directors, each of its officers who have signed the Registration Statement
and each Person or entity who controls the Affiliate within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Lehman Group”), and Lehman, each of its directors and each
Person who controls Lehman within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act (collectively, the “Underwriter Group”)
for any losses, claims, damages or liabilities (collectively, the “Liabilities”)
to which Lender, the Lehman Group or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in such sections or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated in such sections or necessary in order to
make the statements in such sections or in light of the circumstances under
which they were made, not misleading and (C) agreeing to reimburse Lender, the
Lehman Group and the Underwriter Group for any legal or other expenses
reasonably incurred by Lender and Lehman in connection with investigating or
defending the Liabilities; provided, however, that Borrower will be liable in
any such case under clauses (B) or (C) above only to the extent that any such
loss claim, damage or liability arises out of or is based upon any such untrue
statement or omission made therein in reliance upon and in conformity with
information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the memorandum or prospectus or in connection with the
underwriting of the debt, including, without limitation, financial statements of
Borrower, operating statements, rent rolls, environmental site assessment
reports and property condition reports

 

- 125 -



--------------------------------------------------------------------------------

with respect to the Properties. This indemnity agreement will be in addition to
any liability which Borrower may otherwise have. Moreover, the indemnification
provided for in Clauses (B) and (C) above shall be effective whether or not an
indemnification certificate described in (A) above is provided and shall be
applicable based on information previously provided by Borrower or its
Affiliates if Borrower does not provide the indemnification certificate.

 

(c) In connection with filings under the Exchange Act, Borrower agrees to
indemnify (i) Lender, the Lehman Group and the Underwriter Group for Liabilities
to which Lender, the Lehman Group or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in the Provided Information in order to make the statements in the
Provided Information, in light of the circumstances under which they were made
not misleading and (ii) reimburse Lender, the Lehman Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Lehman
Group or the Underwriter Group in connection with defending or investigating the
Liabilities.

 

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party to
parties. The indemnifying party shall not be liable for the expenses of more
than one such separate counsel unless an indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another indemnified party.

 

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreements provided for in Section 9.2(b) or (c) is or are
for any reason held to be unenforceable by an indemnified party in respect of
any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would

 

- 126 -



--------------------------------------------------------------------------------

otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such losses, claims, damages or liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) Lehman’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

Section 9.3. Rating Surveillance. Borrower will retain the Rating Agencies to
provide rating surveillance services on any certificates issued in a
Securitization. Such rating surveillance will be at the expense of Borrower in
an amount determined by Lender in its reasonable discretion prior to the
occurrence of a Securitization and such expense (the “Rating Surveillance
Charge”) will be paid in monthly installments.

 

Section 9.4. Exculpation. Notwithstanding anything the contrary, subject to the
qualifications below, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in the Note, this
Agreement, the Security Instruments or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, any or all of the
Security Instruments and the other Loan Documents, or in any or all of the
Properties, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Properties, in the
Rents and in any other collateral given to Lender, and Lender, by accepting the
Note, this Agreement, the Security Instruments and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Security Instruments or the other
Loan Documents. The provisions of this Section shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under any of the Security Instruments; (c) affect the validity or enforceability
of any guaranty made in connection with the Loan or any of the rights and
remedies of Lender thereunder; (d) impair the right of Lender to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignments of
Leases; (f) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by each
of the Security

 

- 127 -



--------------------------------------------------------------------------------

Instruments or to commence any other appropriate action or proceeding in order
for Lender to exercise its remedies against any or all of the Properties; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

 

(i) fraud or intentional misrepresentation by Borrower or Guarantor in
connection with the Loan;

 

(ii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in this Agreement concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in either document;

 

(iii) intentional waste of any Property or the removal or disposal (other than
in the ordinary course) of any portion of any Property following the occurrence
and during the continuance of an Event of Default;

 

(iv) the misapplication or conversion by Borrower of (A) any insurance proceeds
paid by reason of any loss, damage or destruction to any Property, (B) any
awards or other amounts received in connection with the Condemnation of all or a
portion of any Property and (C) any Rents during the continuance of an Event of
Default;

 

(v) any security deposits, advance deposits or any other deposits collected with
respect to any Property which are not delivered to Lender upon a foreclosure of
any Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

 

(vi) Borrower’s indemnifications of Lender set forth in Section 9.2 hereof;

 

(vii) Borrower fails to obtain Lender’s prior written consent to any subordinate
financing or other voluntary lien encumbering any of the Properties;

 

(viii) Borrower fails to obtain Lender’s prior written consent to any
assignment, transfer, or conveyance of any Property or any interest therein as
required by the Loan Agreement or any Security Instrument;

 

(ix) the pending legal proceeding evidenced by that certain Complaint for
Declaratory Relief and Specific Performance filed in the Circuit Court of the
Fourth Judicial Circuit in and for Duval County, Florida, showing SB Jax, LLC,
as plaintiff, and Wachovia and AFRT, as defendants, in connection with that
certain property known as “Center Square Parking” located at 100 North Hogan
Street, Jacksonville, Florida;

 

- 128 -



--------------------------------------------------------------------------------

(x) Borrower fails to maintain its status as a single purpose entity, as
required by, and in accordance with the terms and provisions of the Loan
Agreement;

 

(xi) the breach of Section 4.1.39 hereof (related to the Branch Agreement);

 

(xii) the failure by Sponsor to pay to Borrower an amount equal to any payments
it will receive in connection with any Property lease assumption pursuant to the
Branch Agreement in consideration of Borrower’s approval of such lease
assumption and release of Wachovia from liability under such lease pursuant to
the Branch Agreement Side Letter; and

 

(xiii) the occurrence of any Non-Integration Event under the Master Agreement
not consented to by Lender.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by any Security Instrument or to require that all collateral
shall continue to secure all of the Debt owing to Lender in accordance with the
Loan Documents, and (B) the Debt shall be fully recourse to Borrower in the
event that: (i) unless required by law, including duties to creditors, Borrower
files a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (ii) (x) the filing of an involuntary
petition against Borrower under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law by any Person, (y) a receiver, liquidator or
trustee shall be appointed for Borrower or (z) any proceeding for the
dissolution or liquidation of Borrower shall be filed or instituted; provided,
that with respect to this clause (ii) only, Borrower or any Person owning a
direct or indirect interest in Borrower consents to, aids, solicits, supports or
otherwise cooperates or colludes to cause such condition or event or fails to
contest such condition or event; or (iii) Borrower making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

 

Section 9.5. Servicer.

 

(a) (a) At the option of Lender, the Loan may be serviced by a servicer (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for any set-up fees,
other initial costs relating to or arising under the Servicing Agreement or the
payment of the monthly servicing fee due to the Servicer under the Servicing
Agreement. Servicer shall, however, be entitled to reimbursement of costs and
expenses as and to the same extent (but without duplication) as Lender is
entitled thereto under the applicable provisions of this Agreement and the other
Loan Documents.

 

(b) Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower pursuant to the
provisions of this Agreement, the Note and the other Loan Documents.

 

- 129 -



--------------------------------------------------------------------------------

(c) Provided Borrower shall have been given notice of Servicer’s address by
Lender, Borrower shall deliver to Servicer duplicate originals of all notices
and other instruments which Borrower may or shall be required to deliver to
Lender pursuant to this Agreement, the Note and the other Loan Documents (and no
deliver of such notices or other instruments by Borrower shall be of any force
or effect unless delivered to Lender and Servicer as provided above).

 

Section 9.6. Termination of Manager(s). If (a) an Event of Default has occurred
and is continuing past all applicable cure periods, if any, or (b) a default by
any Manager under any Management Agreement has occurred and is continuing beyond
all applicable cure periods, if any, Lender, at its option, may require Borrower
to terminate any or all Management Agreements and engage a replacement
management agent (the “New Manager”) to manage the relevant Property, which New
Manager shall satisfy the definition of Qualifying Manager; provided, however,
Wachovia may only be terminated as Manager to the extent provided in any
Assignment of Management Agreement entered into by Wachovia and delivered to
Lender. Except to the extent otherwise permitted by the terms of this Agreement,
a New Manager shall be engaged by Borrower pursuant to a written management
agreement that complies with the terms hereof and is otherwise reasonably
satisfactory to Lender in all material respects. In the event a New Manager is
an Affiliate of Borrower, Borrower shall deliver or caused to be delivered to
Lender, a New Insolvency Opinion with respect to such New Manager.

 

Section 9.7. Creation of Security Interest. Notwithstanding any other provision
set forth in this Agreement, the Note, any of the Security Instruments or any of
the other Loan Documents, Lender may at any time create a security interest in
all or any portion of its rights under this Agreement, the Note, any of the
Security Instruments and any other Loan Document (including, without limitation,
the advances owing to it) in favor of any Federal Reserve Bank in accordance
with Regulation A of the Board of Governors of the Federal Reserve System.

 

Section 9.8. Assignments and Participations.

 

(a) Lender may assign to one or more Persons all or a portion of its rights and
obligations under this Loan Agreement.

 

(b) Upon such execution and delivery, from and after the effective date
specified in such Assignment and Acceptance, the assignee thereunder shall be a
party hereto and have the rights and obligations of Lender hereunder.

 

(c) Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Loan Agreement; provided,
however, that (i) Lender’s obligations under this Loan Agreement shall remain
unchanged, (ii) Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Lender shall remain the
holder of any Note for all purposes of this Loan Agreement and (iv) Borrower
shall continue to deal solely and directly with Lender in connection with
Lender’s rights and obligations under and in respect of this Loan Agreement and
the other Loan Documents.

 

- 130 -



--------------------------------------------------------------------------------

(d) Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 9.8, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Borrower or any of its Affiliates or to any aspect
of the Loan that has been furnished to the Lender by or on behalf of the
Borrower or any of its Affiliates.

 

Section 9.9. Intentionally Deleted.

 

Section 9.10. Uncross of Properties. If at any time following the Closing Date
Lender or its designee shall elect to remove any Property from a Securitization
(such Property, the “Affected Property”), Lender shall have the right to (i)
sever or divide the Note and the other Loan Documents in order to allocate to
such Affected Property a new note and other loan documents (collectively, the
“New Note”), evidencing a separate loan in the amount of the Allocated Loan
Amount applicable to such Affected Property, including, the transfer of the
applicable portion of each of the Reserve Funds relating to the Affected
Property, and (ii) release any cross-default and/or cross-collateralization
provisions applicable to such Affected Property; provided, that such New Note
secured by such Affected Property, together with the Loan Documents secured by
the remaining Properties, shall not increase in the aggregate (A) any monetary
obligation of Borrower under the Loan Documents, or (B) any other obligation of
Borrower in any material respect. In connection with the transfer of any such
Affected Property as provided for in this Section 9.10, the Loan shall be
reduced by an amount equal to the Allocated Loan Amount applicable to such
Affected Property and the new loan secured by such Affected Property and
evidenced by the New Note shall be in an amount equal to such Allocated Loan
Amount. Subsequent to the release of the Affected Property from the lien of the
Loan pursuant to this Section 9.10, the outstanding principal balance of the
Loan shall be the same as if a prepayment occurred in an amount equal to the
Allocated Loan Amount of the Affected Property. The interest rate of the New
Note shall be the same as the interest rate of the Note. The Debt shall be
reduced pursuant to Section 2.3.1 as if a prepayment and release had occurred;
provided, that no Yield Maintenance Premium will be required. At the request of
Lender, Borrower shall transfer the Affected Property to a newly-created special
purpose, bankruptcy remote entity pursuant to applicable Rating Agency criteria
which complies with terms of Section 4.1.30 and shall otherwise cooperate with
Lender or its designee in their attempt to satisfy all requirements necessary in
order for Lender or its designee to obtain Rating Agency Confirmation, which
requirements shall include, without limitation: (A) delivery of evidence that
the single purpose nature and bankruptcy remoteness of Borrower following such
release have not been adversely affected and are in accordance with the terms
and provisions of this Agreement (which evidence may include a New Insolvency
Opinion); and (B) the execution of such documents and instruments and delivery
by Lender or its designee of such opinions of counsel as are typical for similar
transactions, including, an opinion of counsel that the release of the Affected
Property will not be a “significant modification” of this Loan within the
meaning of Section 1.1001-3 of the regulations of the United States Department
of the Treasury and that all other requirements applicable, if any, to a REMIC
Trust, have been satisfied or have not otherwise been violated. Lender shall
cause all reasonable costs and expenses incurred by Borrower in connection with
this Section 9.10 to be paid by Lender or its designee.

 

- 131 -



--------------------------------------------------------------------------------

X. MISCELLANEOUS

 

Section 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove, or any arrangement or term is to be
satisfactory to the Rating Agencies, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory, based upon Lender’s determination of Rating Agency criteria, shall
be substituted therefore.

 

Section 10.3. Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN ANY
PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC
(INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW
OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH
9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE

 

- 132 -



--------------------------------------------------------------------------------

LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND
THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.

 

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

 

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either

 

- 133 -



--------------------------------------------------------------------------------

commercial or United States Postal Service, with proof of attempted delivery,
and by telecopier (with answer back acknowledged), addressed as follows (or at
such other address and Person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender   Lehman Brothers Holdings Inc.     399 Park Avenue     New York,
New York 10022     Attention: Charles Manna     Facsimile No.: (646) 758-5366
with a copy to:   Dechert LLP     4000 Bell Atlantic Tower     1717 Arch Street
    Philadelphia, Pennsylvania 19103     Attention: David W. Forti, Esq.    
Facsimile No.: (215) 994-5106 If to Borrower:   First States Investors 3300, LLC
    c/o American Financial Realty Trust     680 Old York Road, Suite 200    
Jenkintown, Pennsylvania 19046     Attention: Operations     Facsimile No.:
(215) 887-9856 With a copy to:   American Financial Realty Trust     1725 The
Fairway     Jenkintown, Pennsylvania 19046     Attention: General Counsel    
Facsimile No.: (215) 887-9856

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

Section 10.7. Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

- 134 -



--------------------------------------------------------------------------------

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11. Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 

Section 10.12. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

Section 10.13. Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with (i)
except as otherwise specifically set forth in Article IX, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Properties); (ii) Borrower’s

 

- 135 -



--------------------------------------------------------------------------------

ongoing performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) except as otherwise
specifically set forth in Article IX securing Borrower’s compliance with any
requests made pursuant to the provisions of this Agreement; (vi) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Lien in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, any
Property, or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to any Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Lockbox Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

Section 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

- 136 -



--------------------------------------------------------------------------------

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17. Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, Lehman, or any of their Affiliates shall be subject to the
prior written approval of Lender.

 

Section 10.18. Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Properties, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of any of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever.

 

Section 10.19. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought

 

- 137 -



--------------------------------------------------------------------------------

against it by Lender or its agents. No failure by Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.

 

Section 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21. Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written are superseded by the terms of
this Agreement and the other Loan Documents.

 

[NO FURTHER TEXT ON THIS PAGE]

 

- 138 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

BORROWER: FIRST STATES INVESTORS 3300, LLC, a Delaware limited liability company
By:  

 

--------------------------------------------------------------------------------

    Name: Sonya A. Huffman     Title: Vice President



--------------------------------------------------------------------------------

LENDER: LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

SCHEDULE 1

 

PROPERTY NAMES AND LOCATIONS; ALLOCATED LOAN AMOUNTS

 

Property Name

--------------------------------------------------------------------------------

  

Property Location

--------------------------------------------------------------------------------

  

Allocated Loan

Amount

--------------------------------------------------------------------------------

Mortgage Center

   1100 Corporate Center Dr., Raleigh, NC    $ 15,241,188

NBOC Operations Center

   100/300 Fidelity Plaza, North Brunswick, NJ    $ 8,944,171

North Brunswick Annex

   100/300 Fidelity Plaza, North Brunswick, NJ    $ 795,445

Atlanta Operations Center

   3579 - 3585 Atlanta Ave., Atlanta, GA    $ 10,829,265

Plaza

   101 N. Independence Mall East, Philadelphia, PA    $ 20,455,278

West End Center

   809 West 4 1/2 St., Winston Salem, NC    $ 14,840,104

WVOC-Four Story Operations

   7711 Plantation Rd., Roanoke, VA    $ 13,596,744

Winston Salem Linden Center

   401 Linden St., Winston Salem, NC    $ 5,695,391

Wheat Innsbrook Centre II

   10750 Wheat First Drive, Glen Allen, VA    $ 3,930,622

Greenville Sales Finance Center

   1451 Thomas Langston Rd., Winterville, NC    $ 3,930,622

Columbia Greystone Administrative, Ctr

   101 Greystone Blvd., Columbia, SC    $ 7,359,889

Charlottesville Western Region HQ

   123 E. Main St., Charlottesville, VA    $ 2,005,419

Wachovia Center Tower and Parking Deck

   100 North Main Street and 121 Church Street, Winston Salem, NC    $
25,669,369

West End Center Annex

   801 W. 4th St., Winston Salem, NC    $ 1,934,156

Haddon Township

   600 W. Cuthbert Boulevard, Haddon Township, NJ    $ 2,607,045

Lancaster Square

   100 North Queen Street, Lancaster, PA    $ 2,887,804

Charleston 16 Broad

   16 Broad St., Charleston, SC    $ 1,925,203

Morristown Office

   21 South St., Morristown, NJ    $ 2,085,636

North Washington Branch

   330 N. Washington St., Alexandria, VA    $ 802,168

Columbus Main

   101 13th Street, Columbus GA    $ 1,443,902

Wheat Innsbrook Centre I

   10700 N. Park Dr., Glen Allen, VA    $ 3,369,105

Virginia Beach Pembroke

   125 Independence Blvd., Virginia Beach, VA    $ 762,059

Trap Falls Office

   5 Research Dr., Shelton, CT    $ 2,607,045

Pennington

   2 North Highway 31 Pennington, NJ    $ 521,409

1 Jefferson Square

   1 Jefferson Sq Waterbury, CT    $ 1,363,685

Okeechobee Turnpike

   5849 Okeechobee Blvd., West Palm Beach, FL    $ 882,385

Red Bank-Main Office

   303 Broad St., Red Bank, NJ    $ 1,283,468

South Fort Myers

   12751 S. Cleveland Ave., Fort Myers, FL    $ 1,243,360

Ocean Ridge

   4600 Ocean Blvd., Boynton Beach, FL    $ 481,301

Hendersonville

   301 South Main Street, Hendersonville, NC    $ 561,517

Main Street, Office

   40 Main St., Toms River, NJ    $ 1,604,336

Beaufort Main Financial Center

   1011 Bay Street, Beaufort, SC    $ 601,626

Anderson Main

   1101 North Main Street, Anderson, SC    $ 541,463

Norwalk Office

   637 West Ave. & Chapel Street, Norwalk, CT    $ 802,168

Vienna Tyson’s Corner

   8117 Leesburg Pike Vienna, VA    $ 561,517

Scranton Downtown

   130 Wyoming Ave., Scranton, PA    $ 511,382

Asheville Main Retail

   1 Haywood St., Asheville, NC    $ 2,165,853



--------------------------------------------------------------------------------

SCHEDULE I

(continued)

 

Property Name

--------------------------------------------------------------------------------

  

Property Location

--------------------------------------------------------------------------------

   Allocated Loan
Amount


--------------------------------------------------------------------------------

Kings Point

   6646 W. Atlantic Ave., Delray Beach, FL    $ 641,732

Florida Avenue

   12233 N. Florida Ave., Tampa, FL    $ 441,192

Claremont Branch

   4651 King St., Alexandria, VA    $ 300,813

Burlington

   500 S. Main St., Burlington, NC    $ 762,059

21st. and Granby

   2014 Granby St., Norfolk, VA    $ 360,976

Jasmine Lakes

   10934 U.S. Hwy. 19, N. Port Richey, FL    $ 661,788

Goldsboro

   301 East Ash Street, Goldsboro, NC    $ 762,059

De Soto Square

   3200 U.S. 27 South, Sebring, FL    $ 360,976

Norristown

   43 E. Main Street, Norristown, PA    $ 822,222

Blacksburg

   200 N. Main St., Blacksburg, VA    $ 250,677

York Square / Weiser Bldgs

   12 E. Market St., York, PA    $ 1,082,927

Market Street, Office

   141 E. Market St., Harrisonburg, VA    $ 721,951

West Chester Office

   17 N. High Street, West Chester, PA    $ 1,022,764

Pikesville Branch & Op.

   1515 Reisterstown Rd., Baltimore, MD    $ 441,192

Clintwood

   80 Main Street, Clintwood, VA    $ 270,732

Warrenton Broadview

   155 Broadview Ave., Ste 100 Warrenton, VA    $ 270,732

Downtown West Palm

   303 Banyan Street, (1st. Street) West Palm Beach, FL    $ 1,203,252

Dade City

   14210 7th St., Dade City, FL    $ 300,813

Dunedin

   2494 Bayshore Blvd., Dunedin, FL    $ 0

Trenton-Brunswick Ave. Office

   891 Brunswick Ave., Trenton, NJ    $ 441,192

Main Office

   3559 Fairystone Park Hwy., Bassett, VA    $ 561,517

Williamsburg Main

   1006 Richmond Rd., Williamsburg, VA    $ 441,192

Downtown Petersburg

   20 Franklin St., Petersburg, VA    $ 220,596

Madison

   400 W. Base St., Madison, FL    $ 200,542

Camden Camden Main

   519 East., Dekalb Street, Camden, SC    $ 200,542

East Naples

   4901 S. Tamiami Trail, Naples, FL    $ 381,030

Brick Office

   Rt. 70 & Cedarbridge Road, Brick, NJ    $ 762,059

Deland Main

   131 E. New York Ave., Deland, FL    $ 681,843

Sumter Main

   4 North Washington Street, Sumter, SC    $ 421,138

Media Office

   217 W. Baltimore Pike, Media, PA    $ 802,168

Thomasville

   804 Randolph St., Thomasville, NC    $ 280,759

Spartanburg Main

   101 N Pine St., Spartanburg, SC    $ 842,276

Brookneal Brookneal

   227 Main St., Brookneal, VA    $ 220,596

Bennettsville Main Financial Center

   145 Broad St., Bennettsville, SC    $ 180,488

Dixie Freeway

   401 S. Dixie Fwy., New Smyrna Beach, FL    $ 340,921

Cocoa

   834 N. Cocoa Blvd., Cocoa, FL    $ 320,867

Airport Road

   125 N. Airport Pulling Road, Naples, FL    $ 601,626

Milford

   224 Broad St., Milford, PA    $ 260,705

Union-Larchmont Office

   2500 Morris Ave., Union, NJ    $ 212,574

Belle Glade

   41 S.W. Ave. B, Belle Glade, FL    $ 188,509

Hanover

   22 Carlisle St., Hanover, PA    $ 681,843

Doylestown Office

   115 W. Court St., Doylestown, PA    $ 541,463



--------------------------------------------------------------------------------

SCHEDULE I

(continued)

 

Property Name

--------------------------------------------------------------------------------

  

Property Location

--------------------------------------------------------------------------------

   Allocated Loan
Amount


--------------------------------------------------------------------------------

Perry

   200 W. Main St., Perry, FL    $ 240,650

Market St.

   201 E. Market St., Smithfield, NC    $ 170,461

Cape Canaveral

   7801 N. Atlantic Boulevard, Cape Canaveral, FL    $ 360,976

South Dillard Street

   801 S. Dillard St., Winter Garden, FL    $ 320,867

Amherst - South Main

   258 S. Main St., Amherst, VA    $ 190,515

Richlands

   201 Suffolk Ave., Richlands, VA    $ 170,461

East Haven

   339 Hemingway Ave., East Haven, CT    $ 160,434

Kingston Office

   235 Fair St., Kingston, NY    $ 200,542

New Warrington Road

   21 New Warrington Rd., Pensacola, FL    $ 501,355

Bristol Office

   244 Radcliffe St., Bristol, PA    $ 320,867

Winston Salem Linden Center Parking Lot

   4th & Linden St., N.E, Parking Winston Salem, NC    $ 0

Downtown Lakeland

   113 S. Tennessee Ave., Lakeland, FL    $ 641,734

Mount Carmel

   50 W 3rd. St., Mount Carmel, PA    $ 220,596

South Amboy Office

   116 North Broadway & Augusta Street, South Amboy, NJ    $ 144,390

Williamston

   205 W Main St., Williamston, NC    $ 204,553

Westward

   2701 Okeechobee Blvd., West Palm Beach, FL    $ 300,813

Dillon Main

   601 Highway 301 N., Dillon, SC    $ 190,515

Phoenixville Office

   101 S. Main Street, Phoenixville, PA    $ 551,490

Southgate

   5211 North U.S. Hwy 19, New Port Richey, FL    $ 340,921

Paterson Market Street

   167 Market St. & 9 Colt St., Paterson, NJ    $ 441,192

Franklin Main Office

   55 E. Main St., Franklin, NC    $ 200,542

West Hollywood

   6015 Washington St., Hollywood, FL    $ 320,867

Lebanon

   801 Cumberland St., Lebanon, PA    $ 226,612

Harbor City Boulevard

   1441 N. Harbor City Blvd., Melbourne, FL    $ 481,301

Independence Hall

   601 Chestnut St., Philadelphia, PA    $ 471,274

Wind Gap Office

   1 N. Broadway St. (ATM) Rt. 512&33, Wind Gap, PA    $ 160,434

Castor Avenue Office

   7048 Castor Ave., Philadelphia, PA    $ 411,111

Succasunna Office

   Route #10 and South Street, Succasunna, NJ    $ 401,084

Whalley Norton

   388 Whalley Ave., New Haven, CT    $ 108,293

Belmont Main

   32 N. Main St., Belmont, NC    $ 260,705

Mt. Penn Building

   23rd. & Perkiomen Avenues, Mt. Penn, PA    $ 300,813

Christiansburg Main

   4 E. Main St., Christiansburg, VA    $ 441,192

Hillside

   1221 Liberty Ave., Hillside, NJ    $ 310,840

Pittston

   1 South Main Street, Pittston Bypass, Pittston, PA    $ 200,542

Pottstown

   401 E. High St., Pottstown, PA    $ 110,298

Riverside

   219 Indian River Ave., Titusville, FL    $ 481,301

Scotch Plains Office

   460, Park Ave., Scotch Plains, NJ    $ 304,824

Downtown Daytona

   130 N. Ridgewood Ave., Daytona Beach, FL    $ 641,734

Jenkintown Financial Center

   400-406 Old York Rd., Jenkintown, PA    $ 701,897

Reflections One

   400 S. Australian Ave., West Palm Beach, FL    $ 3,168,563

Reflections Two

   450 S. Australian Ave., West Palm Beach, FL    $ 3,048,238

Woodbridge Tenants

   260 Amity Rd., Woodbridge, CT    $ 360,976



--------------------------------------------------------------------------------

SCHEDULE I

(continued)

 

Property Name

--------------------------------------------------------------------------------

  

Property Location

--------------------------------------------------------------------------------

   Allocated Loan
Amount


--------------------------------------------------------------------------------

New Paltz Office

   29 Main St., New Paltz, NY    $ 681,843

Cranford Office & Drive-In

   2 North Ave., W. Cranford, NJ    $ 481,301

Dalton Main

   201 S. Hamilton St., Dalton, GA    $ 802,168

Washington Off. & Parking Lot

   2 W. Washington Ave., Washington, NJ    $ 360,976

Miami Springs

   4299 NW 36th St., Miami Springs, FL    $ 2,847,696

Miami Springs Pkg. Garage

   4299 NW 36th St., Miami Springs, FL    $ 0

Downtown St. Petersburg

   410 Central Ave, St. Petersburg, FL    $ 0

Ft. Myers Downtown

   2201 2nd Avenue, Fort Myers, FL    $ 2,607,045

Ft. Myers Downtown (Parking)

   Union/Broadway & Peck Pkg., Fort Myers, FL    $ 120,325

Main Office (Wilkes Barre)

   24 W Market St., Wilkes Barre, PA    $ 421,138

Perth Amboy

   214 Smith St., Perth Amboy, NJ    $ 230,623

Ed Ball Building

   214 Hogan St., Jacksonville, FL    $ 0

Columbia Browning Rd. Ops. Center

   1628 Browning Rd., Columbia, SC    $ 1,363,685

Columbia Browning Road Annex

   1628 A Browning Rd., Columbia, SC    $ 0

Pompano Beach Operations

   1410 SW 3rd St., Pompano Beach, FL    $ 1,604,336

Canton Operation Center

   2780 Marietta Hwy., Canton, GA    $ 661,788

Hogan Building

   170 N Hogan St., Jacksonville, FL    $ 561,517

Pompano Beach Money Center

   1401 SW 3rd St., Pompano Beach, FL    $ 160,383



--------------------------------------------------------------------------------

SCHEDULE 2

 

PAYMENT SCHEDULE

 

See attached.



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

   Pmt. Date


--------------------------------------------------------------------------------

   Days


--------------------------------------------------------------------------------

   Interest


--------------------------------------------------------------------------------

   Principal


--------------------------------------------------------------------------------

   Total Payment


--------------------------------------------------------------------------------

   Ending Balance


--------------------------------------------------------------------------------

0

   10/11/04    19      Floating                  $ 219,000,000.00

1

   11/11/04    31      Floating                  $ 219,000,000.00

2

   12/11/04    30      Floating                  $ 219,000,000.00

3

   01/11/05    31      Floating                  $ 219,000,000.00

4

   02/11/05    31      Floating                  $ 219,000,000.00

5

   03/11/05    28      Floating                  $ 219,000,000.00

6

   04/11/05    31      Floating                  $ 219,000,000.00

7

   05/11/05    30    $ 1,168,547.50    $ 243,952.21    $ 1,412,499.71    $
218,756,047.79

8

   06/11/05    31    $ 1,206,154.01    $ 206,345.71    $ 1,412,499.71    $
218,549,702.08

9

   07/11/05    30    $ 1,166,144.79    $ 246,354.93    $ 1,412,499.71    $
218,303,347.16

10

   08/11/05    31    $ 1,203,657.95    $ 208,841.76    $ 1,412,499.71    $
218,094,505.40

11

   09/11/05    31    $ 1,202,506.46    $ 209,993.25    $ 1,412,499.71    $
217,884,512.15

12

   10/11/05    30    $ 1,162,595.44    $ 249,904.27    $ 1,412,499.71    $
217,634,607.88

13

   11/11/05    31    $ 1,199,970.73    $ 212,528.98    $ 1,412,499.71    $
217,422,078.90

14

   12/11/05    30    $ 1,160,127.98    $ 252,371.73    $ 1,412,499.71    $
217,169,707.17

15

   01/11/06    31    $ 1,197,407.41    $ 215,092.30    $ 1,412,499.71    $
216,954,614.86

16

   02/11/06    31    $ 1,196,221.45    $ 216,278.26    $ 1,412,499.71    $
216,738,336.61

17

   03/11/06    28    $ 1,079,381.00    $ 333,118.71    $ 1,412,499.71    $
216,405,217.90

18

   04/11/06    31    $ 1,193,192.25    $ 219,307.46    $ 1,412,499.71    $
216,185,910.43

19

   05/11/06    30    $ 1,153,531.99    $ 258,967.72    $ 1,412,499.71    $
215,926,942.71

20

   06/11/06    31    $ 1,190,555.18    $ 221,944.53    $ 1,412,499.71    $
215,704,998.18

21

   07/11/06    30    $ 1,150,965.92    $ 261,533.79    $ 1,412,499.71    $
215,443,464.39

22

   08/11/06    31    $ 1,187,889.43    $ 224,610.28    $ 1,412,499.71    $
215,218,854.11

23

   09/11/06    31    $ 1,186,651.00    $ 225,848.71    $ 1,412,499.71    $
214,993,005.40

24

   10/11/06    30    $ 1,147,166.84    $ 265,332.87    $ 1,412,499.71    $
214,727,672.54

25

   11/11/06    31    $ 1,183,942.78    $ 228,556.94    $ 1,412,499.71    $
214,499,115.60

26

   12/11/06    30    $ 1,144,531.53    $ 267,968.18    $ 1,412,499.71    $
214,231,147.42

27

   01/11/07    31    $ 1,181,205.09    $ 231,294.62    $ 1,412,499.71    $
213,999,852.80

28

   02/11/07    31    $ 1,179,929.80    $ 232,569.91    $ 1,412,499.71    $
213,767,282.89

29

   03/11/07    28    $ 1,064,584.82    $ 347,914.89    $ 1,412,499.71    $
213,419,368.00

30

   04/11/07    31    $ 1,176,729.18    $ 235,770.53    $ 1,412,499.71    $
213,183,597.47

31

   05/11/07    30    $ 1,137,512.15    $ 274,987.57    $ 1,412,499.71    $
212,908,609.91

32

   06/11/07    31    $ 1,173,913.02    $ 238,586.69    $ 1,412,499.71    $
212,670,023.22

33

   07/11/07    30    $ 1,134,771.80    $ 277,727.91    $ 1,412,499.71    $
212,392,295.30

34

   08/11/07    31    $ 1,171,066.22    $ 241,433.49    $ 1,412,499.71    $
212,150,861.81

35

   09/11/07    31    $ 1,169,735.03    $ 242,764.68    $ 1,412,499.71    $
211,908,097.13

36

   10/11/07    30    $ 1,130,706.29    $ 281,793.42    $ 1,412,499.71    $
211,626,303.71

37

   11/11/07    31    $ 1,166,842.78    $ 245,656.94    $ 1,412,499.71    $
211,380,646.77

38

   12/11/07    30    $ 1,127,891.90    $ 284,607.81    $ 1,412,499.71    $
211,096,038.96



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

   Pmt. Date


--------------------------------------------------------------------------------

   Days


--------------------------------------------------------------------------------

   Interest


--------------------------------------------------------------------------------

   Principal


--------------------------------------------------------------------------------

   Total Payment


--------------------------------------------------------------------------------

   Ending Balance


--------------------------------------------------------------------------------

39

   01/11/08    31    $ 1,163,919.06    $ 248,580.65    $ 1,412,499.71    $
210,847,458.31

40

   02/11/08    31    $ 1,162,548.46    $ 249,951.25    $ 1,412,499.71    $
210,597,507.06

41

   03/11/08    29    $ 1,086,256.09    $ 326,243.62    $ 1,412,499.71    $
210,271,263.44

42

   04/11/08    31    $ 1,159,371.50    $ 253,128.21    $ 1,412,499.71    $
210,018,135.22

43

   05/11/08    30    $ 1,120,621.77    $ 291,877.94    $ 1,412,499.71    $
209,726,257.28

44

   06/11/08    31    $ 1,156,366.50    $ 256,133.21    $ 1,412,499.71    $
209,470,124.07

45

   07/11/08    30    $ 1,117,697.67    $ 294,802.04    $ 1,412,499.71    $
209,175,322.03

46

   08/11/08    31    $ 1,153,328.81    $ 259,170.90    $ 1,412,499.71    $
208,916,151.13

47

   09/11/08    31    $ 1,151,899.82    $ 260,599.89    $ 1,412,499.71    $
208,655,551.24

48

   10/11/08    30    $ 1,113,351.25    $ 299,148.47    $ 1,412,499.71    $
208,356,402.77

49

   11/11/08    31    $ 1,148,813.54    $ 263,686.17    $ 1,412,499.71    $
208,092,716.60

50

   12/11/08    30    $ 1,110,348.05    $ 302,151.66    $ 1,412,499.71    $
207,790,564.95

51

   01/11/09    31    $ 1,145,693.68    $ 266,806.03    $ 1,412,499.71    $
207,523,758.92

52

   02/11/09    31    $ 1,144,222.60    $ 268,277.11    $ 1,412,499.71    $
207,255,481.81

53

   03/11/09    28    $ 1,032,155.33    $ 380,344.38    $ 1,412,499.71    $
206,875,137.42

54

   04/11/09    31    $ 1,140,646.30    $ 271,853.41    $ 1,412,499.71    $
206,603,284.01

55

   05/11/09    30    $ 1,102,400.69    $ 310,099.02    $ 1,412,499.71    $
206,293,184.99

56

   06/11/09    31    $ 1,137,437.59    $ 275,062.12    $ 1,412,499.71    $
206,018,122.86

57

   07/11/09    30    $ 1,099,278.37    $ 313,221.34    $ 1,412,499.71    $
205,704,901.52

58

   08/11/09    31    $ 1,134,193.97    $ 278,305.74    $ 1,412,499.71    $
205,426,595.78

59

   09/11/09    31    $ 1,132,659.48    $ 279,840.23    $ 1,412,499.71    $
205,146,755.55

60

   10/11/09    30    $ 1,094,628.90    $ 317,870.81    $ 1,412,499.71    $
204,828,884.74

61

   11/11/09    31    $ 1,129,363.88    $ 283,135.83    $ 1,412,499.71    $
204,545,748.91

62

   12/11/09    30    $ 1,091,422.03    $ 321,077.69    $ 1,412,499.71    $
204,224,671.23

63

   01/11/10    31    $ 1,126,032.44    $ 286,467.28    $ 1,412,499.71    $
203,938,203.95

64

   02/11/10    31    $ 1,124,452.94    $ 288,046.77    $ 1,412,499.71    $
203,650,157.18

65

   03/11/10    28    $ 1,014,200.41    $ 398,299.30    $ 1,412,499.71    $
203,251,857.88

66

   04/11/10    31    $ 1,120,668.64    $ 291,831.07    $ 1,412,499.71    $
202,960,026.81

67

   05/11/10    30    $ 1,082,960.88    $ 329,538.83    $ 1,412,499.71    $
202,630,487.98

68

   06/11/10    31    $ 1,117,242.60    $ 295,257.11    $ 1,412,499.71    $
202,335,230.86

69

   07/11/10    30    $ 1,079,627.07    $ 332,872.64    $ 1,412,499.71    $
202,002,358.22

70

   08/11/10    31    $ 1,113,779.28    $ 298,720.43    $ 1,412,499.71    $
201,703,637.79

71

   09/11/10    31    $ 1,112,132.23    $ 300,367.48    $ 1,412,499.71    $
201,403,270.31

72

   10/11/10    30    $ 1,074,654.28    $ 337,845.43    $ 1,412,499.71    $
201,065,424.88

73

   11/11/10    31    $ 1,108,613.32    $ 303,886.39    $ 1,412,499.71    $
200,761,538.48

74

   12/11/10    30    $ 1,071,230.11    $ 341,269.60    $ 1,412,499.71    $
200,420,268.88

75

   01/11/11    31    $ 1,105,056.12    $ 307,443.59    $ 1,412,499.71    $
200,112,825.29

76

   02/11/11    31    $ 1,103,360.97    $ 309,138.74    $ 1,412,499.71    $
199,803,686.56

77

   03/11/11    28    $ 995,044.56    $ 417,455.15    $ 1,412,499.71    $
199,386,231.41

78

   04/11/11    31    $ 1,099,354.76    $ 313,144.95    $ 1,412,499.71    $
199,073,086.45



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

   Pmt. Date


--------------------------------------------------------------------------------

   Days


--------------------------------------------------------------------------------

   Interest


--------------------------------------------------------------------------------

   Principal


--------------------------------------------------------------------------------

   Total Payment


--------------------------------------------------------------------------------

   Ending Balance


--------------------------------------------------------------------------------

79

   05/11/11    30    $ 1,062,220.81    $ 350,278.90    $ 1,412,499.71    $
198,722,807.55

80

   06/11/11    31    $ 1,095,696.84    $ 316,802.87    $ 1,412,499.71    $
198,406,004.68

81

   07/11/11    30    $ 1,058,661.37    $ 353,838.34    $ 1,412,499.71    $
198,052,166.34

82

   08/11/11    31    $ 1,091,999.13    $ 320,500.58    $ 1,412,499.71    $
197,731,665.76

83

   09/11/11    31    $ 1,090,231.99    $ 322,267.72    $ 1,412,499.71    $
197,409,398.04

84

   10/11/11    30    $ 1,053,343.65    $ 197,409,398.04    $ 198,462,741.68    $
—  